                    Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 1 of 76
CQ!244
AO 133        )Tgx/!2301;*!!Dknn!qh!Equvu
              (Rev. 12/09) Bill of Costs


                                                 WPKVGF!U
                                                 UNITED STATES  FKUVTKEV!E
                                                          VCVGU!DISTRICT  QWTV
                                                                         COURT
                                                                                             hqt!vjg
                                                                                             for the
                                                                        Uqwvjgtp Fkuvtkev of
                                                                                          qh Texas
                                                                                             Vgzcu
                                                                     aaaaaaaaaa!Fkuvtkev!qh!aaaaaaaaaa
                                                                        Southern District

     SHERRY SHELBY, individually and on behalf of                                                *
             all others similary situated                                                        *
                           x/
                           v.                                                                    *         Ecug!Pq/<
                                                                                                           Case No.: 4:16-cv-1549
        BOXER PROPERTY MANAGEMENT                                                                *
                   CORPORATION                                                                   *

                                                                                  BILL OF COSTS
Lwfiogpv!jcxkpi!dggp!gpvgtgf!kp!vjg!cdqxg!gpvkvngf!cevkqp!qp
Judgment having been entered in the above entitled action on                                         03/23/2020                   cickpuv
                                                                                                                                  against          Plaintiffs                             ,-
                                                                                                            Date
vjg!Engtm!ku!tgswguvgf!vq!vcz!vjg!hqnnqykpi!cu!equvu<
the Clerk is requested to tax the following as costs:

Hggu!qh!vjg!Engtm!
Fees of the Clerk / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /            %$

Hggu!hqt!ugtxkeg!qh!uwooqpu!cpf!uwdrqgpc
Fees for service of summons and subpoena / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /                                         2,421.86

Hggu!hqt!rtkpvgf!qt!gngevtqpkecnn{!tgeqtfgf!vtcpuetkrvu!pgeguuctkn{!qdvckpgf!hqt!wug!kp!vjg!ecug!/!/!/!/!/!/!
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case                                                                            27,751.94

Hggu!cpf!fkudwtugogpvu!hqt!rtkpvkpi
Fees and disbursements for printing / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
Hggu!hqt!ykvpguugu!
Fees                           page two) / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
     for witnesses (itemize on page                                                                                                                                                0.00

Hggu!hqt!gzgornkhkecvkqp!cpf!vjg!equvu!qh!ocmkpi!eqrkgu!qh!cp{!ocvgtkcnu!yjgtg!vjg!eqrkgu!ctg
Fees for exemplification and the costs of making copies of any materials where the copies are
pgeguuctkn{!qdvckpgf!hqt!wug!kp!vjg!ecug/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!/!
necessarily obtained for use in the case                                                                                                                                    13,316.56

Fqemgv!hggu!wpfgt!39!W/U/E/!2;34
Docket fees under 28 U.S.C. 1923 / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
Equvu!cu!ujqyp!qp!Ocpfcvg!qh!Eqwtv!qh!Crrgcnu
Costs as shown on Mandate of Court of Appeals / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
Eqorgpucvkqp!qh!eqwtv.crrqkpvgf!gzrgtvu
Compensation of court-appointed experts / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
Eqorgpucvkqp!qh!kpvgtrtgvgtu!cpf!equvu!qh!urgekcn!kpvgtrtgvcvkqp!ugtxkegu!wpfgt!39!W/U/E/!2939
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 / / / / /
Qvjgt!equvu!
Other        (Please itemize) / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / / /
      costs (please                                                                                                                                                         81,362.40 !

                                                                                                                                                VQVCN
                                                                                                                                                TOTAL            %$        124,852.76

        NOTE:!!Cvvcej!vq!{qwt!dknn!cp!kvgok|cvkqp!cpf!fqewogpvcvkqp!hqt!tgswguvgf!equvu!kp!cnn!ecvgiqtkgu/
SPECIAL NOTE:  Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
                                                                                        Declaration
          K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!vjcv!vjg!hqtgiqkpi!equvu!ctg!eqttgev!cpf!ygtg!pgeguuctkn{!kpewttgf!kp!vjku!cevkqp!cpf!vjcv!vjg
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
ugtxkegu!hqt!yjkej!hggu!jcxg!dggp!ejctigf!ygtg!cevwcnn{!cpf!pgeguuctkn{!rgthqtogf/!!C!eqr{!qh!vjku!dknn!jcu!dggp!ugtxgf!qp!cnn!rctvkgu
services  for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
kp!vjg!hqnnqykpi!ocppgt<
in the following manner:

       z  "
          "
                    Gngevtqpke!ugtxkeg
                    Electronic
                    Qvjgt<
                    Other:
                               service                                    n"         Hktuv!encuu!ockn-!rquvcig!rtgrckf
                                                                                     First class mail, postage prepaid


!!            u0!Cvvqtpg{<
              s/ Attorney:             /s/ Teresa Valderrama
                          Pcog!qh!Cvvqtpg{<
                          Name of Attorney: Teresa Valderrama
Hqt<
For:                          BOXER PROPERTY MANAGEMENT CORPORATION                                                                                   Fcvg<
                                                                                                                                                      Date:           04/02/2020
                                                             Name of
                                                                  of Claiming Party

                                                                                   Taxation of
                                                                                            of Costs
Equvu!ctg!vczgf!kp!vjg!coqwpv!qh
Costs are taxed in the amount of                                                                                                                          cpf!kpenwfgf!kp!vjg!lwfiogpv/
                                                                                                                                                          and included in the judgment.

                                                                                   D{<
                                                                                   By:
                           Clerk of
                                 of Court                                                                        Deputy Clerk                                             Date
                Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 2 of 76
CQ!244!!)Tgx/!2301;*!!Dknn!qh!Equvu
AO 133 (Rev. 12/09) Bill of Costs

                                      WPKVGF!U
                                      UNITED STATES FKUVTKEV!E
                                              VCVGU!DISTRICT   QWTV
                                                             COURT
                                      Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

                                                                      CVVGPFCPEG
                                                                      ATTENDANCE           UWDUKUVGPEG
                                                                                           SUBSISTENCE            OKNGCIG
                                                                                                                  MILEAGE
                                                                                                                                        Vqvcn!Equv
                                                                                                                                        Total Cost
            PCOG!-!EKV[!CPF!UVCVG!QH!TGUKFGPEG
            NAME , CITY AND STATE OF RESIDENCE                                  Vqvcn
                                                                                Total                Vqvcn
                                                                                                     Total                Vqvcn
                                                                                                                          Total        Gcej!Ykvpguu
                                                                                                                                       Each Witness
                                                                      Fc{u
                                                                      Days      Equv
                                                                                Cost       Fc{u
                                                                                           Days      Equv
                                                                                                     Cost      Okngu
                                                                                                               Miles      Equv
                                                                                                                          Cost


                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00


                                                                                                                    TOTAL                        $0.00


                                                                       NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  Uge/!2;35/!Xgtkhkecvkqp!qh!dknn!qh!equvu/
  "Sec.  1924. Verification of bill of costs."
      Dghqtg!cp{!dknn!qh!equvu!ku!vczgf-!vjg!rctv{!enckokpi!cp{!kvgo!qh!equv!qt!fkudwtugogpv!ujcnn!cvvcej!vjgtgvq!cp!chhkfcxkv-!ocfg!d{!jkougnh!qt!d{
      "Before  any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  jku!fwn{!cwvjqtk|gf!cvvqtpg{!qt!cigpv!jcxkpi!mpqyngfig!qh!vjg!hcevu-!vjcv!uwej!kvgo!ku!eqttgev!cpf!jcu!dggp!pgeguuctkn{!kpewttgf!kp!vjg!ecug!cpf
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  vjcv!vjg!ugtxkegu!hqt!yjkej!hggu!jcxg!dggp!ejctigf!ygtg!cevwcnn{!cpf!pgeguuctkn{!rgthqtogf/
  that the services for which fees have been charged were actually and necessarily performed."

  See also Section 1920 of Title 28, which reads in part as follows:
      C!dknn!qh!equvu!ujcnn!dg!hkngf!kp!vjg!ecug!cpf-!wrqp!cnnqycpeg-!kpenwfgf!kp!vjg!lwfiogpv!qt!fgetgg/
     "A  bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Equvu!Qvjgt!vjcp!Cvvqtpg{u!Hggu/
  Costs Other than Attorneys' Fees.
      Wpnguu!c!hgfgtcn!uvcvwvg-!vjgug!twngu-!qt!c!eqwtv!qtfgt!rtqxkfgu!qvjgtykug-!equvu!!qvjgt!vjcp!cvvqtpg{(u!hggu!!ujqwnf!dg!cnnqygf!vq!vjg
      Unless  a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  rtgxcknkpi!rctv{/!Dwv!equvu!cickpuv!vjg!Wpkvgf!Uvcvgu-!kvu!qhhkegtu-!cpf!kvu!cigpekgu!oc{!dg!korqugf!qpn{!vq!vjg!gzvgpv!cnnqygf!d{!ncy/!Vjg!engtm
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  oc{!vcz!equvu!qp!25!fc{(u!pqvkeg/!Qp!oqvkqp!ugtxgf!ykvjkp!vjg!pgzv!8!fc{u-!vjg!eqwtv!oc{!tgxkgy!vjg!engtm(u!cevkqp/
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  )f*!Cffkvkqpcn!Vkog!Chvgt!Egtvckp!Mkpfu!qh!Ugtxkeg/
  (d) Additional Time After Certain Kinds of Service.

      Yjgp!c!rctv{!oc{!qt!owuv!cev!ykvjkp!c!urgekhkgf!vkog!chvgt!ugtxkeg!cpf!ugtxkeg!ku!ocfg!wpfgt!Twng6)d*)3*)E*-!)F*-!)G*-!qt!)H*-!4!fc{u!ctg
      When    a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  cffgf!chvgt!vjg!rgtkqf!yqwnf!qvjgtykug!gzrktg!wpfgt!Twng!7)c*/
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Equv!qt!Hgg!Cyctfu<!
  Cost or Fee Awards:
       Qtfkpctkn{-!vjg!gpvt{!qh!lwfiogpv!oc{!pqv!dg!fgnc{gf-!pqt!vjg!vkog!hqt!crrgcn!gzvgpfgf-!kp!qtfgt!vq!vcz!equvu!qt!cyctf!hggu/!Dwv!kh!c
       Ordinarily,  the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  vkogn{!oqvkqp!hqt!cvvqtpg{(u!hggu!ku!ocfg!wpfgt!Twng!65)f*)3*-!!vjg!eqwtv!oc{!cev!dghqtg!c!pqvkeg!qh!crrgcn!jcu!dggp!hkngf!cpf!dgeqog
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  ghhgevkxg!vq!qtfgt!vjcv!vjg!oqvkqp!jcxg!vjg!ucog!ghhgev!wpfgt!Hgfgtcn!Twng!qh!Crrgnncvg!Rtqegfwtg!5)c*)5*!cu!c!vkogn{!oqvkqp!wpfgt!Twng!6;/
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 3 of 76




Fees for Service
of Summons and
    Subpoena
               Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 4 of 76

                                                                                                               INVOICE

  CCR
                             Continental Court Reporters,                                       Invoice No.              Invoice Date               Payment Terms
                             Records Department
                             5300 Memorial Dr., Suite 250                                            316955               8/20/2018          Due upon receipt
                             Houston, TX 77007                                                      Order No.            Order Date                     Case No.
  HOUSTON                    (800) 779-6981
                                                                                                    21807.001             8/10/2018          4:16-CV-01549
  REMIT TO: RO.Box 1145, Houston, TX 77251
                                                                                                                              Case Name

                                                                                              Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                                              Property Mgmt Corporation
        Teresa S. Valderrama
        Fisher & Phillips LLP                                                                                            Records Pertaining To
        910 Louisiana, Suite 4000
                                                                                              Houston Realtors Information Services, Inc.
        Houston, TX 77002



                    Records From                                             Ordered By                                               Reference Info.

 Houston Realtors Information Service, Inc.              Teresa S. Valderrama                                       Client Matter No.:
                                                         Fisher & Phillips LLP                                      Claim No.:
 c/o Reg. Agt. - Grant P. Harpold                        910 Louisiana, Suite 4000                                  Insured:
 2229 San Felipe, Sutie 1000                             Houston, TX 77002                                          D/O/L:
 Houston, TX 77019

 RUSH SERVICE OF SUBPOENA:
        Houston Realtors Information Services, Inc. (Any & All Records)                                                                                              115.00

                                                                                                              TOTAL DUE >>>                                        $115.00
                                                                                                              AFTER 9/19/2018 PAY                                  $124.20


    * Due upon receipt and is not contingent on client payment ***

   *********** THANK you! *************
     ******** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                                               Phone: 713-292-0150    Fax:

                                                         Please detach bottom portion and return with payment.


                                                                                            Order No.         : 21807.001                BU ID           : 1-HOURE
 Teresa S. Valderrama                                                                       Case No.             4:16-CV-01549
 Fisher & Phillips LLP                                                                      Case Name         : Sherry Shelby, Indv. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                                      Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                                            Invoice No.       : 316955                Invoice Date       : 8/20/2018
                                                                                            Total Due    : $115.00
                                                                                            AFTER 9/19/2018 PAY $124.20

                                                                                              PAYMENT WITH CREDIT CARD

                                                                                             Cardholder's Name:
                                                                                             Card Number:
Remit To:   CONTINENTAL COURT REPORTERS, INC.
            P.O.BOX 1145                                                                     Exp. Date:                          Phone#:
            HOUSTON, TX 77251-1145                                                           Billing Address:
                                                                                             Zip:                    Card Securi   Code:
                                                                                             Amount to Charge:
                                                                                             Cardholder's Signature:
               Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 5 of 76
                                          46109c0,6‘
                        Continental Court Reporters, Inc.
                                                                                          INVOICE
 CCR
  HOUSTON
                        Records Department
                        5300 Memorial Dr., Suite 250
                        Houston, TX 77007
                        (800) 779-6981
                                                                                  Invoice No.
                                                                                       317478
                                                                                   Order No.
                                                                                   22092.001
                                                                                                       Invoice Date
                                                                                                         4/4/2019
                                                                                                        Order Date
                                                                                                         3/20/2019
                                                                                                                            Payment Terms
                                                                                                                          Due upon receipt
                                                                                                                                Case No.
                                                                                                                          4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                            Case Name
                                                                                 Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                                 Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                          Records Pertaining To
       910 Louisiana, Suite 4000                                                 Service of Trial Subpoena to Rodney Hale
       Houston, TX 77002


                Records From                                     Ordered By                                       Reference Info.
 Rodney Hale                                     Teresa S. Valderrama                                Client Matter No.:
                                                 Fisher & Phillips LLP                               Claim No.:
 16106 Cooper Gables Lane                        910 Louisiana, Suite 4000                           Insured:
 Cypress, TX 77429                               Houston, TX 77002                                   D/O/L:
 RUSH SERVICE OF SUBPOENA/SUMMONS/CITATION:
     Service of Trial Subpoena to Rodney Hale (Service of Subpoena - Trial)                                                               303.45
                                                                                             TOTAL DUE >>>                             $303.45
                                                                                             AFTER 4/19/2019 PAY                        $327.73

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                   Phone: 713-292-0150     Fax:

                                             Please detach bottom portion and return with payment.

                                                                               Order No. : 22092.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                          Case No.  : 4:16-U-01549
 Fisher & Phillips LLP                                                         Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                 Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                               Invoice No. : 317478        Invoice Date :4/4/2019
                                                                               Total Due : $ 303.45
                                                                                AFTER 4/19/2019 PAY $327.73

                                                                                PAYMENT WITH CREDIT CARD

                                                                                Cardholder's Name:
                                                                                Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                          Exp. Pate:                           Phone#:
          HOUSTON, TX 77251-1145                                                Billing Address:
                                                                                Zip:                     Card Security Code:
                                                                                Amount to Charge:
                                                                                Cardholder's Signature:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 6 of 76
                                              12.070I- 0005--
                       Continental Court Reporters, Inc.
                                                                                          INVOICE
                       Records Department                                        Invoice No.          Invoice Date           Payment Terms
                       5300 Memorial Dr., Suite 250                                 317479              4/4/2019         Due upon receipt
                       Houston, TX 77007
                                                                                  Order No.            Order Date                Case No.
  HOUSTON              (800) 779-6981
  REMIT TO: P.O.Box 1145, Houston, TX 77251                                       22093.001             3/20/2019        4:16-CV-01549
                                                                                                           Case Name
                                                                                Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                                Property Mgmt Corporation
      Teresa S. Valderrama
      Fisher & Phillips LLP                                                                          Records Pertaining To
      910 Louisiana, Suite 4000                                                Service of Trial Subpoena to Lauren Hafner
      Houston, TX 77002


               Records From                                     Ordered By                                       Reference Info.
 Lauren Hafner                                  Teresa S. Valderrama                                Client Matter No.:
                                                Fisher & Phillips LLP                               Claim No.:
 4509 De Lange Lane                             910 Louisiana, Suite 4000                           Insured:
 Houston, TX 77092                              Houston, TX 77002                                   D/O/L:
 RUSH SERVICE OF SUBPOENA/SUMMONS/CITATION:
     Service of Trial Subpoena to Lauren Hafner (Service of Subpoena - Trial)                                                               278.67
                                                                                            TOTAL DUE >>>                                 $278.67
                                                                                            AFTER 4/19/2019 PAY                            $300.96

 *** Due upon receipt and is not contingent on client payment ***

 ************ THANK YOU! *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                  Phone: 713-292-0150          Fax:

                                            Please detach bottom portion and return with payment.

                                                                              Order No.    : 22093.001              BU ID          :1-HOURE
 Teresa S. Valderrama                                                         Case No.     : 4:16-CV-01549
 Fisher & Phillips LLP                                                        Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                             Invoice No. : 317479        Invoice Date :4/4/2019
                                                                             Total Due : $ 278.67
                                                                              AFTER 4/19/2019 PAY $300.96

                                                                               PAYMENT WITH CREDIT CARD                     liku"." K.,
                                                                                                                                            rm"rmvis471
                                                                               Cardholder's Name:
                                                                               Card Number__
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                         Exp.Date:                            Phone#:
          HOUSTON, TX 77251-1145                                               Pilling Address:
                                                                               Zip:                     Card Security Code:
                                                                               Amount to Charge:
                                                                               Cardholder's Signature:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 7 of 76
                                   4-076          0o
                                                                                        INVOICE
 CCR
            Continental Court Reporters, Inc.
            Records Department                                                  Invoice No.          Invoice Date         Payment Terms
            5300 Memorial Dr., Suite 250                                           317487              4/9/2019         Due upon receipt
            Houston, TX 77007
                                                                                 Order No.            Order Date              Case No.
  HOUSTON 1 (800) 779-6981
  REMIT TO: P.O.Box 1145, Houston, TX 77251                                      22094.001             3/20/2019        4:16-0/-01549
                                                                                                          Case Name
                                                                              Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                              Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                        Records Pertaining To
       910 Louisiana, Suite 4000                                               Barbara Michaelis
       Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 Barbara Michaelis                            Teresa S. Valderrama                                 Client Matter No.:
                                              Fisher & Phillips LLP                                Claim No.:
 2434 Fairway Pointe Drive                    910 Louisiana, Suite 4000                            Insured:
 League City, TX 77573                        Houston, TX 77002                                    D/O/L:
 RUSH SERVICE OF SUBPOENA:
     Barbara Michaelis (Service of Subpoena - Trial)                                                                                     353.14
                                                                                           TOTAL DUE >>>                             $353.14
                                                                                           AFTER 4/24/2019 PAY                        $381.39
 *** Rush Service of Subpoena to Barbara Michaelis
 at 2434 Fairway Pointe Drive, League City, TX 77573. ***

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150      Fax:
                                           Please detach bottom portion and return with payment.

                                                                             Order No. : 22094.001         BU ID       :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-U-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indv. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                               Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                            Invoice No. : 317487        Invoice Date :4/9/2019
                                                                            Total Due : $ 353.14
                                                                             AFTER 4/24/2019 PAY $381.39

                                                                              PAYMENT WITH CREDIT CARD

                                                                              Cardholder's Name:
                                                                              Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        ap. Date:                            Phone#.
          HOUSTON, TX 77251-1145                                              Billing Address:
                                                                              Zip:                 Card Security Code:
                                                                              Amount to Charge:
                                                                              Cardholder's Signature:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 8 of 76
                             40'0.oo Thr
                                                                                           INVOICE
 CCR
                        Continental Court Reporters, Inc.
                        Records Department                                        Invoice No.         Invoice Date            Payment Terms
                        5300 Memorial Dr., Suite 250                                 317460              3/29/2019        Due upon receipt
                        Houston, TX 77007
                                                                                   Order No.            Order Date                 Case No.
  HOUSTON               (800) 779-6981
                                                                                   22090.001             3/20/2019        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                            Case Name
                                                                                 Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                                 Property Mgmt Corporation
      Teresa S. Valderrama
      Fisher & Phillips LLP                                                                           Records Pertaining To
      910 Louisiana, Suite 4000                                                  Service of Trial Subpoena to Alex Marsh
      Houston, TX 77002


               Records From                                      Ordered By                                       Reference Info.
 Mr. Alex Marsh                                  Teresa S. Valderrama                                Client Matter No.:
                                                 Fisher & Phillips LLP                               Claim No.:
 24 Hour Fitness                                 910 Louisiana, Suite 4000                           Insured:
 25632 US-290                                    Houston, TX 77002                                   D/O/L:
 Cypress, TX 77429
 RUSH SERVICE OF SUBPOENA/SUMMONS/CITATION:
     Service of Trial Subpoena to Alex Marsh (Service of Subpoena - Trial)                                                                      256.55
                                                                                             TOTAL DUE >>>                                  $256.55
                                                                                             AFTER 4/13/2019 PAY                             $277.07

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                   Phone: 713-292-0150            Fax:

                                             Please detach bottom portion and return with payment.

                                                                               Order No,     : 22090.001             BU ID           :1-HOURE
 Teresa S. Valderrama                                                          Case No.      : 4:16-CV-01549
 Fisher & Phillips LLP                                                         Case Name : Sherry Shelby, Indv. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                 Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                               Invoice No. : 317460        Invoice Date :3/29/2019
                                                                               Total Due : $ 256.55
                                                                                AFTER 4/13/2019 PAY $277.07

                                                                                PAYMENT WITH CREDIT CARD                     ,cual ,,,,,,p...4 l',15,1,j

                                                                                Cardholder's Name:
                                                                                Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                          Exp. Date:                     Phone#:
          HOUSTON, TX 77251-1145                                                Billing Address:
                                                                                Zip:                 Card Security Code:
                                                                                Amount to Charge:
                                                                                Cardholder's Signature:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 9 of 76
                                 40919?,ocog"
                                                                                          INVOICE
 CCR
                        Continental Court Reporters, Inc.
                        Records Department                                         Invoice No.         Invoice Date           Payment Terms
                        5300 Memorial Dr., Suite 250                                  317459              3/29/2019        Due upon receipt
                        Houston, TX 77007
                                                                                    Order No.            Order Date                Case No.
  HOUSTON             1 (800) 779-6981
  REMIT TO: P.O.Box 1145, Houston, TX 77251                                         22091.001             3/20/2019        4:16-CV-01549
                                                                                                             Case Name
                                                                                 Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                                 Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                           Records Pertaining To
       910 Louisiana, Suite 4000                                                 Service of Trial Subpoena to Casey Cox
       Houston, TX 77002


                 Records From                                     Ordered By                                       Reference Info.
 Mr. Casey Cox                                   Teresa S. Valderrama                                 Client Matter No.:
                                                 Fisher & Phillips LLP                                Claim No.:
 24 Hour Fitness                                 910 Louisiana, Suite 4000                            Insured:
 25632 US-290                                    Houston, TX 77002                                    D/O/L:
 Cypres5_,_TX 77429
 RUSH SERVICE OF SUBPOENA/SUMMONS/CITATION:
     Service of Trial Subpoena to Casey Cox (Service of Subpoena - Trial)                                                                     231.55
                                                                                              TOTAL DUE >>>                             $231.55
                                                                                              AFTER 4/13/2019 PAY                        $250.07

 *** Due upon receipt and is not contingent on client payment ***

 ************ THANK Y 0 U I *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                    Phone: 713-292-0150        Fax:

                                              Please detach bottom portion and return with payment.

                                                                                Order No. : 22091.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                           Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                          Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                  Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                               Invoice No. : 317459        Invoice Date :3/29/2019
                                                                               Total Due : $ 231.55
                                                                                AFTER 4/13/2019 PAY $250.07

                                                                                 PAYIAFAIWITH.CREDIT CARD                    tra     - 9 Cur
                                                                                 Cardholder's Name:
                                                                                 Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                           Exp. Dale;                     Phone#:
          HOUSTON, TX 77251-1145                                                 Billing_ Address:
                                                                                 Zip:                 Card Security Code:
                                                                                 Amount to Charge:
                                                                                 Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 10 of 76


                                                                                        INVOICE
 CCR
            Continental Court Reporters, Inc.                                   Invoice No.
            Records Department                                                                       Invoice Date          Payment Terms
            5300 Memorial Dr., Suite 250                                           316935              8/8/2018         Due upon receipt
            Houston, TX 77007                                                    Order No.            Order Date                    Case No.
  HOUSTON 1 (800) 779-6981
                                                                                 21802.001             8/3/2018         4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                          Case Name
                                                                               Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                               Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                        Records Pertaining To
       910 Louisiana, Suite 4000                                               Kids R Kids Pearland, TX
       Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 Kids R. Kids Pearland TX                      Teresa S. Valderrama                                Client Matter No.:
                                               Fisher & Phillips LLP                               Claim No.:
 c/o Reg. Agent - Stephen A. Mendel            910 Louisiana, Suite 4000                           Insured:
 1155 Dairy Ashford, Suite 104                 Houston, TX 77002                                   D/O/L:
 Houston, TX 77079
 RUSH SERVICE OF SUBPOENA/SUMMONS/CITATION:
     Kids R Kids Pearland, TX (Any & All Records)                                                                                          115.00
                                                                                           TOTAL DUE >»                                  $115.00
                                                                                           AFTER 9/7/2018 PAY                             $124.20
 *** Rush Service of Subpoena to Kids R. Kids Pearland TX
 c/o Reg. Agent - Stephen A. Mendel 1155 Dairy Ashford,
 Suite 104, Houston, TX 77079. *"

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150         Fax:
                                           Please detach bottom portion and return with payment,

                                                                             Order No. : 21802.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                               Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                            Invoice No. : 316935        Invoice Date :8/8/2018
                                                                            Total Due : $ 115.00
                                                                             AFTER 9/7/2018 PAY $124.20
                                                                                                                         ifl;ie\
                                                                                                                              rdi
                                                                              PAYMENT VLITH CREDIT CARD

                                                                              Cardholder's Name:
                                                                              Card Number
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        Exp. Date:                          Phone#
          HOUSTON, TX 77251-1145                                              Billing Address:
                                                                              Zip:                 Card Security Code:
                                                                              Amount to Charge:
                                                                              Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 11 of 76


                                                                                       INVOICE
 CCR
            Continental Court Reporters, Inc.                                   Invoice No.
            Records Department                                                                      Invoice Date          Payment Terms
            5300 Memorial Dr., Suite 250                                           316918              7/31/2018        Due upon receipt
            Houston, TX 77007                                                    Order No.            Order Date              Case No.
  HOUSTON 1 (800) 779-6981
                                                                                 21768.001             7/12/2018        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                          Case Name
                                                                               Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                               Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                        Records Pertaining To
       910 Louisiana, Suite 4000                                               Houston Association of Relators, Inc.
       Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 Houston Association of Realtors, Inc.         Teresa S. Valderrama                                Client Matter No.:
                                               Fisher & Phillips LLP                               Claim No.:
 c/o Reg. Agt. - Grant P. Harpold              910 Louisiana, Suite 4000                           Insured:
 2229 San Felipe, Sutie 1000                   Houston, TX 77002                                   D/O/L:
 Houston, TX 77019
 RUSH SERVICE OF SUBPOENA:
     Houston Association of Relators, Inc. (Service of Subpoena - Documents)                                                            140.00
                                                                                            TOTAL DUE >>>                            $140.00
                                                                                            AFTER 8/30/2018 PAY                       $151.20
 *** Rush Service of Subpoena to Houston Association of Realtors, Inc.
 c/o Reg. Agt. - Grant P. Harpold 2229 San Felipe, Sutie 1000,
 Houston, TX 77019. ***

 *** Due upon receipt and is not contingent on client payment ***

 ************ THANK YOU I *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150     Fax:

                                           Please detach bottom portion and return with payment.

                                                                             Order No. : 21768.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indv. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                               Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                             Invoice No. : 316918        Invoice Date : 7/31/2018
                                                                             Total Due : $ 140.00
                                                                              AFTER 8/30/2018 PAY $151.20

                                                                              PAYMENT WITH CREDIT CARD

                                                                              Cardholder's Name:
                                                                              Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        Exp. Date:                     Phone#:
          HOUSTON, TX 77251-1145                                              Billing Address:
                                                                              Zip:                 Card Security Code:
                                                                              Amount to Charge:
                                                                              Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 12 of 76


                                                                                        INVOICE
 CCR
            Continental Court Reporters, Inc.
            Records Department                                                  Invoice No.          Invoice Date         Payment Terms
            5300 Memorial Dr., Suite 250                                           316875              7/16/2018        Due upon receipt
            Houston, TX 77007
                                                                                 Order No.            Order Date               Case No.
  HOUSTON I (800) 779-6981
                                                                                 21771.001             7/12/2018        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                          Case Name
                                                                               Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                               Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                        Records Pertaining To
       333 Clay Street, Suite 4000                                             24 Hour Fitness USA, Inc.
       Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 24 Hour Fitness USA, Inc.                    Teresa S. Valderrama                                 Client Matter No.:
                                              Fisher & Phillips LLP                                Claim No.:
 c/o Reg. Agt, - Corporation Service          333 Clay Street, Suite 4000                          Insured:
 Company                                      Houston, TX 77002                                    D/O/L:
 211 E. 7th Street, Suite 620
 Austin, TX 78701
 RUSH SERVICE OF SUBPOENA:
     24 Hour Fitness USA, Inc. (Service of Subpoena - Documents)                                                                        115.00
                                                                                           TOTAL DUE >>>                             $115.00
                                                                                           AFTER 8/15/2018 PAY                        $124.20
 *** Rush Service of Subpoena to 24 Hour Fitness USA, Inc.
 go Reg. Agt. - Corporation Service Company at
 211 E. 7th Street, Suite 620, Austin, TX 78701. ***

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********



Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150     Fax:

                                           Please detach bottom portion and return with payment.

                                                                             Order No. : 21771.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 333 Clay Street, Suite 4000                                                             Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                             Invoice No. : 316875        Invoice Date :7/16/2018
                                                                             Total Due : $ 115.00
                                                                              AFTER 8/15/2018 PAY $124.20

                                                                              PAYMENT WITH CREDIT CARD
                                                                                                                          AIVIGti

                                                                              Cardholder's Name:
                                                                              Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        Exp. Date;                           Phone#:
          HOUSTON, TX 77251-1145                                                  g Address:
                                                                              Zip:                 Card Security Code:
                                                                              Amount to Charge;
                                                                              Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 13 of 76


                                                                                       INVOICE
 CCR
            Continental Court Reporters, Inc.                                  Invoice No.
            Records Department                                                                      Invoice Date          Payment Terms
            5300 Memorial Dr., Suite 250                                           316877              7/16/2018        Due upon receipt
            Houston, TX 77007                                                    Order No.            Order Date              Case No.
  HOUSTON 1 (800) 779-6981
                                                                                 21770.001             7/12/2018        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                          Case Name
                                                                              Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                              Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                        Records Pertaining To
       333 Clay Street, Suite 4000                                            Starbucks Corporation
       Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 Starbucks Corporation d/b/a Starbucks        Teresa S. Valderrama                                 Client Matter No.:
 Coffee Company                               Fisher & Phillips LLP                                Claim No.:
                                              333 Clay Street, Suite 4000                          Insured:
 c/o Reg. Agt. - Corporation Service          Houston, TX 77002                                    D/O/L:
 Company
 211 E. 7th Street, Suite 620
 Austin, TX 78701
 RUSH SERVICE OF SUBPOENA:
     Starbucks Corporation (Service of Subpoena - Documents)                                                                            115.00
                                                                                            TOTAL DUE >) >                           $115.00
                                                                                            AFTER 8/15/2018 PAY                       $124.20
 *** Rush Service of Subpoena to Starbucks Corporation d/b/a Starbucks
 Coffee Company c/o Reg. Agt. - Corporation Service Company
 at 211 E. 7th Street, Suite 620, Austin, TX 78701. ***

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK you! *************
 *********** www.TexasDepos.com ***********


Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150     Fax:

                                           Please detach bottom portion and return with payment.

                                                                             Order No. : 21770,001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 333 Clay Street, Suite 4000                                                             Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                             Invoice No. : 316877        Invoice Date : 7/16/2018
                                                                             Total Due : $ 115.00
                                                                              AFTER 8/15/2018 PAY $124.20

                                                                              PAYMENT WITLI CREDIT CARD                   mu

                                                                              Cardholder's Name:
                                                                              Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        Exp. Date:                     Phone#:
          HOUSTON, TX 77251-1145                                              Billing Address:
                                                                              Zip:                 Carct_Sccurity Code:
                                                                              Amount to Charge:
                                                                              Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 14 of 76


                                                                                           INVOICE
 CCR
            Continental Court Reporters, Inc.
            Records Department                                                     Invoice No.         Invoice Date           Payment Terms
            5300 Memorial Dr., Suite 250                                              316876              7/16/2018        Due upon receipt
            Houston, TX 77007                                                       Order No.            Order Date
  HOUSTON 1 (800) 779-6981                                                                                                          Case No.
                                                                                    21769.001             7/12/2018        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                             Case Name
                                                                                  Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                                  Property Mgmt Corporation
       Teresa S. Valderrama
       Fisher & Phillips LLP                                                                           Records Pertaining To
       333 Clay Street, Suite 4000                                                Capital One/Capital One Bank
       Houston, TX 77002


               Records From                                       Ordered By                                       Reference Info.
 Capital One/Capital One Bank                    Teresa S. Valderrama                                 Client Matter No.:
                                                 Fisher & Phillips LLP                                Claim No.:
 c/o Reg. Agt, - Cororation Service Company      333 Clay Street, Suite 4000                          Insured:
 211 E. 7th Street, Suite 620                    Houston, TX 77002                                    D/O/L:
 Austin, TX 78701
 RUSH SERVICE OF SUBPOENA:
     Capital One/Capital One Bank (Service of Subpoena - Documents)                                                                              115.00
                                                                                               TOTAL DUE >>>                                $115.00
                                                                                               AFTER 8/15/2018 PAY                           $124.20
 *** Rush Service of Subpoena to Capital One/Capital One Bank
 c/o Reg. Agt. Cororation Service Company at 211 E. 7th Street,
 Suite 620, Austin, TX 78701. ***

 *** Due upon receipt and is not contingent on client payment ***
 ************ THANK Y 0 U I *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                    Phone: 713-292-0150          Fax:

                                              Please detach bottom portion and return with payment.

                                                                                Order No.   21769.001         BU ID       :1-HOURE
 Teresa S. Valderrama                                                           Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                          Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 333 Clay Street, Suite 4000                                                                Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                                Invoice No. : 316876        Invoice Date :7/16/2018
                                                                                Total Due : $ 115.00
                                                                                 AFTER 8/15/2018 PAY $124.20

                                                                                  PAYMENT WITH CREDIT CARD                   F.k=       ...All
                                                                                                                                    S
                                                                                 Cardholder's Name:
                                                                                 Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                           Exp Data:                     Phone#:
          HOUSTON, TX 77251-1145                                                 Pilling Address:
                                                                                 ZIP;                 Carsi5ggaity.Sadt;
                                                                                 Amount to Charge:
                                                                                 Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 15 of 76


                                                                                            INVOICE
 CC
                        Continental Court Reporters, Inc.
                        Records Department                                          Invoice No.          Invoice Date          Payment Terms
                        5300 Memorial Dr., Suite 250                                   316884              7/17/2018        Due upon receipt
                        Houston, TX 77007                                            Order No.            Order Date                   Case No.
  HOUSTON               (800) 779-6981
  REMIT TO: P.O.Box 1145, Houston, TX 77251                                          21767.001             7/12/2018        4:16-CV-01549
                                                                                                              Case Name
                                                                                   Sherry Shelby, Indv. and on Behalf of others vs. Boxer
                                                                                   Property Mgmt Corporation
      Teresa S. Valderrama
      Fisher & Phillips LLP                                                                             Records Pertaining To
      910 Louisiana, Suite 4000                                                    Advocare International, LP
      Houston, TX 77002


               Records From                                        Ordered By                                       Reference Info.
 Advocare International, LP                       Teresa S. Valderrama                                 Client Matter No.:
                                                  Fisher & Phillips LLP                                Claim No.:
 c/o Reg. Agt. - Lee Wilkins (CT Corporation      910 Louisiana, Suite 4000                            Insured:
 System)                                          Houston, TX 77002                                    D/O/L:
 1999 Bryan Street, Suite 900
 Dallas, TX 75201
 RUSH SERVICE OF SUBPOENA:
     Advocare International, LP (Service of Subpoena - Documents)                                                                             158.50
                                                                                               TOTAL DUE >>>                                $158.50
                                                                                               AFTER 8/16/2018 PAY                           $171.18
 *** Rush Service of Subpoena to Advocare International, LP
 c/o Reg. Agt. - Lee Wilkins (CT Corporation System)
 1999 Bryan Street, Suite 900, Dallas, TX 75201. ***

 *** Due upon receipt and is not contingent on client payment ***

 ************ THANK Y O U I *************
 *********** www.TexasDepos.com ***********



Tax ID: XX-XXXXXXX                                                                                                     Phone: 713-292-0150        Fax:
                                               Please detach bottom portion and return with payment.

                                                                                 Order No. : 21767.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                            Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                           Case Name : Sherry Shelby, Indv. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                                   Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                                 Invoice No. : 316884        Invoice Date :7/17/2018
                                                                                 Total Due : $ 158.50
                                                                                  AFTER 8/16/2018 PAY $171.18
                                                                                                                              iA
                                                                                                                               fMrvi
                                                                                  PAYMENT WITH CREDIT CARD
                                                                                                                                              i- 1
                                                                                  Cardholder's Name;
                                                                                  Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                            Exp Date'                      Phone#:
          HOUSTON, TX 77251-1145                                                  Billing Address;
                                                                                  Zip;                 Card Security Code;
                                                                                  Amount to Charge:
                                                                                  Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 16 of 76


                                                                                        INVOICE
 CCR
            Continental Court Reporters, Inc.                                   Invoice No.
            Records Department                                                                       Invoice Date         Payment Terms
            5300 Memorial Dr., Suite 250                                           316886              7/17/2018        Due upon receipt
            Houston, TX 77007                                                    Order No.            Order Date
  HOUSTON 1 (800) 779-6981                                                                                                    Case No.
                                                                                 21776.001             7/16/2018        4:16-CV-01549
  REMIT TO: P.O.Box 1145, Houston, TX 77251
                                                                                                          Case Name
                                                                              Sherry Shelby, Indy. and on Behalf of others vs. Boxer
                                                                              Property Mgmt Corporation
      Teresa S. Valderrama
      Fisher & Phillips LLP                                                                         Records Pertaining To
      910 Louisiana, Suite 4000                                               Champions School of Real Estate
      Houston, TX 77002


               Records From                                    Ordered By                                       Reference Info.
 Champions School of Real Estate              Teresa S. Valderrama                                 Client Matter No.:
                                              Fisher & Phillips LLP                                Claim No.:
 5627 Cypress Creek Parkway, #100             910 Louisiana, Suite 4000                            Insured:
 Houston, TX 77069                            Houston, TX 77002                                    D/O/L:
 RUSH SERVICE OF SUBPOENA:
     Champions School of Real Estate (Service of Subpoena - Documents)                                                                  125.00
                                                                                           TOTAL DUE >>>                             $125.00
                                                                                           AFTER 8/16/2018 PAY                        $135.00
 *** Rush Service of Subpoena to Champions School of Real Estate
 at 5627 Cypress Creek Parkway, #100, Houston, TX 77069. ***

 *** Due upon receipt and Is not contingent on client payment ***

 ************ THANK YOU I *************
 *********** www.TexasDepos.com ***********




Tax ID: XX-XXXXXXX                                                                                                 Phone: 713-292-0150     Fax:

                                           Please detach bottom portion and return with payment.

                                                                             Order No. : 21776.001         BU ID        :1-HOURE
 Teresa S. Valderrama                                                        Case No.  : 4:16-CV-01549
 Fisher & Phillips LLP                                                       Case Name : Sherry Shelby, Indy. and on Behalf of others vs.
 910 Louisiana, Suite 4000                                                               Boxer Property Mgmt Corporation
 Houston, TX 77002
                                                                            Invoice No. : 316886        Invoice Date :7/17/2018
                                                                            Total Due : $ 125.00
                                                                             AFTER 8/16/2018 PAY $135.00

                                                                              PAYMENT' WITH
                                                                              Cardholder's Name:
                                                                              Card Number:
Remit To: CONTINENTAL COURT REPORTERS, INC.
          P.O.BOX 1145                                                        Exp. Date;                           Phone#:
          HOUSTON, TX 77251-1145                                              Billing Address:
                                                                              Zip;              Carci_Securitycpsiz
                                                                              Amount to Charge:
                                                                              Cardholder's Signature:
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 17 of 76




Fees for Printed
or Electronically
   Recorded
  Transcripts
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 18 of 76



                                                                                                                 INVOICE
     ILEXITAS"                                                                                      Invoice No.

                                                                                                       486375
                                                                                                                              Invoice Date

                                                                                                                               5/16/2018
                                                                                                                                                             Job No.

                                                                                                                                                              357140
                                                                                                      Job Date                               Case No.
                  888-893-3767 / Reporting
                     713-460-2525/ Fax                                                                4/26/2018          4:16-CV-01549

                                                                                                                              Case Name

                                                                                              Sherry Shelby, et al vs. Boxer Property Management
                                                                                              Corporation
        Teresa Valderrama
        Fisher & Phillips, LLP                                                                                             Payment Terms
        910 Louisiana, Suite 4000 One Shell Plaza
                                                                                              Due upon receipt
        Houston, TX 77002




  ORIGINAL AND 1 COPY OF TRANSCRIPT OF:
        Lauren Nlchole Shepperd                                                                             159.00 Pages            @              5.30               842.70
               Exhibit                                                                                          33.00 Pages         @              0.65                 21.45
               Courier/Local Shipping & Handling Delivery Fee                                                                                   20.00                   20.00
               Etranscript-Emall                                                                                                                30.00                   30.00
               Admin/O/1                                                                                                                        70.00                   70.00
               Obtain Witness Signature/ Filing Requirements - Original                                                                         45.00                   45.00

                                                                                                            TOTAL DUE >>>                                       $1,029.15
                                                                                                            AFTER 6/15/2018 PAY                                     $1,044.59

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

  VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

  WE APPRECIATE YOUR BUSINESS,
                                                                                                            (-) Payments/Credits:                                       0.00
                                                                                                            (+) Finance Charges/Debits:                                 0.00


Tax ID: XX-XXXXXXX

                                                         Please detach bottom portion and return with payment.

                                                                                            Job No.         : 357140                 BU ID                : HOU-R
 Teresa Valderrama                                                                          Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                     Case Name       : Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                    Management Corporation
 Houston, TX 77002
                                                                                            Invoice No.     : 486375                Invoice Date          : 5/16/2018
                                                                                            Total Due       : $1,029.15



                                                                                              PAYMENT WITH CREDIT CARD
                                                                                             Cardholder's Name:
                                                                                                                                                           IEIFtr
                                                                                                                                                               7.1
                                                                                             Card Number:
                                                                                             Exp. Date:                        Phone#:
Remit To:    Lexitas
                                                                                             Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                          Zip:                    Card Security Code:
                                                                                             Amount to Charge:
                                                                                             Cardholder's Signature:
                                                                                             Email:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 19 of 76



                                                                                                                 INVOICE
     LEXITASm                                                                                        Invoice No.

                                                                                                        485805
                                                                                                                               Invoice Date

                                                                                                                                 5/10/2018
                                                                                                                                                                Job No.

                                                                                                                                                                 357137
                                                                                                       Job Date                                 Case No.
                   888-893-3767 / Reporting
                      713-460-2525 if Fax                                                              4/26/2018            4:16-CV-01549

                                                                                                                                Case Name

                                                                                               Sherry Shelby, et al vs. Boxer Property Management
                                                                                               Corporation
         Teresa Valderrama
         Fisher & Phillips, LLP                                                                                              Payment Terms
         910 Louisiana, Suite 4000 One Shell Plaza
                                                                                               Due upon receipt
         Houston, TX 77002




  Charge for Certificate of Non-Appearance for the Deposition of:
         Crystal Cook - Certificate of Nonappearance
               Exhibit                                                                                           18.00 Pages           @              0.65                 11.70
               Certificate of Nonappearance                                                                                                       275.00                275.00
               Etranscript-Email                                                                                                                   30.00                   30.00

                                                                                                             TOTAL DUE >>>                                             $316.70
                                                                                                             AFTER 6/9/2018 PAY                                        $321.45

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.
                                                                                                             (-) Payments/Credits:                                         0.00
                                                                                                             (+) Finance Charges/Debits:                                   0.00
                                                                                                             (=) New Balance:                                           316.70




Tax ID: 46.4363191

                                                          Please detach bottom portion and return with payment.

                                                                                             Job No.               357137               BU ID                : HOU-R
 Teresa Vaiderrama                                                                           Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                      Case Name            Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                        Management Corporation
 Houston, TX 77002
                                                                                             Invoice No.     : 485805                  Invoice Date          : 5/10/2018
                                                                                             Total Due       : $316.70



                                                                                               PAYMENT WITH CREDIT CARD                          MIE1i77.1,1
                                                                                              Cardholder's Name:
                                                                                              Card Number:
                                                                                              Exp. Date:                         Phone#:
Remit To:    Lexitas
                                                                                              Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                           Zip:                    Card Security Code:
                                                                                              Amount to Charge:
                                                                                              Cardholder's Signature:
                                                                                              Email:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 20 of 76



                                                                                                           INVOICE
                                                        1M


             LEXITAS                                                                           Invoice No.

                                                                                                  486375
                                                                                                                      Invoice Date

                                                                                                                         5/16/2018
                                                                                                                                                     Job No.

                                                                                                                                                      357140
                                                                                                 Job Date                              Case No.
                  888-893-3767 / Reporting
                     713-460-2525/ Fax                                                           4/26/2018         4:16-CV-01549

                                                                                                                       Case Name

                                                                                         Sherry Shelby, et al vs. Boxer Property Management
                                                                                         Corporation
        Teresa Valderrama
        Fisher & Phillips, LLP                                                                                       Payment Terms
        910 Louisiana, Suite 4000 One Shell Plaza
                                                                                         Due upon receipt
        Houston, TX 77002




r--
 ORIGINAL AND 1COPY OF TRANSCRIPT OF:
        Lauren Nichole Shepperd                                                                                                                             1,029.15

                                                                                                       TOTAL DUE >>>                                    $1,029.15
                                                                                                       AFTER 6/15/2018 PAY                                 $1,044.59

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGALCOM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.
                                                                                                       (-) Payments/Credits:                                       0.00
                                                                                                       (+) Finance Charges/Debits:                               0.00
                                                                                                       (=) New Balance;                                  1,029.15




Tax ID: XX-XXXXXXX

                                                    Please detach bottom portion and return with payment.

                                                                                       Job No,         : 357140                BU ID               HOU-R

 Teresa Valderrama                                                                     Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                Case Name       : Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                               Management Corporation
 Houston, TX 77002
                                                                                       Invoice No,     : 486375               Invoice Date        : 5/16/2018
                                                                                       Total Due       : $1,029.15

                                                                                                                                                             . .
                                                                                                                                        v.:vow
                                                                                         PAYMENT WITH CREDIT CARD                       AJVCIX rri              14,5:1
                                                                                                                                        IMMO
                                                                                        Cardholder's Name:
                                                                                        Card Number:
                                                                                        Exp. Date:                       Phone#:
Remit To:    Lexitas
                                                                                        Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                     Zip:                  Card Security Code:
                                                                                        Amount to Charge:
                                                                                        Cardholder's Signature:
                                                                                        Email:
        Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 21 of 76



                                                                                                           INVOICE
                   EXITAS                                                                      Invoice No.

                                                                                                  482772
                                                                                                                         Invoice Date

                                                                                                                            4/20/2018
                                                                                                                                                       Job No.

                                                                                                                                                        357136
                                                                                                 Job Date                               Case No.
                  888-893-3767 / Reporting
                                                                                                 4/5/2018            4:16-CV-01549
                     713-460-2525 / Fax
                                                                                                                          Case Name

                                                                                         Sherry Shelby, et al vs. Boxer Property Management
                                                                                         Corporation
        Teresa Valderrama
        Fisher & Phillips, LLP                                                                                         Payment Terms
        910 Louisiana, Suite 4000 One Shell Plaza
                                                                                         Due upon receipt
        Houston, TX 77002




 ORIGINAL AND 1 COPY OF TRANSCRIPT OF:
        Rodney Hale                                                                                                                                            509.70

                                                                                                       TOTAL DUE >>>                                          $509.70
                                                                                                       AFTER 5/20/2018 PAY                                    $517.35

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WVVW.LEXITASLEGALCOM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS,
                                                                                                       (-) Payments/Credits:                                     0.00
                                                                                                       (+) Finance Charges/Debits;                               0.00
                                                                                                       (=) New Balance:                                        509.70




Tax ID: XX-XXXXXXX

                                                    Please detach bottom portion and return with payment.

                                                                                       Job No.         : 357136                   BU ID               HOU-R
 Teresa Valderrama                                                                     Case No.             4:16-CV-01549
 Fisher & Phillips, LLP                                                                Case Name            Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                  Management Corporation
 Houston, TX 77002
                                                                                       Invoice No.     : 482772                  Invoice Date      : 4/20/2018
                                                                                       Total Due       : $509.70



                                                                                         PAYMENT WITH CREDIT CARD                          CIF14113
                                                                                                                                           FA?   7:(1 Mir         - ,S
                                                                                                                                                                  S'
                                                                                        Cardholder's Name:
                                                                                        Card Number:
                                                                                        Exp. Date:                          Phone#:
Remit To:   Lexitas
                                                                                        Billing Address:
            P.O. Box 4227
            Houston, TX 77210-4227                                                      Zip:                    Card Security Code:
                                                                                        Amount to Charge:
                                                                                        Cardholder's Signature:
                                                                                        Email:
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 22 of 76


                                                                                          INVOICE
               EXITAS'                                                             Invoice No.
                                                                                      483177
                                                                                                          Invoice Date
                                                                                                           4/24/2018
                                                                                                                                    Job No.
                                                                                                                                     355972
                                                                                     Job Date                          Case No.
               888-893-3767 / Reporting
                                             ARCELITE,Dv
                  713-460-2525 / Fax
                                                                                     4/3/2018           4:16-CV-01549
                                                  APR       (; 2018
                                                                                                          Case Name
                                             BY:                                 Sherry Shelby, et al vs. Boxer Property Management
                                                                                 Corporation
      Teresa Valderrama
      Fisher & Phillips, LLP                                                                            Payment Terms
      910 Louisiana, Suite 4000 One Shell Plaza                                  Due upon receipt
      Houston, TX 77002



 ORIGINAL AND 1 COPY OF TRANSCRIPT OF:
     Sherry Renee Shelby                                                                                                                2,163.60
                                                                                             TOTAL DUE >>>                            $2,163.60
                                                                                             AFTER 5/24/2018 PAY                       $2,196.05
 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGALCOM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.




Tax ID: XX-XXXXXXX

                                             Please detach bottom portion and return with payment.

                                                                               Job No.         355972            BU ID             : HOU-R
 Teresa Valderrama                                                             Case No.      : 4:16-CV-01549
 Fisher & Phillips, LLP                                                        Case Name : Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                   Management Corporation
 Houston, TX 77002
                                                                               Invoice No. : 483177          Invoice Date :4/24/2018
                                                                               Total Due : $ 2,163.60
                                                                                AFTER 5/24/2018 PAY $2,196.05
                                                                                                                           oass0
                                                                                 PAYMENT WITH CREDIT CARD                AIVEX
                                                                                                                         MEM
                                                                                Cardholder's Name:
                                                                                Card Number:
                                                                                Exp. Date:                      Phone#:
Remit To: Lexitas
          P.O. Box 4227                                                         Billing Address:
          Houston, TX 77210-4227                                                Zip:                 Card Security Code:
                                                                                Amount to Charge:
                                                                                Cardholder's Signature:
                                                                                Email:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 23 of 76


                                                                                                            INVOICE
 U.S. Legal Support
                                                                                                   Invoice No.                Invoice Date                Job No.
 363 N. Sam Houston Parkway East
 Suite 1200                                                                                        140036433                     3/9/2018                 261878
 Houston, TX 77060
                                                                                                     Job Date                                Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                     2/21/2018            416CV01549

                                                                                                                                Case Name

                                                                                             Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                                Payment Terms
        910 Louisiana Street
                                                                                             Due upon receipt
        Suite 4000
        Houston, TX 77002


 ELECTRONIC COPY OF DEPOSITION OF
        Betty Jean Larson                                                                                   75.00 Pages              @            1.81             135.75
               Administrative Fee                                                                                                                65.00              65.00
               Video Pages Copy                                                                             66.00 Pages              @            0.10               6.60
               Exhibit Scanning                                                                             10.00                    @            0.55               5.50
               Lit Support Package                                                                                                               35.00              35.00

                                                                                                            TOTAL DUE >>>                                      $247.85
                                                                                                            AFTER 4/23/2018 PAY                                 $285.03

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




Tax ID: XX-XXXXXXX                                                                                                               Phone: 713-292-5604     Fax:713-292-0151

                                                        Please detach bottom portion and return with payment.



 Teresa Valderrama                                                                         Invoice No.           :   140036433
 Fisher & Phillips LLP                                                                     Invoice Date          :   3/9/2018
 910 Louisiana Street
                                                                                           Total Due             :   $247.85
 Suite 4000
 Houston, TX 77002                                                                         AFTER 4/23/2018 PAY $285.03




                                                                                           Job No.               :   261878
Remit To:   U.S. Legal Support                                                             BU ID                 :   1-HOU
            P.O. Box 4772-14                                                               Case No.              :   416CV01549
            Houston, TX 77210-4772
                                                                                           Case Name             :   Sherry Shelby v. Boxer Property
                                                                                                                     Management Corporation
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 24 of 76


                                                                                                            INVOICE
 U.S. Legal Support
                                                                                                   Invoice No.                Invoice Date                Job No.
 363 N. Sam Houston Parkway East
 Suite 1200                                                                                        140035530                     2/28/2018                261801
 Houston, TX 77060
                                                                                                     Job Date                                Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                     2/20/2018            416CV01549

                                                                                                                               Case Name

                                                                                             Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                                Payment Terms
        910 Louisiana Street
                                                                                             Due upon receipt
        Suite 4000
        Houston, TX 77002


 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Betty Jean Larson                                                                                  115.00 Pages              @            1.65           189.75
               Administrative Fee                                                                                                                65.00              65.00
               Video Pages Copy                                                                            104.00 Pages              @            0.10              10.40
               Lit Support Package                                                                                                               35.00              35.00
               Condensed Transcript                                                                                                              15.00              15.00
               Delivery Regular                                                                                                                  20.00              20.00

                                                                                                           TOTAL DUE >>>                                       $335.15
                                                                                                            AFTER 4/14/2018 PAY                                 $385.42

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




Tax ID: XX-XXXXXXX                                                                                                               Phone: 713-292-5604     Fax:713-292-0151

                                                        Please detach bottom portion and return with payment.



 Teresa Valderrama                                                                         Invoice No.           :   140035530
 Fisher & Phillips LLP                                                                     Invoice Date          :   2/28/2018
 910 Louisiana Street
                                                                                           Total Due             :   $335.15
 Suite 4000
 Houston, TX 77002                                                                         AFTER 4/14/2018 PAY $385.42




                                                                                           Job No.               :   261801
Remit To:   U.S. Legal Support                                                             BU ID                 :   1-HOU
            P.O. Box 4772-14                                                               Case No.              :   416CV01549
            Houston, TX 77210-4772
                                                                                           Case Name             :   Sherry Shelby v. Boxer Property
                                                                                                                     Management Corporation
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 25 of 76



 Liberty Litigation Support LLC
                                                                                    INVOICE
                                                                             Invoice No.           Invoice Date            Job No.
 7171 Highway 6 North, Suite 250
 Houston, TX 77095                                                                 22184             7/2/2018               14029
 Phone:(281) 200-5310 Fax:(713) 533-8997
                                                                               Job Date                         Case No.
                                                                              6/28/2018           4:16-CV-01549
                                                                                                    Case Name
                                                                          Sherry Shelby v. Boxer Property Management Corp.

      Teresa Valderrama
      Fisher & Phillips, LLP                                                                      Payment Terms
      910 Louisiana St., Suite 4000                                       Due upon receipt
      Houston, TX 77002



 ORIGINAL AND 1 CERTIFIED COPY OF TRANSCRIPT OF:
      Rodney Hale                                                                     128.00 Pages                            1,094.40
           Exhibit                                                                     59.00 Pages                               14.75
           ADMIN FEE                                                                                                            100.00
           EXHIBIT TABS                                                                    9.00                                   2.25
           WITNESS SIGNATURE FEE                                                                                                 20.00
           DELIVERY                                                                                                              20.00
      (TAXABLE $1,251.40)
                                                                                       TOTAL DUE >>>                        $1,251.40
 Thank you for your business.




Tax ID: XX-XXXXXXX
                                       Please detach bottom portion and return with payment.

                                                                         Job No.       : 14029             BU ID       : HOU-DEP
 Teresa Valderrama                                                       Case No.      : 4:16-0/-01549
 Fisher & Phillips, LLP                                                  Case Name : Sherry Shelby v. Boxer Property Management
 910 Louisiana St., Suite 4000                                                         Corp.
 Houston, TX 77002
                                                                         Invoice No. : 22184          Invoice Date :7/2/2018
                                                                         Total Due : $ 1,251.40


                                                                          PAYMENT WITH CREDIT CARD
                                                                          Cardholder's Name:
                                                                          Card Number:
                                                                          Exp. Date:                     Phone#:
Remit To: Liberty Litigation Support LLC
          7171 Highway 6 North, Suite 250                                 Billing Address:
          Houston, TX 77095                                               Zip:                 Card Security Code:
                                                                          Amount to Charge:
                                                                          Cardholder's Signature:
                                                                          Email:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 26 of 76



 Liberty Litigation Support LLC
                                                                                    INVOICE
                                                                             Invoice No.           Invoice Date                      Job No.
 7171 Highway 6 North, Suite 250
 Houston, TX 77095                                                                 22301             7/27/2018                        14196
 Phone:(281) 200-5310 Fax:(713) 533-8997
                                                                               Job Date                          Case No.
                                                                               7/19/2018          4:16-CV-01549
                                                                                                    Case Name
                                                                          Sherry Shelby v. Boxer Property Management Corp.

      Teresa Valderrama
      Fisher & Phillips, LLP                                                                      Payment Terms
      910 Louisiana St., Suite 4000
                                                                          Due upon receipt
      Houston, TX 77002



 ORIGINAL AND 1CERTIFIED COPY OF TRANSCRIPT OF:
     Crystal Cook                                                                                                                         858.50
      (TAXABLE $858.50)
                                                                                       TOTAL DUE >>                                     $858.50
 Thank you for your business.




Tax ID: XX-XXXXXXX

                                       Please detach bottom portion and return with payment.

                                                                         Job No.           14196            BU ID                : HOU-DEP
 Teresa Vaiderrama                                                       Case No.          4:16-CV-01549
 Fisher & Phillips, LLP                                                  Case Name         Sherry Shelby v. Boxer Property Management
 910 Louisiana St., Suite 4000                                                             Corp.
 Houston, TX 77002
                                                                        Invoice No.        22301            Invoice Date : 7/27/2018
                                                                        Total Due          $ 858.50


                                                                           PAYMENT WITH CREDIT CARD
                                                                                                                    r.011011111.11
                                                                                                                                          imat„1
                                                                          Cardholder's Name:
                                                                          Card Number:
                                                                          Exp. Date:                       Phone#:
Remit To: Liberty Litigation Support LLC
          7171 Highway 6 North, Suite 250                                 Billing Address:
          Houston, TX 77095                                               Zip:                 Card Security Code:
                                                                          Amount to Charge:
                                                                          Cardholder's Signature:
                                                                          Email:
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 27 of 76


                                                                                         INVOICE
 Liberty Litigation Support LLC
                                                                                  Invoice No.        Invoice Date               Job No.
 7171 Highway 6 North, Suite 250
 Houston, TX 77095                                                                      22190           7/2/2018                 14028
 Phone:(281) 200-5310 Fax:(713) 533-8997
                                                                                    Job Date                       Case No.
                                                                                   6/29/2018        4:16-CV-01549
                                                                                                      Case Name
                                                                               Sherry Shelby v. Boxer Property Management Corp.

      Teresa Valderrama
      Fisher & Phillips, LLP                                                                        Payment Terms
      910 Louisiana St., Suite 4000                                            Due upon receipt
      Houston, TX 77002



 Certificate of Nonappearance for the Deposition of
        Crystal Cook                                                                                                                 250.00
        (TAXABLE $250.00)
                                                                                            TOTAL DUE >>>                          $250.00
 Thank you for your business.




Tax ID: XX-XXXXXXX
                                            Please detach bottom portion and return with payment.

                                                                             Job No.     : 14028           BU ID        : HOU-DEP
 Teresa Valderrama                                                           Case No.    : 4:16-CV-01549
 Fisher & Phillips, LLP                                                      Case Name : Sherry Shelby v. Boxer Property Management
 910 Louisiana St., Suite 4000                                                             Corp.
 Houston, TX 77002
                                                                             Invoice No. : 22190          Invoice Date :7/2/2018
                                                                             Total Due : $ 250.00

                                                                                                                     r_arompt
                                                                               PAYMENT WITH CREDIT CARD              AIVIEX

                                                                               Cardholder's Name:
                                                                               Card Number:
                                                                               Exp. Date:                     Phone#:
Remit To: Liberty Litigation Support LLC
          7171 Highway 6 North, Suite 250                                      Billing Address:
          Houston, TX 77095                                                    Zip:                 Card Security Code:
                                                                               Amount to Charge:
                                                                               Cardholder's Signature:
                                                                               Email:
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 28 of 76



 Liberty Litigation Support LLC
                                                                                     INVOICE
                                                                              Invoice No.          Invoice Date              Job No.
 7171 Highway 6 North, Suite 250
 Houston, TX 77095                                                                  22113            6/21/2018                14003
 Phone:(281) 200-5310 Fax:(713) 533-8997
                                                                                Sob Date                         Case No.
                                                                                6/5/2018          4:16-CV-01549
                                                                                                    Case Name
                                                                            Sherry Shelby v. Boxer Property Management Corp.

       Teresa Valderrama
       Fisher & Phillips, LLP                                                                     Payment Terms
       910 Louisiana St., Suite 4000                                        Due upon receipt
       Houston, TX 77002



 Video Services and Mpeg Copy for the Deposition of
      Rodney Hale and Crystal Cook - LATE CANCELLATION                                                                            275.00
      (TAXABLE $275.00)
                                                                                        TOTAL DUE >>>                           $275.00
 Thank you for your business.



                                                                                                       RECEIVEr.,
                                                                                                           JUN 2 5 2018
                                                                                                       BY:




Tax ID: XX-XXXXXXX
                                        Please detach bottom portion and return with payment.

                                                                          Job No.       : 14003            BU ID            :HOU-VID
 Teresa Valderrama                                                        Case No.   : 4:16-CV-01549
 Fisher & Phillips, LLP                                                  Case Name : Sherry Shelby v. Boxer Property Management
 910 Louisiana St., Suite 4000                                                         Corp.
 Houston, TX 77002
                                                                         Invoice No. : 22113          Invoice Date :6/21/2018
                                                                         Total Due : $ 275.00

                                                                                                                    :loop
                                                                           PAYMENT WITH CREDIT CARD                A
                                                                                                                   ArVIEX
                                                                                                                   IMMO
                                                                           Cardholder's Name:
                                                                           Card Number:
                                                                           Exp. Date:                     Phone#:
Remit To: Liberty Litigation Support LLC
          7171 Highway 6 North, Suite 250                                  Billing Address:
          Houston, TX 77095                                                Zip:                 Card Security Code:
                                                                           Amount to Charge:
                                                                           Cardholder's Signature:
                                                                           Email:
               Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 29 of 76


                                                                                                              INVOICE
  U.S. Legal Support
                                                                                                    Invoice No.                 Invoice Date               Job No.
  16825 Northchase Dr.
  Suite 800                                                                                           140049796                   8/21/2018                 272860
  Houston, TX 77060
                                                                                                      Job Date                                 Case No.
  Phone:713-653-7100 Fax:713-653-7143
                                                                                                       8/1/2018            416CV01549

                                                                                                                                  Case Name

                                                                                              Sherry Shelby v. Boxer Property Management Corporation

         Teresa Valderrama
         Fisher & Phillips LLP                                                                                                 Payment Terms
         333 Clay St.
                                                                                              Due upon receipt
         Suite 4000
         Houston, TX 77002


  ELECTRONIC COPY OF DEPOSITION OF
         John Rentz                                                                                          312.00 Pages              @           3.15           982.80
                Administrative Fee                                                                                                                65.00              65.00
                Video Pages Copy                                                                             281.00 Pages              @           0.10              28.10
                Exhibit Scanning                                                                             124.00                    @           0.55              68.20
                Lit Support Package                                                                                                               50.00              50.00

                                                                                                             TOTAL DUE >>>                                    $1,194.10
                                                                                                             AFTER 10/5/2018 PAY                               $1,373.22

  Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
  hours.




Tax ID: XX-XXXXXXX                                                                                                                 Phone: 713-292-5604    Fax:713-292-0151

                                                         Please detach bottom portion and return with payment.



 Teresa Valderrama                                                                          Invoice No.           :   140049796
 Fisher & Phillips LLP
                                                                                            Invoice Date          :   8/21/2018
 333 Clay St.
 Suite 4000                                                                                 Total Due             :   $1,194.10
 Houston, TX 77002                                                                          AFTER 10/5/2018 PAY $1,373.22




                                                                                            Job No.               :   272860
Remit To:   U.S. Legal Support                                                              BU ID                 :   1-HOU
            P.O. Box 4772-14                                                                Case No.              :   416CV01549
            Houston, TX 77210-4772
                                                                                            Case Name             :   Sherry Shelby v. Boxer Property
                                                                                                                      Management Corporation
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 30 of 76




INV# 073118
                                     Cindy Afanador
                                      COURT REPORTING INC
                                            P.O.BOX 984
                                        KINGS PARK, N.Y.11754
                                           1877 337-6968



                                                                       CASE CAPTION
 Attorney: TERESA VALDERRAMA,ESQ
 Firm :      FISHER & PHILLIPS LLP                                SHERRY SHELBY
                                                                -VS-
                                                                  BOXER PROPERTY MANAGEMENT
                                                                  CORPORATION,

                                                       DEPOSITION
  Job Date               WITNESS                    Service Provided              RATE
    8-6-18            STEPHEN FUREY           ORIGINAL TRANSCRIPT              407.00
                                              VIDEO-CONFERENCING
                                              2 hr minimum c 175.00 per hr     350.00




                                             REPORTER /CONFERENCE ROOM                   a   0     041°1414
                                                                              105q100i
                                             Delivery charge
                                             PARKING
                                                                                                 C 61/   1   44

             TAX ID # XX-XXXXXXX                               TOTAL DUE     957.50
                                                                             asp)



   Attorney :                  TERESA VALDERRAMA,ESQ
   Firm :                      FISHER & PHILLIPS LLP

                                                     AMOUNT DUE 957.50
 Remit To:           Cindy Afanador
                     COURT REPORTING INC
                        P.O.BOX 984
                       KINGS PARK, N.Y. 11754
             (516) 491-2694        1 877-337-6968
              Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 31 of 76

                                                                                                            INVOICE
 U.S. Legal Support
                                                                                                   Invoice No.               Invoice Date               Job No.
 16825 Northchase Dr.
 Suite 800                                                                                         140049795                    8/24/2018                272862
 Houston, TX 77060
                                                                                                     Job Date                               Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                             _       8/2/2018            416CV01549

                                                                                                                             Case Name

                                                                                             Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                               Payment Terms
        333 Clay St.
                                                                                             Due upon receipt
        Suite 4000
        Houston, TX 77002


 ELECTRONIC COPY OF DEPOSITION OF
        Alex Kakhnovets                                                                                    256.00 Pages             @            3.15             806.40
               Administrative Fee                                                                                                               65.00              65.00
               Video Pages Copy                                                                            230.00 Pages             @            0.10              23.00
               Exhibit Scanning                                                                            186.00                   @            0.55             102.30
               Lit Support Package                                                                                                              50.00              50.00
 ELECTRONIC COPY OF DEPOSITION OF
        Alex Kakhnovets - Confidential Portion                                                              55.00 Pages             @            3.15             173.25
               Video Pages Copy                                                                             48.00 Pages             @            0.10               4.80

                                                                                                           TOTAL DUE >>>                                    $1,224.75
                                                                                                           AFTER 10/8/2018 PAY                               $1,408.46

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




Tax ID: XX-XXXXXXX                                                                                                              Phone: 713-292-5604     Fax:713-292-0151

                                                        Please detach bottom portion and return with payment.



 Teresa Valderrama                                                                         Invoice No.          :   140049795
 Fisher & Phillips LLP                                                                     Invoice Date         :   8/24/2018
 333 Clay St.
                                                                                           Total Due            :   $1,224.75
 Suite 4000
 Houston, TX 77002                                                                         AFTER 10/8/2018 PAY $1,408.46




                                                                                           Job No.              :   272862
Remit To:    U.S. Legal Support                                                            BU ID                    1-HOU
             P.O. Box 4772-14                                                              Case No.             :   416CV01549
             Houston, TX 77210-4772
                                                                                           Case Name            :   Sherry Shelby v. Boxer Property
                                                                                                                    Management Corporation
              Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 32 of 76


                                                                                                                                       INVOICE
 U.S. Legal Support
                                                                                                                           Invoice No.                   Invoice Date                           Job No.
 16825 Northchase Dr.
 Suite 800                                                                                                                 140050918                        8/31/2018                           272861
 Houston, TX 77060
                                                                                                                            Job Date                                        Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                                            8/1/2018                416CV01549

                                                                                                                                                          Case Name

                                                                                                                    Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                                                          Payment Terms
        333 Clay St.
                                                                                                                    Due upon receipt
        Suite 4000
        Houston, TX 77002


        Corp Rep of Boxer Property Management Corporation *Video
               Videotape Copy                                                                                                           0.00 Clips                 @              70.00                    0.00
               Video Conversion - CD/DVD/MPEG                                                                                                                                     30.00                   30.00
               Videotape Delivery                                                                                                                                                 15.00                   15.00

                                                                                                                                      TOTAL DUE >>>                                                   $45.00
                                                                                                                                      AFTER 10/15/2018 PAY                                            $51.75

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




                Invoice not paid by due date is subject to interest of 1.5% per month. We will make reasonable efforts to allocate payments properly. U.S. Legal Support may recover any fees
                      and costs it incurs in collecting any unpaid amounts. Any rights regarding allocations, refunds or adjustments after 90 days from payment shall be waived by payer.

Tax ID: XX-XXXXXXX                                                                                                                                          Phone: 713-292-5604            Fax:713-292-0151

                                                                     Please detach bottom portion and return with payment.


                                                                                                                  Job No.             : 272861                       BU ID                : 1-HOU

 Teresa Valderrama                                                                                                Case No.            : 416CV01549
 Fisher & Phillips LLP                                                                                            Case Name           : Sherry Shelby v. Boxer Property Management
 333 Clay St.                                                                                                                           Corporation
 Suite 4000
 Houston, TX 77002                                                                                                Invoice No.         : 140050918                   Invoice Date          : 8/31/2018
                                                                                                                  Total Due    : $45.00
                                                                                                                  AFTER 10/15/2018 PAY $51.75

                                                                                                                                                                                   s41=111 I=        ra     r .
                                                                                                                    PAYMENT WITH CREDIT CARD                                    I'UV
                                                                                                                                                                                111=1111121

                                                                                                                    Cardholder's Name:
                                                                                                                    Card Number:
Remit To:   U.S. Legal Support
            P.O. Box 4772-14                                                                                        Exp. Date:                               Phone#:
            Houston, TX 77210-4772                                                                                  Billing Address:
                                                                                                                    Zip:                       Card Security Code:
                                                                                                                    Amount to Charge:
                                                                                                                    Cardholder's Signature:
              Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 33 of 76


                                                                                                                             INVOICE
 U.S. Legal Support
                                                                                                                Invoice No.                   Invoice Date                 Job No.
 363 N. Sam Houston Parkway East
 Suite 1200                                                                                                      140048871                       8/8/2018                   272863
 Houston, TX 77060
                                                                                                                 Job Date                                    Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                                  8/2/2018                  416CV01549

                                                                                                                                               Case Name

                                                                                                          Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                                                Payment Terms
        910 Louisiana Street
                                                                                                          Due upon receipt
        Suite 4000
        Houston, TX 77002


 VIDEOTAPE SERVICES OF:
        Alex Kakhnovets Corp Rep of Boxer Property Management Corporation
        *Video
               Videotape Copy                                                                                                 5.00 Clips             @           70.00                350.00
               Video Conversion - CD/DVD/MPEG                                                                                                                    30.00                 30.00
               Videotape Delivery                                                                                                                                15.00                 15.00

                                                                                                                            TOTAL DUE >>>                                          $395.00
                                                                                                                            AFTER 9/22/2018 PAY                                    $454.25

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




                                                Please contact us immediately with questions or corrections regarding billing or payment.
                                                     No adjustments or refunds will be made after 120 days from date of payments.

Tax ID: XX-XXXXXXX                                                                                                                              Phone: 713-292-5604       Fax:713-292-0151

                                                          Please detach bottom portion and return with payment.


                                                                                                       Job No.             : 272863                      BU ID           : 1-HOU
 Teresa Valderrama                                                                                     Case No.            : 416CV01549
 Fisher & Phillips LLP                                                                                 Case Name           : Sherry Shelby v. Boxer Property Management
 910 Louisiana Street                                                                                                        Corporation
 Suite 4000
 Houston, TX 77002                                                                                     Invoice No.         : 140048871               Invoice Date        • 8/8/2018
                                                                                                       Total Due    : $395.00
                                                                                                       AFTER 9/22/2018 PAY $454.25

                                                                                                          PAYMENT WITH CREDIT CARD

                                                                                                         Cardholder's Name:
                                                                                                         Card Number:
Remit To:   U.S. Legal Support
            P.O. Box 4772-14                                                                             Exp. Date:                              Phone#:
            Houston, TX 77210-4772                                                                       Billing Address:
                                                                                                         Zip:                        Card Security Code:
                                                                                                         Amount to Charge:
                                                                                                         Cardholder's Signature:
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 34 of 76


                                                                                                                                       INVOICE
 U.S. Legal Support
                                                                                                                           Invoice No.                   Invoice Date                           Job No.
 363 N. Sam Houston Parkway East
 Suite 1200                                                                                                                140035847                        2/28/2018                           261879
 Houston, TX 77060
                                                                                                                            Job Date                                        Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                                            2/21/2018               416CV01549

                                                                                                                                                          Case Name

                                                                                                                    Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Fisher & Phillips LLP                                                                                                                          Payment Terms
        910 Louisiana Street
                                                                                                                    Due upon receipt
        Suite 4000
        Houston, TX 77002


        Betty Jean Larson *continuation
               Videotape Copy                                                                                                           2.00 Clips                 @              70.00                  140.00
               Video Conversion - CD/DVD/MPEG                                                                                                                                     30.00                   30.00
               Videotape Delivery                                                                                                                                                 15.00                   15.00

                                                                                                                                      TOTAL DUE >>>                                                 $185.00
                                                                                                                                      AFTER 4/14/2018 PAY                                            $212.75

 Thank you for your business. If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
 hours.




                Invoice not paid by due date is subject to Interest of 1.5% per month. We will make reasonable efforts to allocate payments properly. U.S. Legal Support may recover any fees
                      and costs It Incurs in collecting any unpaid amounts. Any rights regarding allocations, refunds or adjustments after 90 days from payment shall be waived by payer.

Tax ID: XX-XXXXXXX                                                                                                                                          Phone: 713-292-5604            Fax:713-292-0151

                                                                    Please detach bottom portion and return with payment.


                                                                                                                  Job No.             : 261879                       BU ID                : 1-HOU
 Teresa Valderrama                                                                                                Case No.            : 416CV01549
 Fisher & Phillips LLP                                                                                            Case Name           : Sherry Shelby v. Boxer Property Management
 910 Louisiana Street                                                                                                                   Corporation
 Suite 4000
 Houston, TX 77002                                                                                               Invoice No.          : 140035847                   Invoice Date          : 2/28/2018
                                                                                                                  Total Due    : $185.00
                                                                                                                  AFTER 4/14/2018 PAY $212.75

                                                                                                                                                                                  ,inow 1E1
                                                                                                                    PAYMENT WITH CREDIT CARD                                    AISICX
                                                                                                                                                                                MEM

                                                                                                                    Cardholder's Name:
                                                                                                                    Card Number:
Remit To:   U.S. Legal Support
            P.O. Box 4772-14                                                                                        Exp. Date:                               Phone#:
            Houston, TX 77210-4772                                                                                  Billing Address:
                                                                                                                    Zip:                       Card Security Code:
                                                                                                                    Amount to Charge:
                                                                                                                    Cardholder's Signature:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 35 of 76



                                                                                                            INVOICE
 U.S. Legal Support
                                                                                                   Invoice No.                 Invoice Date              lob No.
 363 N. Sam Houston Parkway East
 Suite 1200                                                                                         140035498                    2/27/2018                261802
 Houston, TX 77060
                                                                                                     lob Date                                 Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                     2/20/2018            4161V01549

                                                                                                                               Case Name

                                                                                             Sherry Shelby v. Boxer Property Management Corporation

        Teresa Valderrama
        Baker Botts                                                                                                           Payment Terms
        910 Louisiana Street                                                                 Due upon receipt
        Suite 3000
        Houston, TX 77002-4995


        Betty Jean Larson •Video
               Videotape Copy                                                                                2.00 Clips              @           70.00             140.00
               Video Conversion - CD/DVD/MPEG                                                                                                    30.00              30.00
               Videotape Delivery                                                                                                                15.00              15.00

                                                                                                           TOTAL DUE >>>                                       $185.00
                                                                                                           AFTER 4/13/2018 PAY                                  $212.75

 Thank you for your business. If you have any billing questions, please email swbilling@usiegalsupport.com. We will respond within 24
 hours.
                                                                                                           (-) Payments/Credits:                                     0.00
                                                                                                           (+) Finance Charges/Debits:                               0.00
                                                                                                           (=) New Balance:                                    $185.00



                           rpr-b4 .ed :




Tax ID: XX-XXXXXXX                                                                                                               Phone: 713-229-1234     Fax:713-229-1522

                                                        Please detach bottom portion and return with payment.



 Teresa Valderrama                                                                         Invoice No.           :   140035498
 Baker Botts                                                                               Invoice Date              2/27/2018
 910 Louisiana Street
                                                                                           Total Due             :   $185.00
 Suite 3000
 Houston, TX 77002-4995




                                                                                           Job No.                   261802
Remit To:    U.S. Legal Support                                                            BU ID                     1-HOU
             P.O. Box 4772-14                                                              Case No.             :    416CV01549
             Houston, TX 77210-4772
                                                                                           Case Name            :    Sherry Shelby v. Boxer Property
                                                                                                                     Management Corporation
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 36 of 76



                                                                                                                 INVOICE
     LEXITAS"                                                                                        Invoice No.

                                                                                                        482139
                                                                                                                              Invoice Date

                                                                                                                                4/19/2018
                                                                                                                                                              Job No.

                                                                                                                                                               358180
                                                                                                       Job Date                              Case No.
                   888-893-3767 / Reporting
                                                                                                       4/5/2018            4:16-CV-01549
                      713-460-2525 / Fax
                                                                                                                              Case Name

                                                                                               Sherry Shelby, et al vs. Boxer Property Management
                                                                                               Corporation
        Teresa Valderrama
        Fisher & Phillips, LLP                                                                                              Payment Terms
        910 Louisiana, Suite 4000 One Shell Plaza                                              Due upon receipt
        Houston, TX 77002




 Charges for Original Video Services for the Deposition of:
        Rodney Hale (video)                                                                                                                                             615.00

                                                                                                             TOTAL DUE >>>                                            $615.00
                                                                                                             AFTER 5/19/2018 PAY                                      $624.23

 INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENTS PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGALCOM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.
                                                                                                             (-) Payments/Credits:                                          0.00
                                                                                                             (+) Finance Charges/Debits:                                    0.00
                                                                                                             (=) New Balance:                                          615.00




Tax ID: XX-XXXXXXX

                                                          Please detach bottom portion and return with payment.

                                                                                             Job No.              358180              BU ID                 : HOU-V

 Teresa Valderrama                                                                           Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                      Case Name       : Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                     Management Corporation
 Houston, TX 77002
                                                                                             Invoice No.          482139             Invoice Date       : 4/19/2018
                                                                                             Total Due       : $615.00


                                                                                                                                                TaNgl
                                                                                               PAYMENT WITH CREDIT CARD                        A1VCX                  M
                                                                                                                                                                      INI
                                                                                                                                              1111111.110
                                                                                              Cardholder's Name:
                                                                                              Card Number:
                                                                                              Exp. Date:                        Phone#:
Remit To:    Lexitas
                                                                                              Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                           Zip:                   Card Security Code:
                                                                                              Amount to Charge:
                                                                                              Cardholder's Signature:
                                                                                              Email:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 37 of 76



                                                                                                                 INVOICE
    LIE XITA S "                                                                                     Invoice No.

                                                                                                        481699
                                                                                                       Job Date
                                                                                                                               Invoice Date

                                                                                                                                 4/24/2018

                                                                                                                                              Case No.
                                                                                                                                                            Job No.

                                                                                                                                                            357945


                   BBB-893-3767 / Reporti rtg
                      713-450-2525 / Fax                                                               4/3/2018            4:16-CV-01549

                                                                                                                                Case Name

                                                                                               Sherry Shelby, et al vs. Boxer Property Management
                                                                                               Corporation
        Teresa Valderrama
        Fisher & Phillips, LLP                                                                                               Payment Terms
        910 Louisiana, Suite 4000 One Shell Plaza                                              Due upon receipt
        Houston, TX 77002




 Charges for Original Video Services for the Deposition of:
        Sherry Renee Shelby (video)                                                                                                                                 1,945.00

                                                                                                             TOTAL DUE >>>                                     $1,945.00
                                                                                                             AFTER 5/24/2018 PAY                                   $1,974.18

 INVOICE (5) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENTS PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS,
                                                                                                             (-) Payments/Credits:                                     0.00
                                                                                                             (+) Finance Charges/Debits:                               0.00
                                                                                                             (=) New Balance:                                   1,945.00




Tax ID: XX-XXXXXXX

                                                          Please detach bottom portion and return with payment,

                                                                                             Job No.         : 357945                   BU ID            : HOU-V

 Teresa Valderrama                                                                           Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                      Case Name            Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                        Management Corporation
 Houston, TX 77002
                                                                                             Invoice No.     : 481699                  Invoice Date      : 4/24/2018
                                                                                             Total Due       : $1,945.00



                                                                                               PAYMENT WITH CREDIT CARD
                                                                                              Cardholder's Name:
                                                                                              Card Number:
                                                                                              Exp. Date:                         Phone#:
Remit To:    Lexitas
                                                                                              Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                           Zip:                     Card Security Code:
                                                                                              Amount to Charge:
                                                                                              Cardholder's Signature:
                                                                                              Email:
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 38 of 76



                                                                                                                  INVOICE
             LEXITAS"                                                                                 Invoice No.

                                                                                                         485051
                                                                                                                                 Invoice Date

                                                                                                                                   5/15/2018
                                                                                                                                                              Job No.

                                                                                                                                                               360111
                                                                                                        Job Date                                 Case No,
                    888-893-3767 / Reporting
                       713-460-2525 / Fax                                                               4/26/2018            4:16-CV-01549

                                                                                                                                  Case Name

                                                                                                Sherry Shelby, et al vs, Boxer Property Management
                                                                                                Corporation
         Teresa Vaiderrama
         Fisher & Phillips, LLP                                                                                                Payment Terms
         910 Louisiana, Suite 4000 One Shell Plaza
                                                                                              • Due upon receipt
         Houston, TX 77002




  Charges for Original Video Services for the Deposition of:
         Lauren Nichole Shepperd (video)
                Houston Video/On-site Hours                                                                       4,50                             120.00                  540.00
                Houston Vld/DVT                                                                                   3.00                             140.00                  420.00
                Houston Video/Digital Master                                                                      3.00                              20.00                   60.00
                Houston Video/Archive Support                                                                                                       10.00                   10.00
                Houston/Pocket Transcript USB Drive with Video                                                                                      65.00                   65.00
                Delivery Shipping & Handling Fee                                                                                                    20.00                   20.00

                                                                                                              TOTAL DUE >>>                                      $1,115.00
                                                                                                              AFTER 6/14/2018 PAY                                     $1,131.73

  INVOICE (S) DUE UPON RECEIPT AND IS NOT CONTINGENT UPON YOUR CLIENT'S PAYMENT.

 ANY QUESTIONS ABOUT BILLING SHOULD BE RAISED WITHIN 15 DAYS OF RECEIPT OF INVOICE OTHERWISE THE BILLING WILL BE
 DEEMED ACCEPTED AS PRESENTED AND PAID IN FULL.

 VISIT WWW.LEXITASLEGAL.COM/BILL-PAY TO MAKE A PAYMENT

 WE APPRECIATE YOUR BUSINESS.
                                                                                                              (-) Payments/Credits:                                          0.00


Tax ID: XX-XXXXXXX

                                                           Please detach bottom portion and return with payment.

                                                                                              Job No.         : 360111                   BU ID              : HOU-V
 Teresa Valderrama                                                                            Case No.        : 4:16-CV-01549
 Fisher & Phillips, LLP                                                                       Case Name       : Sherry Shelby, et al vs. Boxer Property
 910 Louisiana, Suite 4000 One Shell Plaza                                                                      Management Corporation
 Houston, TX 77002
                                                                                              Invoice No,     : 485051                  Invoice Date    : 5/15/2018
                                                                                              Total Due       : $1,115.00


                                                                                                                                                                       •
                                                                                                PAYMENT WITH CREDIT CARD
                                                                                               Cardholder's Name:
                                                                                               Card Number:
                                                                                               Exp. Date:                          Phone#:
Remit To:    Lexitas
                                                                                               Billing Address:
             P.O. Box 4227
             Houston, TX 77210-4227                                                            Zip:                      Card Security Code:
                                                                                               Amount to Charge:
                                                                                               Cardholder's Signature:
                                                                                               Email:
          Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 39 of 76


  Laura Wells, CSR                                                              In The United States District Court
 Make Payment to:                                                                             for the
 515 Rusk Street, Room 8004
 Houston, TX 77002                                                                  Southern District of Texas
                                                                                                                             Date 5/2/2019
                                                                                                         Invoice No. 19-1697
                                                                                                             Case No.i4:16-CV-01549

  Ms. Teresa S. Valderrama
  Fisher & Phillips, LLP                                                                                              Sherry Shelby
  910 Louisiana Street
  Suite 4000
  Houston, Texas 77002                                                                                                        VS
                                                                                 Defendant
                                                                                                                      Boxer Property



            Item                        Qty                         Description                                     Rate                Amount
CIVIL REALTIME 0...                      298 Realtime and Rough Transcript in the                                           3.05              908.90
                                             above-styled cause held on April 8, 2019
CIVIL REALTIME 0...                       62 Realtime and Rough Transcript in the                                           3.05               189.10
                                             above-styled cause held on April 9, 2019
CIVIL REALTIME 0...                      271 Realtime and Rough Transcript in the                                           3.05              826.55
                                             above-styled cause held on April 22, 2019
CIVIL REALTIME 0...                      301 Realtime and Rough Transcript in the                                           3.05              918.05
                                             above-styled cause held on April 23, 2019
CIVIL REALTIME 0...                      245 Realtime and Rough Transcript in the                                           3.05              747.25
                                             above-styled cause held on April 24, 2019
CIVIL REALTIME 0...                      162 Realtime and Rough Transcript in the                                           3.05              494.10
                                             above-styled cause held on April 25, 2019
CIVIL REALTIME 0...                      242 Realtime and Rough Transcript in the                                           3.05              738.10
                                             above-styled cause held on April 26, 2019




                           ADDITIONAL INFORMATION                                                                Total                        $4,822.05
Full price may be charged only if the transcript is delivered within the required                                               L
time frame. For example, if an order for expedited transcript is not completed                         Payments/Credits                        $0.00
    and delivered within (7) calendar days, payment would be at the 14-day
   delivery rate, and if not completed and delivered within 14 days, payment
                      would be at the ordinary delivery rate.                                          Balance Due                          $4,822.05

                                                                         CERTIFICATION
I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of
the United States.

Signature of Official Court Reporter:               Laura Wells, Official Reporter                                 Date     5/2/2019
          Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 40 of 76


 Laura Wells                                                                    In The United States District Court
 Make Payment to:                                                                             for the
 515 Rusk Street, Room 8004
 Houston, TX 77002                                                                  Southern District of Texas
 EIN XX-XXXXXXX                                                                                                             Date 6/20/2019
                                                                                                         Invoice No. 19-1697A
                                                                                                             Case No. 4:16-CV-1549                   I
    Bill To
  Ms. Teresa S. Valderrama
  Fisher & Phillips
  910 Louisiana Street
  Suite 4000
  Houston, Texas 77002

                                                                                 Defendant
                                                                                                                            Boxer



                                        Qty                         Description                                     Rate                Amount
CIVIL 30 DAY ORIG...                     272 Reporter's transcript of Bench Trial in the                                    3.65            992.80
                                             above-styled cause held on April 8, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                      57 Reporter's transcript of Bench Trial in the                                    3.65            208.05
                                             above-styled cause held on April 9, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                     245 Reporter's transcript of Bench Trial in the                                    3.65            894.25
                                             above-styled cause held on April 22, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                     210 Reporter's transcript of Bench Trial in the                                    3.65            766.50
                                             above-styled cause held on April 23, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                     222 Reporter's transcript of Bench Trial in the                                    3.65            810.30
                                             above-styled cause held on April 24, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                     148 Reporter's transcript of Bench Trial in the                                    3.65            540.20
                                             above-styled cause held on April 25, 2019
                                             before Honorable Keith P. Ellison



                           ADDITIONAL INFORMATION                                                                Total
Full price may be charged only if the transcript is delivered within the required
time frame. For example, if an order for expedited transcript is not completed                         Payments/Credits
    and delivered within (7) calendar days, payment would be at the 14-day
   delivery rate, and if not completed and delivered within 14 days, payment
                      would be at the ordinary delivery rate.                                          Balance Due
                                                                         CERTIFICATION
I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of
the United States.

Signature of Official Court Reporter:               Laura   Wells, Official Reporter                               Date     6/20/2019



                                                                        Page 1
          Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 41 of 76


  Laura Wells                                                                   In The United States District Court
 Make Payment to:                                                                             for the
 515 Rusk Street, Room 8004
 Houston, TX 77002                                                                  Southern District of Texas
 EIN XX-XXXXXXX                                                                                                             Date 6/20/2019
                                                                                                         Invoice No. 19-1697A
                                                                                                             Case No. 4:16-CV-1549

  Ms. Teresa S. Valderrama
  Fisher & Phillips
  910 Louisiana Street
  Suite 4000
  Houston, Texas 77002

                                                                                 Defendant
                                                                                                                            Boxer



             Item                       Qty                         Description                                     Rate                Amount
CIVIL 30 DAY ORIG...                     221 Reporter's transcript of Bench Trial in the                                    3.65              806.65
                                             above-styled cause held on April 26, 2019
                                             before Honorable Keith P. Ellison
CIVIL 30 DAY ORIG...                     103 Reporter's transcript of Bench Trial in the                                    3.65              375.95
                                             above-styled cause held on May 15, 2019
                                             before Honorable




                           ADDITIONAL INFORMATION                                                                Total                        $5,394.70
Full price may be charged only if the transcript is delivered within the required
time frame. For example, if an order for expedited transcript is not completed                         Payments/Credits                        $0.00
    and delivered within (7) calendar days, payment would be at the 14-day
   delivery rate, and if not completed and delivered within 14 days, payment
                      would be at the ordinary delivery rate.                                          Balance Due                          $5,394.70

                                                                         CERTIFICATION
I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of
the United States.

Signature of Official Court Reporter:               Laura Wells, Official Reporter                                 Date     6/20/2019



                                                                        Page 2
             Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 42 of 76
L.EXITAS'                                                                                                                                          Invoice - 633648
                                                                                                                                            Federal Tax ID XX-XXXXXXX
325 N. St. Paul Street
                                                                                                                                             Invoice Date: 07/09/2018
Suite 1900
                                                                                                                                              Invoice Due: 07/29/2018
Dallas, TX 75201
800.497.7618
800.311.8300 (fax)


                                                                                        Cause No. 4:16-cv-01549 I HOUSTON
                                                                                        SHERRY SHELBY
             FISHER & PHILLIPS', LLP
             TERESA VALDERRAMA
             910 LOUISIANA STREET                                                       - VS -
             SUITE 4000                                                                 BOXER PROPERTY MANAGEMENT CORPORATION
             HOUSTON, TX 77002




Deliver To : TERESA VALDERRAMA                                                                                                                             Your File No:

Pertaining To : CELL PHONE RECORDS                                           Claim No :                                                            Our File No : 576523


Our Services Ordered By :                                                                 Location:

FISHER & PHILLIPS, LLP                                                                  AT&T
TERESA VALDERRAMA                                                                       11760 US HWY 1

910 LOUISIANA STREET                                                                      ATTN: CUSTODIAN OF RECORDS
SUITE 4000                                                                                NORTH PALM BEACH, NJ 33408

HOUSTON, TX 77002



             Fee Description                                                   Quantity                          Rate                        Extended

             Base Fee                                                                  1                      $65.00                            $65.00

             Client Copy - Per Page                                               6,768                         $0.15                        $1,015.20

             Notice Attorneys of Record                                                1                      $10.00                            $10.00

             Prepaid Expenses                                                          1                     $126.00                           $126.00

             Witness Fee                                                               1                      $10.00                            $10.00

             Electronic Copy                                                           1                      $10.00                            $10.00

             Invoice Totals                                                                                                                  $1,236.20




                         REMITTANCE - PLEASE INCLUDE A COPY OF THIS INVOICE OR OUR INVOICE NUMBER WITH YOUR PAYMENT
                     Payment is accepted by check or credit card. Please provide invoice numbers if paying multiple invoices with one remittance.
                Accounts over 90 days old will be subject to interest charges of 1.5% per month and a 10% surcharge on prepaid fees for future invoices.
     Visa                                                   Card Number                                                         Expiration
     Mastercard                                             Invoices              Invnira -
   _ AMEX                                                  Signature                                                             Date
       Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 43 of 76
LEXITAS                                                                                                                                  Invoice - 630607

325 N. St. Paul Street                                                                                                           Federal Tax ID47-2852736
                                                  ENTERED
Suite 1900                                                                                                                         Invoice Date 06/20/2018
Dallas, TX 75201                                                                 03831N3                                                       Account 23675-
800.497.7618                                                                                                                        Invoice Due On Receipt
800.311.8300 (fax)

                                                                                     Cause No. 4:16-cv-01549 I HOUSTON
                                                                                     SHERRY SHELBY
        FISHER & PHILLIPS, LLP
        TERESA VALDERRAMA
        910 LOUISIANA STREET                                                         - VS -
        SUITE 4000                                                                   BOXER PROPERTY MANAGEMENT CORPORATION
        HOUSTON, TX 77002




Deliver To : KIM DONOVAN                                                                                                                         Your File No:
Pertaining To : SYDNEY HOVER                                            Claim No :                                                      Our File No : 576601

Our Services Ordered By :                                                            Location :
FISHER & PHILLIPS, LLP                                                               THE IMANI SCHOOL
TERESA VALDERRAMA                                                                    ATTN: REGISTRAR
910 LOUISIANA STREET                                                                 12401 SOUTH POST OAK ROAD
SUITE 4000                                                                           HOUSTON, TX 77045
HOUSTON, TX 77002


       Fee Description                                                  Quantity                          Rate                       Extended
       Base Fee                                                                  1                     $65.00                           $65.00
       Client Copy - Per Page                                                   61                       $0.00                            $0.00
       Court Copy - Per Page                                                    61                       $0.50                          $30.50
       Notice Attorneys of Record                                                1                     $10.00                           $10.00
       Prepaid Expenses                                                          1                    $25.94                            $25.94
       Witness Fee                                                               1                     $40.00                           $40.00
       Invoice Totals                                                                                                                  $171.44




                                                                   PLEASE NOTE:
                                               We have changed our name from America First to Lexitas,
                                          the same amazing people, providing the same outstanding services.

                           ***There is no change to our Tax 1011 or our remittance address, this is a name change only so
                                                    please update your records accordingly***

             REMITTANCE - PLEASE INCLUDE A COPY OF THIS INVOICE OR OUR INVOICE NUMBER WITH YOUR PAYMENT
                Payment Is accepted by check or credit card. Please provide Invoice numbers if paying multiple invoices with one remittance.
                                For your convenience, you may also provide the requested information on a separate sheet.

                                                             Want to pay online?
                                               www.Iexitaslegal.com/bill-pay
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 44 of 76




     Fees for
  Exemplification
   and Costs of
  Making Copies
        Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 45 of 76


riaRobert Half®                                                                                                        Invoice
 Remit To:                                                                                                   Date           Invoice #
 P.O. Box 743295
                                                                                                           4/10/2019          23729
 Los Angeles, CA 90074-3295
 Robert Half Legal
                                                                                                              Fed Tax ID: XX-XXXXXXX


  Bill To               Kathy Becktell

Fisher Phillips
910 Louisiana, Suite 4000
Houston, TX 77002




            CLIENT REF#             PAYMENT TERMS              REP           DELIVERED         ORDERED BY                  JOB #

     Shelby vs Boxer Property              Net 30               BS            04/10/2019           Kathy Becktell      HNDT1904_014

    QUANTITY                             DESCRIPTION                              U/M          PRICE EACH                 AMOUNT

              20,451 Printing:linages 8.5x11/8.5x14-BW (Assembled)                                             0.08            1,636.08T
                     8.5x11 BW Prints from T1F/JPG/PDF
               2,298 Printing:Images 8.5x11-Color                                                              0.50            1,149.00T
                     8.5x11 Color Prints from TIF/JPG/PDF
                  18 Finishing/Supplies:Binders:Black Clearview 3"                                            12.00              216.00T
                     Black Clearview Binders 3
                 182 Finishing/Supplies:Folders:Manila Custom 11"                                              1.45              263.90T
                     Custom 11
                  34 Finishing/Supplies:Redwelds-Custom 11"                                                    3.00              102.00T
                     11
                 978 Finishing/Supplies:Tabs-Preprinted                                                        0.25              244.50T
                     Preprinted Tabs
                   1 Data Processing:Media:Flash Drive Duplication (16GB)      Media                          25.00                25.00T
                     Copy Flash Drive
                 0.5 Data Processing:Tech-Time:Data Manipulation               hr                            150.00                75.00T
                     Technical Time Spent Manipulating Data
                     Created new custom stamp without numbering and stamped
                     30 docs
                   1 Data Processing:Tech-Time:Other                           hr                            150.00              150.00T
                     HNDT1904_014 I Fisher Phillips I Shelby vs Boxer
                     Property I print x6 in custom folders and redwelds
                     Exh. 098 — Exh. 112
                     Description: Endorse Exhbits with Trial Director Branding
                     (Replacement Exhibits)

                        Please Note Remittance Has Changed:
                          Mail Checks To: Robert Half Legal                                Payments/Credits
                    P.O. Box 743295 Los Angeles, CA 90074-3295
                                                                                           Sales Tax (8.25%)
                      Robert Half Legal Branch Office Location:
                      801 Travis Suite #1310 Houston, TX 77002
             For Questions Regarding this invoice please call 866-975-7100                 Total

                             *20% of the sale is tax exempt                                Balance Due



                                                               Page 1
        Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 46 of 76



ria Robert Half®                                                                                                        Invoice
 Remit To:                                                                                                  Date               Invoice #
 P.O. Box 743295
                                                                                                          4/10/2019             23729
 Los Angeles, CA 90074-3295
 Robert Half Legal
                                                                                                                Fed Tax ID: XX-XXXXXXX

  Bill To                Kathy Becktell

Fisher Phillips
910 Louisiana, Suite 4000
Houston, TX 77002




            CLIENT REF#              PAYMENT TERMS            REP            DELIVERED        ORDERED BY                       JOB #

     Shelby vs Boxer Property               Net 30             BS            04/10/2019           Kathy Becktell         HNDT1904_014

    QUANTITY                              DESCRIPTION                           U/M           PRICE EACH                      AMOUNT
                     Order date 04/06/2019
                     Print x6
                 250 Goodwill Credit to the Client                                                              -1.00              -250.00T

                     Subtotal                                                                                                    3,611.48
                     *Percentage Non Taxable                                                             -20.00%                  -722.30
               722.3 Non Taxable Amount                                                                       1.00                 722.30




                                                                                                            (

                        Please Note Remittance Has Changed:
                          Mail Checks To: Robert Half Legal                               Payments/Credits                          $0.00
                    P.O. Box 743295 Los Angeles, CA 90074-3295
                                                                                          Sales Tax (8.25%)                       $238.35
                       Robert Half Legal Branch Office Location:
                      801 Travis Suite #1310 Houston, TX 77002
             For Questions Regarding this invoice please call 866-975-7100                Total                                 $3,849.83
                                                                                                                         Or
                             *20% of the sale is tax exempt                               Balance Due                           $3,849.83




                                                              Page 2
    Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 47 of 76




riaRobert Half®                                                                                                       Invoice
Remit To:                                                                                                   Date           Invoice #
P.O. Box 743295
                                                                                                          8/31/2018          23518
Los Angeles, CA 90074-3295
Robert Half Legal
                                                                                                             Fed Tax ID: XX-XXXXXXX


  Bill To                 Kathy Becktell

Fisher Phillips
910 Louisiana, Suite 4000
Houston, TX 77002




                                     ,
            CLIENT REF#                  PAYMENT TERMS         REP           DELIVERED        ORDERED BY                  JOB #

             40909.0005                      Net 30            BS            09/04/2018           Kathy Becktell      HNDT1808_031

   QUANTITY                                 DESCRIPTION                         U/M           PRICE EACH                AMOUNT
               1,208 Printing:Images 8.5x11-Color                                                             0.50              604.00T
                     8.5x11 Color Prints from TIF/JPG/PDF
                  86 Finishing/Supplies:Tabs-Preprinted                                                       0.25                21.50'1'
                     Preprinted Tabs
                     Order Date 08/31/2018
                     Print xl




                     Subtotal                                                                                                   625.50
                     *Percentage Non Taxable                                                             -20,00%               -125.10
               125.1 Non Taxable Amount                                                                       1.00              125.10




                        Please Note Remittance Has Changed:
                          Mail Checks To: Robert Half Legal                               Payments/Credits                       $0.00
                    P.O. Box 743295 Los Angeles, CA 90074-3295
                                                                                          Sales Tax (8.25%)                     $41.28
                       Robert Half Legal Branch Office Location:
                      801 Travis Suite #1310 Houston, TX 77002
             For Questions Regarding this invoice please call 866-975-7100                Total                               $666.78

                              "20% of the sale is tax exempt                              Balance Due                         $666.78
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 48 of 76


                                              Check Requisition
 Attach invoice, original receipts or other proof of payment.

 Date of Requisition:        9/6/2018                              Amount:        $ 666.78

 Date Needed:                9/30/2018                Requesting Atty Name & #      1832 Teresa
                                                                                    Valderrama

Payee        Robert Half

Check Information/Purpose           Copying documents

 ❑      Charge to Client:                                                C/M #

❑    Bill and hold for client payment (vendor will not be paid until client pays disbursement.)

     Matter Name:

[El Charge to Firm:

          ❑ Promotional Expense Charge         % to Pre-Bill of Partner
               Must be approved by Regional Office Manager, Development Committee Chair, or
               Management Committee — attach e-mails if signature not present     ❑ OM Log

          ❑ Use Attorney CLE Allowance (excess above allowance will be placed on attorney pre-bill)

              Other Firm -                                         k-e4,4•1
Notes:     Copying briefs and exhibits for Judge that could not be done in F&P office.

Z Mail to Payee or ❑ Return to

Request Prepared By :        Kathy Becktell                 Approved By:      Linda Perez

Accounting Use Only:                                       Received:

G/L #

G/L #

Office/Department

Approval:

Instructions:
     1. Complete all fields, including the requesting attorney. Include preparer if different than requesting
         attorney.
     2. Partner approval is required for all client charges. Firm guidelines require expenses to be paid
         directly by client unless unavoidable.
     3. Check appropriate box if a firm expense is promotional or should be charged to an attorney's CLE
         allowance.
    4. Promotional expenses require approval as indicated. Attach e-mails if signature not available.
         Regional offices are required to track promotional expenses. Assure Office Manager is informed
         before sending request to Accounting.
    5. Other firm expenses require appropriate management approval (MC, COO, ROM, Office
         Manager, Department Head).
    6. Note: Check requisitions are recommended, but not required if appropriate information is
         included on a vendor invoice.

FPDOCS 1436066.2
    Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 49 of 76



Ba Robert Haifa                                                                                                           Invoice
 Remit To:                                                                                                     Date            Invoice #
 P.O. Box 743295
                                                                                                              3/31/2019          23725
 Los Angeles, CA 90074-3295
 Robert Half Legal
                                                                                                                 Fed Tax ID: XX-XXXXXXX

  Bill To                Kathy Becktell

Fisher Phillips
910 Louisiana, Suite 4000
Houston, TX 77002




            CLIENT REF#              PAYMENT TERMS               REP            DELIVERED        ORDERED BY                   JOB #

     Shelby vs Boxer Property               Net 30                BS            04/05/2019           Kathy Becktell       HNDT1903_035

    QUANTITY                              DESCRIPTION                                U/M         PRICE EACH                  AMOUNT
              55,192 Printing:Images 8,5x11/8.5x14-BW (Assembled)                                                0,08             4,415.36T
                      8,5x11 BW Prints from T1F/JPG/PDF
               4,466 Printing:Images 8.5x11-Color                                                                0.50             2,233.00T
                     8.5x11 Color Prints from TIF/JPG/PDF
                  19 Finishing/Supplies:Binders:Black Clearview 2"                                              10.00               190.00T
                     Black Clearview Binders 2
                  58 Finishing/Supplies:Binders:Black Clearview 3"                                              12.00               696.00T
                     Black Clearview Binders 3
                 679 Finishing/Supplies:Tabs-Preprinted                                                          0.25               169.75T
                     Preprinted Tabs
                   2 Data Processing:Media:Flash Drive Duplication (16GB)       Media                           25.00                50.00T
                     Copy Flash Drive
                   2 Data Processing:Tech-Time:Data Manipulation                hr                             150.00               300.00T
                     HNDT1903_035 I Fisher Phillips I Fisher Phillips I Heads
                     Up Info for Exhibit Preparation
                     Description: Apply Custom Exhibit Stamp to Exhibits
                1.34 Data Processing:Tech-Time:Other                            hr                            150.00                201.00T
                     HNDT1903_035 I Fisher Phillips I Fisher Phillips I Heads
                     Up Info for Exhibit Preparation
                     Description: Resize jpg files to Letter
                     HNDT1903_035 I Fisher Phillips I Fisher Phillips I Heads
                     Up Info for Exhibit Preparation
                     Description: Convert jpg files to PDF


                        Please Note Remittance Has Changed:
                          Mail Checks To: Robert Half Legal                                  Payments/Credits
                    P.O. Box 743295 Los Angeles, CA 90074-3295
                                                                                             Sales Tax (8.25N
                       Robert Half Legal Branch Office Location:
                      801 Travis Suite #1310 Houston, TX 77002
             For Questions Regarding this Invoice please call 866-975-7100                   Total

                             *20% of the sale Is tax exempt                                  Balance Due



                                                                 Page 1
    Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 50 of 76




Ela Robert Half®                                                                                                           Invoice
Remit To:                                                                                                        Date           Invoice #
P.O. Box 743295
                                                                                                               3/31/2019          23725
Los Angeles, CA 90074-3295
Robert Half Legal
                                                                                                                  Fed Tax ID: XX-XXXXXXX

  Bill To                 Kathy Becktell

Fisher Phillips
910 Louisiana, Suite 4000
Houston, TX 77002




            CLIENT REF#               PAYMENT TERMS               REP             DELIVERED            ORDERED BY               JOB #

     Shelby vs Boxer Property                Net 30                BS             04/05/2019           Kathy Becktell      HNDT1903_035

   QUANTITY                                DESCRIPTION                               U/M               PRICE EACH             AMOUNT
                      HNDT1903_035 I Fisher Phillips I Fisher Phillips I Heads
                      Up Info for Exhibit Preparation
                      Description; Apply Custom Exhibit Stamp to Exhibits
                      (Replacement Exhibits)
                      HNDT1903_035 I Fisher Phillips I Fisher Phillips I Heads
                      Up Info for Exhibit Preparation
                      Description; Endorse Exhbits with Trial Director Branding
                      (Replacement Exhibits)
                      Order date 04/01/2019
                      Print x7
                      Subtotal                                                                                                     8,255.11
                      *Percentage Non Taxable                                                                 -20.00%             -1,651.02
             1,651.02 Non Taxable Amount                                                                           1.00            1,651.02




                                                                                                _._.
                         Please Note Remittance Has Changed:
                                                                                               Payments/Credits                       $0.00
                           Mail Checks To: Robert Half Legal
                     P.O. Box 743295 Los Angeles, CA 90074-3295
                                                                                               Sales Tax (8.25%)                    $544.84
                      Robert Half Legal Branch Office Location:
                      801 Travis Suite #1310 Houston, TX 77002
             For Questions Regarding this invoice please call 866-975-7100                     Total                              $8,799.95

                              *20% of the sale is tax exempt                                   Balance Due                        $8,799.95




                                                                  Page 2
Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 51 of 76




          Other Costs
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 52 of 76




                             ,(yt~+ ~                                                                                                    ENTERED MAR i4 4 1'2011
                                                                                                                                                             ~~~                                                                                                 invoice

 1828
 7828 L St. NW
 Suite 1070                                                                                                                                                                                                                  Page 1/1
                                                                                                                                                                                                                                   7/1
 Washington,
 Washington, DC 20036                                                                                                                                                                                                      Invoice EQD100146
 T: 202.822.6222
 T: 202.822-6222                                                                                                                                                                                                              Date 1/31/2017
 www.consilio.com
 www.constlio.com
                                                                                                                                  CONFIDENTIAL
                                                                                                                         STRICTLY CONFfDENTIAL



 Invoice To:                           Krishna Nelson
                                       Kristina
                                       Boxer Property Management Corp.
                                       720 N Post Oak Rd
                                       Houston 7X
                                                TX 77024.3841
                                                    77024.3&31
                                       USA




,•:•4„Custeriiii
 '~:i1:,,Customer. ID.              ID~ i.! ,, .1 :',!Payinentt
                                                     ~Pa menY:Terms        :Terriii.:'..- ,! ',..,11...i.f.;,1:•ti,~.....,l'i4.'.:...;.,ii1Engagenient.;;1
                                                                                                                                      ;~i~En   a etnent~.;'~. ,'! ...         ,i• !, . '~ , '!•~!        ' F!:!, ..;;
                                                                                                                                                                                                                 •.I; .1`'   ..il,•*;II.,11, i' !'frg:•Ser.
                                                                                                                                                                                                                      .~ '^,i.
                                                                                                                                                                                                                           ~~~;~~t~~i~                           ViediPerlOCI;iil :'ii!
                                                                                                                                                                                                                                                     .~:>Servlce~Feriod:~:
                07317                                              Net 30                                                                 Shelby
                                                                                                                                          Shelb utter  Matter                                                                                                     JanUary 1,
                                                                                                                                                                                                                                                                  Jani,a
         ~~:~. ~,,~~~
                  1   ~~~~~'' ~ .n:9' •~,>~•,i~~
                                         '
                                            •
                                                  .                  ~;~ ,,...i~'
                                                     .,:~;i,• ii:!!!:11'  1:71.        'ilk, ' .i.' , 1. ,,,'1, ' '. ' '.i, ! ;;;:I. , •L_~,:~•~
                                                                                I.:•*!'.ii!',.:;il                                               i' ",.:.;r;  , .,,~ ,;. ,.., ' ..,I,,
                                                                                                                                                        ;,~; ;;,                   ~~., :~I:.!•
                                                                                                                                                                                        :cw, l... ;:'1
                                                                                                                                                                                                    '!` ;' ,un  'It;a5,.:, 1:..;f~t;;t~,,;.~;;•
                                                                                                                                                                                                            .Uriit~of!.:.:                   i,, ly•i:e...',:i:.!;:.•    I►r(s.i'.iii,1!1,
                                                                                                                                                                                                                                                             ,~~,~;~~ .• Jim       7.~~ ,!;:!,ii,...;
                                                                                                                                                                                                                                                                                           ,;~;,;.;,~
  ,i il , ~,,.~1'lh;~~'~;
 ".j`~~;~,~,~;.               ,, '1 ~~: ~i; .,,:L';;~;
                                                     1' '11.,i .'~I.~,~
                                                                  ,, c I; ,•!'#,,   pcicpciOpr.) . ..', ''''
                                                                           • ,~Ii~:fDrscription'                               •~,~ .., . •;:, ..E~,
                                                                                                                                                  ',.,'                            'Quar4ity . • ,, ~~,,; ,,,~a ., •1,.Unit•Price,11•••2Ext:•pricel,1
                                                                                                                                                                                 ..Quantity.                                           'Unit•P,rice~~;• ?Ext!~.Price;'
              1 ?,,ii....1,..1 .,:i,
    .i~~~'l,•;1                                   ,, ',..C.A.Ir,i,,A , • • . , :. • ,. • . ' ' 1" 1I . '• '' %' d '•: I •I•' . 'd• •. •                                           • • i. .• •• 1 • •• !Measure! !I                       :,..1 • ,1. ,3. : i... [ .! .31;.i,141' 'i;:...



 Active Hosting Tier 1 (GB)                                                                                                                                                                     5.97                      GB                      $15.00                              $89.55


                                                                                                                                                                                                                                                Subtotal                                 $89.55
                                                                                                                                                                                                                                                                                          89.55
                                                                                                                                                                                                                                                    Misc                                ' $0.00
                                                                                                                                                                                                                                                                                           0.00
                                                                     ~Q9~t~ 5its
                                                                     I,y/d  S BLS                                                                                                                                                                    Tax
                                                                                                                                                                                                                                                     Twc                                  $5,91
                                                                                                                                                                                                                                                                                           5.97
                                                                                                                                                                                                                                                Delivery
                                                                                                                                                                                                                                                Delive                                    $0.00
                                                                                                                                                                                                                                                                                           0.00
                                                                                                                                                                                                                                                   Total                                $95.46


                                                                  ENTITY NA17,0
                                                                         __r M20 _ P~
                                                                  $
                                                                           D 1 ZD
                                                                      (p I101Z,61
                                                                 CODE ~




                                                                                  Bank Information
                                                                             • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                     Bank Name: Cadence Bank .
                                                                               Account Number:
                                                                            AC H Routing Number:
                                                                            ACH

                                  For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                         Please include invoice number to ensure proper credit
              Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 53 of 76




   .~
                                                                                                                                                                                 ENTERED MAR 2 b5 2017
                                                                                                                                                                                                                                                                                                Invoice
                             ~.,:
1828 L St.
       5t, NW
Suite 1070                                                                                                                                                                                                                                            Page 1/1
                                                                                                                                                                                                                                                           1/1
Washington, DC 20036                                                                                                                                                                                                                               Invoice EQD100480
T: 202.822.6222
T: 202.822-6222                                                                                                                                                                                                                                       Date 2/28/2017
                                                                                                                                                                                                                                                      Uate 2/28/2617
www.consilio.com
www.Consilio.tom
                                                                                                                                    STRICTLY CONFIDENTIAL



Invoice To:                              Boxer Property Management Corp.
                                         Kristina Nelson
                                         720 N Post Oak Rd
                                         Houston 7X    77024-3841
                                                  TX 77624-3841
                                         USA




       ;;Customerit0." ~•,
     ;,!l;CtistomerliD.%••                            ,aPa ment,Te~ms~~~ •'~~~!, - ,4.%'
                                                 f.t.i.:1;PAyment„Terrns,!                                                ~" ,.F.,.1: 1;~~;;~          ~~.,•~ Engagernent.,
                                                                                                                                         ,. i: !,i,!1*.r.:    En a ement i~:,-": i•ii,.ii:.      :r. ~' ~..             ..~••
                                                                                                                                                                                                               ,:!:::1;:ii;                  ''~I'~~.
                                                                                                                                                                                                                                                 "°"`, ~~.~f~.~i
                                                                                                                                                                                                                          ~ ~~ .! ,... : ‘:"..'•ill171'     " I~~.i..      1~~.e.•~I.~ ri,Y'ServiCeTeilod4ill
                                                                                                                                                                                                                                                                     ~I td°~
                                                                                                                                                                                                                                                           il!i,:iii111.1-vil.:Ii!      ~~~i l•~Service;`.Pe~od~.I.E~.N:             ri
                   07317                                               NE7
                                                                       NET 30                                                                                 Shefb Matter
                                                                                                                                                             Shelby                                                                                                                                     February
                                                                                                                                                                                                                                                                                                        Februa
                                                                                                                                                                                                                                                                                                             ~~~iliii~~"~I~~;I;; i .i1
                                                                                                                                                                                                                                                                             ;~1 "i;I.P!:!'•
                                                                                                                                                                                                                                                                                  i.l.!:..':'••;:;j   /1;": iIii;i01:11!qi
                                                                                                                                      .~}r.
,.i, ;r;~...,i ~'i, i~• ~ •;~i... .         !
                                              ~ ti ,. il,      ~ lo'tt : .1~ ~~iJ~~~   :'~.ik• ;:,!!i:':,!•'
                                                                                                   ~~', ~~'j!;
                                                                                                ~• i           ~
                                                                                                                 '~~
                                                                                                               !..!',  i't
                                                                                                                      i.
                                                                                                                             ~
                                                                                                                      ''.,;-,',i                   ~~ r
                                                                                                                         a ~,~:.. •y ;" 1 ~ ~ 'j i,i j .. ;'~i,~~       . .f.' ~ , .11.               ~~~ ,:
                                                                                                                                                                                              •Er .,:,1
                                                                                                                                                                                                     ~:~~       ''--1~';:l.     k ~.~i.
                                                                                                                                                                                                                         ii• X11.            •~Uf11t~~Of ~~~i; •:',i
                                                                                                                                                                                                                                    •:q' ' '..Uhli'of:nr,                                           i t~~                 , I , i ill; 0!
,;:, ,i;:l;v' ,,                 i';'•1; ~.si ;C             ~
                                                             .i.i,;r
                                                     ~,;,;;1.1kIll'irj,
                                                                       ~i.,.~       i. ,(;"Des,'c~i
                                                                           , ~: 1:1,1      •'DpqllitiOq....   .,,.... 1, n,1 ~ . ~,,;
                                                                                                             lion„                                  al          (  ~,,•,.
                                                                                                                                                                      ~•'     .. i';! :~i, ~~ ,         , '     iiaii6tyi
                                                                                                                                                                                                                ua'nti  .                     ,,,..: ,,,
                                                                                                                                                                                                                                                     ,:~,    )_!
                                                                                                                                                                                                                                                              ,~   1::.,:
                                                                                                                                                                                                                                                                    ~..~ •  ~~~ UnSt;Prtce,:
                                                                                                                                                                                                                                                                           ;I:Utili:PHCe.:'                              h
                                                                                                                                                                                                                                                                                                   ' ~"• • 1,ltZe;;Prfcell;
                                                                                                                                                                                                                                                                                                                    ~~. Pr{ce.
                                                                                                                                                                                                                                                                                                               : Ext'.~            ' ~ ~ i.
                                                                                                                                                                                                                                                                                                                              ;,,, ,,,i;
    ';r. ;.I... I ' ~. , ,,. ;,.iil,                     a •.•1:;1:        .~~ ~~•
                                                            ~I:'h. ~a .:...,,a.      ,~. ..~,
                                                                                ~i. ..,'    !;;;,,.. ,,L2r :a": ' ~.,~,:              i•                                                   ail ii:.     -         %.,.i.    .
                                                                                                                                                                                                                     i::...: !;  ~, ; . .Measure,
                                                                                                                                                                                                                                             mea'sure i ...n.                          '.ti~~..,fl' •.,.. ri-i
                                                                                                                                                                                                                                                                                  .r.,•40.11,
                                                                                                                                                                                                                                                                             ~. 1.~i'i                         i,..i ~ ~i~ w...p..,

Active Hosting Tier 1 (GB)                                                                                                                                                                                        5.97                            GB                           $15.00
                                                                                                                                                                                                                                                                               515.00                                     $89.55
                                                                                                                                                                                                                                                                                                                          589.55

Users Tier 1                                                                                                                                                                                                      2.00                         USER                            $75.00                                  St50,00
                                                                                                                                                                                                                                                                                                                       $150.00


                                                                                                                                                                                                                                                                          Subtotal                              $239.55
                                                                                                                                                                                                                                                                              Mist
                                                                                                                                                                                                                                                                              Misc                                 $0.00
                                                                                                                                                                                                                                                                               Tax                                $15.81
                                                                                                                                                                                                                                                                                                                   15,81
                                                                                                                                                                                                                                                                          Relive
                                                                                                                                                                                                                                                                          Delivery                      „, (j.„----$01)0"
                                                                                                                                                                                                                                                                            Total                              $255.36
                                                                                                                                                                                                                                                                                                               5255.3b



                                                                 ~'Hr~rr ~F
                                                                         ___M2~
                                                                             ZD _      If/ti                                                                                                   \SP~~~~
                                                                 ENTITY
                                                                 sS ss~ c~                                                                                                                     ~    ,~ a ~
                                                                CODE L  1D~ZC
                                                                     6/ 10 120                                                                                                                    ~~
                                                                                     ~~ ~12~1~1'7




                                                                                      Bank Information
                                                                                 • Account Name: MEGEL LLC, DBA EQUIVALENT DATA
                                                         Bank Name: Cadence Bank .                                         pATA LLC
                                                                                   Account Number:
                                                                                ACH Routing Number;
                                                                                            Number:

                                    For electronic payment, kindly send remittance details via email to: atcountsreceivable@consilio.com
                                                                                                         accountsreceivable@consilio.com
                                                           Please include invoice number to ensure proper credit
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 54 of 76



 T ~ ~n;'.~11;
       ,~      ~y~,s~k;y~
                                                                                   APR 2 5 2011
                                                                           ENTERED PR
      ,•       5,
                                                                                                                                                    Invoice
           ~. ,~

1828 L St. NW.
Suite 1070                                                                                                                      Page 1/1
                                                                                                                                     1/1
Washington, DC 20036                                                                                                         Invoice EQD100734
                                                                                                                                     BQD100734
T: 202-822.6222                                                                                                                 Date 3/31/2017
www.consilio.com
                                                                     STRICTLY CONFIDENTIAL



Invoice To;                 Boxer
                            boxer Property Management Corp.
                            Kristina Nelson
                            720 N Post Oak Rd
                            Houston TX 77024-3841
                                          77024-3841
                            USA




       Gustoiner;ID ~; ',;';~: ~.~.;;Pa
•: ..• CustOrrer:ID'..;        2 ;;Payment
                                        .mentTerins
                                             Ternis:‘ ^.  • • :~'',• --,`
                                                                      — •, : , ;;Engagement'
                                                                                 En a ement - • ~    ''c' . :. ?..~
                                                                                                               ,'- ' , ; < :','t;    ; - - ,;SecvicePeriod'
                                                                                                                              , .0 ‘..         .:Service Period '- '..
                                                                                                                                                                     ':
          07317                          NET 30              i                   Shelby Matter                                                        March
         :; ~                                ~....^ .~.,r.. :                                                          ••Unitlof ,~.~ .- • • - .:
                             y                      Description .' . : ..
                                                 • ,Description.                    •    . ...Ti . '     Quantity :Unit:of.
                                                                                                                       me-ail                            -, ' • •
                                                                                                                                        Urilt'F~ice.:.. ~Exf.;;Prlce
                                                                                                                      :Measure.. . UnitTrice            • 41.•,,PrIce



Active Hosting Tier 1 (GB)                                                                                   6.08            GB            $15.00              $91.20


Users Tier 1                                                                                                 2.00           USER           575.00
                                                                                                                                           $75.00             $150.00


                                                                                                                                •       Subtotal              $241.20
                                                                                                                                                               241.20
                                                                                                                                            Misc                $0.00
                                                                                                                                                                50.00
                                                                                                                                             Tax               $15.92
                                                                                                                                        ~ir~v
                                                                                                                                        Delivery                 o.00
                                                                                                                                                                $0.00
                                                                                                                                           Total             $257.12
                                                                                                                                                             5257.12




                                                  ~yTiTY 1
                                                  ENTITY  ;1P)47,0
                                                         .U~~  ZO i
                                                  $ 25- 7, /2
                                                  cooE(plcoZo
                                                  coo~~OloiZd
                                                            : _I
                                                             PG 1/73--11?
                                                             PC ~~/7 ~~/~ ~


                                                                Bank Information
                                  bank Name: Cadence Bank .• Account Name: MEGEL LLC, DBA EQUIVALENT DATA
                                  Bank                                                               BATA LLC
                                                             Account Number:
                                                         ACH Routing Number:

                       For electronic payment, kindly send remittance details via email to: accountsreceivable~consilio.com
                                                                                            accountsreceivable®consilio.com
                                              Please include invoice number to ensure proper credit
                 Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 55 of 76


                 . ~.                                                                                   ~~ ttfitt
                                                                                                        c, ~~U~
                        nt   C                                                            ENTERED MAY
                                                                                                  MAY 2
                                                                                                                                                                                Invoice
         1828 L St. NW
~        Suite 1070                                                                                                                                       Page 1/1
         Washington, DC 20036                                                                                                                          Invoice EQD101000
                                                                                                                                                               Ela1)101000
         T: 202.822.6222
         T: 202.822-6222                                                                                                                                  Date 4/30/2017
         www.consilio.com                               ~
                                                                                       STRICTLY CONFIDENTIAL


1        Invoice To:
                                                   ~,
                                 Boxer Property Management Corp.
                                 Kristina Nelson
                                 720 N Post Oak Rd
                                 Houston TX 77024-3841
                                               77024-3841
                                 USA




                                                                                                                                              .,
              Cuitomer ID;v::
          ~.. CuStOnier               < "Payrrient.TermS::"..;• ,'
                         ID: •:.,•-• ,..,
                                     $.;Paynient•Termi.:‘:      .• ;:.; :.:4~.;:          r~,.;~:Enga
                                                                                  ': ,;; :'''.
                                                                           ,i, ?: ',.:.:       p Engageinent
                                                                                                       emenk~r .~' ~= '^• :' • .: •,- ~,•• ~`       :• . ,~. '.• :.'' , :~ .% .Service
                                                                                                                                                                                  Service Period ,,
                  07317                30 Days from Receipt                                     Shelby
                                                                                                Shelb Matter                                                                            April
         1 . ^~            ‘.          ~  .. .., _ . ' Descriptton~
                                                        ekeiliticin .~''. t .."              , ~•
                                                                                                                                     '• • ' • ,.                            ‘....`....
                                                                                                                                       Quantity- -~ .. • •'.. - . I~ Unit:Price           ,' • Price'
                                                                                                                                                                                       ' Ext.
                                                                                                                                                                                         Exf.
             • .:    ''- -               _ , .~:r~,,                                                                                                Measurq ' • Unit.'Price
                                                                                                                                         ' , - • s'Acta.IJr9,           : :, ' ' !        -


         Active Hosting Tier 1 (GB)                                                                                                  6.08             GB              $15.00                 $91.20
                                                                                                                                                                                             591.20


         Users Tier 1
                    1                                                                                                               2.00             USER             $75.00
                                                                                                                                                                      575,00               $150.00
                                                                                                                                                                                           5750.00


                                                                                                                                                                   Subtotal                 $241.20
                                                                                                                                                                                            5241.20
                                                                                                                                                                       Misc
                                                                                                                                                                       Misc                   $0.00
                                                                                                                                                                                               0.00
                                                                                                                                                                        Tax                  $15.92
                                                                                                                                                                                               0:0(2;
                                                                                                                                                                                             515.92
                                                                                                                                                                   Delivery                    0.00

    ~Y                                                             ENTITY,T
                                                                                                         ~~                                                           Total                $257.12




                                                                                                            Shrio
                                                                    CODE Lo 1D
                                                                         .__~-




                                                                                        Bank Information
                                                                 • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                         Bank Name: Cadence Bank .
                                                                   Account Number:
                                                                ACH Routing Number:

                             For electronic payment, kindly send remittance details via email to: accountsreceivable~consilio.com
                                                                                                  accountsreceivable@consilio.com
                                                    Please include invoice number to ensure proper credit
          Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 56 of 76



           K~''.~'~
    ~^~      ~ ~~                                                                  ENTERED JUN 2 ~0 2017
~ ~~ ~`, .~                                                                                                          ~~~~                        Invoice
 ~.~~~.,~ r
1828 L St. NW
Suite 1070                                                                                                                      Page 1/1
                                                                                                                                     1/1
Washington, DC 20036                                                                                                         Invoice EQD1 01208
                                                                                                                                     EQD101208
T: 202-822.6222
7:                                                                                                                                   5/31/2017
                                                                                                                                Date 5/31!2017
www.consilio.com
                                                                       STRICTLY CONFIDENTIAL



Invoice To:           Boxer Property Management Corp.
                      Kristina Nelson
                      720 N Post Oak Rd
                      Houston TX 77024-3841
                                    77024-3841
                      USA




 ;::Customer"';ID,,x,..? WfsPajciii#rit
                          `, ;,`~Pa merit Terms':~~"," ., ~ ;~. ':~`. . ; '::'. .~:";"EnBa' meat
                                                                                 .'rEhgaterrient2j±.:                        r               1s .Service'
                                                                                                                                                ~.        Period;
       07317                 30 Days from Receipt
                                             Recei t                                Shelby Matter                                                     May
       ~.}s'„ ,' ~ ,.~ t i '                                                                                             UniCefl,
 ti     jtu~f 4              ?      `~x kt
                                        r ~ t ,;,Description
                                                 Deschptfom~,"~~,~,~4            s          r ~ s~    F ,    uant '
                                                                                                            Quantity     Unix~o/;,         ` ` ~
                                                                                                                                      :.-Unit)fricet
                                                                                                                                         Untt~Phce
                                                                                                                                                           w
                                                                                                                                                        Ext Pricer
                                            'hi         •                                                               tA44Llie' ;v:                    .c  .l,




Active Hosting Tier 1t (GB)                                                                                   6.08          GB          $15:00
                                                                                                                                        $15.00             591.20
                                                                                                                                                           $91.20


Users Tier1
      Tier 1                                                                                                 2.00           USER        $75.00           $150.00
                                                                                                                                                         5150.00


                                                                                                                                      Subtotal            $241.20
                                                                                                                                          Misc
                                                                                                                                          M1sc              $0.00
                                                                                                                                                            50.00
                                                                                                                                           Tax             515,92
                                                                                                                                                           $15.92
                                                                                                                                      Delivery              50.00
                                                                                                                                                            $0.00
                                                                                                                                         Total           $257.12




                           ENTITY ~~g JCMS )                                                                             Vfi
                           $ 2s~, ~ 2, . _,
                              CI, 1Z.,                       P~
                                                                 t, ~,al ~~
                             coDE(00120
                           ~ CODE 1 ~0 2 ~ .




                                                          Bank Information
                             Bank Name: Cadence Bank.• Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                       Account Number:
                                                    ACH Routing Number:

                  For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                         Please include invoice number to ensure proper credit
         Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 57 of 76

                                                                                                                            ENTERED JUL 19
                                                                                                                                        1 9 zpil
                                                                                                                                            2011 ~
 1~
  '
       ~4~


       ;R..

                :r~4, r                                                                                                                                           invoice
                                                                                                                                                                  Invoice

                                                               \
                                                                          JOHN RENTZ
         ,:ti,.+ti;~                      i                     . RBEISPL $25,000-EXP/CAP $5,000
                                                                  RBE/SPL 525,000-EXPICAP sS~000
1828 L St. NW
Suite 1070
      t070                                                                                                                                  Page 1/1
                                                                                                                                                  1/t
Washington, DC 20036                                             Date Approved: 7/4g 17
                                                                                     ~                                                    Invoice EQD101407
7:
T: 202-822.6222                                                                                                                              Date 6/30/2017
www.consitio.com
www.consilio.com
                                                                                       - STRICTLY CONFIDENTIAL



Invoice To:                 Boxer Property Management Corp.
                            Kristina Nelson
                            720 N Post Oak Rd
                            Houston TX •77024.3841
                            USA




: :~Cusfomer,.ID~;     V, 'Pa
  : CuitOmer IlV,,:i.'~~,?~    FrientTerms::'
                            Paynie'nt Termt::' :" '                        :,:. , '.
                                                                           .,            :~' . ,~ •~En a ement . :
                                                                                                   ,Enga_gement      '        .-        . . :...   -         ;Service, Resod_ ,.
                                                                                                                                                      . ./..,:,Service,Period.
       07317                 Da s from Receipt
                          30 Days      Recei t                                                     Shelby Matter                                                     June
                                                                                                                            ~entity   Uhit of.                                  '
      ,_ - '` i' '' •,;~•,,.
                       'j '''''',~ °•,,-' ~ ,~
                             :;;;                     '       Descri
                                                               61sription
                                                                 .c , P.:
                                                                         Non' "‘.' ' '
                                                                               , I •
                                                                                               --'
                                                                                                          . ,~
                                                                                                                          quantity
                                                                                                                         ~'Q              - •
                                                                                                                                      Measure      • UMf
                                                                                                                                                     Onit.price
                                                                                                                                                            Fr(ce
                                                                                                                                                              ,,   "   Ext. Price
              .. f• , 'I .•:..T.LA...    „ t. L ,‘        _     ••1::.


Active Hosting Tier 1
                    t (GB)                                                                                                  6.08         GB             $15.00            591.20
                                                                                                                                                                          $91.20


Users Tier 1                                                                                                                2.00       USER             $75.00           $150.00

   , 1
                                                                                           4                                                           Subtotal          $741.20
                                                                                                                                                                         $241.20
                                                                                                                                                           Misc            $0.00
                                                                                                                                                                            0.00
                                                                                                                                                           Tax            $15.92
        "'                 ~                                   aleG
                                                     :peno~ddd area                                                                                    Delivery
                                                                                                                                                          Total      / 7$$257.12
                                                                                                                                                                          257.12
                            1
        ~o~~t av~rdx~~co`sas~~asr~eb
        00011e1110MX3.0001ZS "IdS130B
                                  NHor
                             uN3d NHOP
                             ZINN                                                                                                                      3P~~)
                                                                                                                 iAgl
                                                                                                         ENTITY Pl
                                                                                                                ~~~)
                                                                                                         $g      2 S~ . 2. ..: ~C  ?c
                                                                                                         cooE~ ~~
                                                                                                         CODE  to I 0 UZO,.         1~ 11017
                                                                                                                                       ~if~1r~



                                                                   Bank Information
                                                              . Account Name;
                                      Bank.Name: Cadence Bank .         Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                Account Number;
                                                                        Number:
                                                             ACH Routing Number:

                       For electronic payment, kizidly
                                               kyndly send remittance details via email to: accountsreceivable~consilio.com
                                                                                            accountsreceivable@consilio.com
                                              Please include invoice number to ensure proper credit
                Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 58 of 76




            rB`~~~~~
          ~u~r
                                                                                                                                                                                                                                          ~Y~
  pp      un n ~ ~
                                                                                                                                                    ENTERED AUG 1 8 201P
                                                                                                                                                                    2017                                                                                                                                   Invoice
  {:.R,.NA,IG



 ,aze    sr. Nw
 1828 L~ St. NW
 Suite 1070                                                                                                                                                                                                                                                       Page 1/1
                                                                                                                                                                                                                                                                       1/1
 Washington, DC 20036
                 20(}36                                                                                                                                                                                                                                        Invoice EQD101762
 T: 202-822.6222
 T:                                                                                                                                                                                                                                                               Date 7/31/2U17
                                                                                                                                                                                                                                                                       7/31/2017
 www.consilio.com
                                                                                                                                             STRICTLY
                                                                                                                                             5T'RICTLY CONFIDENTIAL



Invoice To:                                 Boxer Property Management Corp.
                                          ..Boxer
                                            Kristina Nelson
                                            720 N Post Oak Rd
                                            Houston TX 77024.3841
                                            USA




.:1'~~<~i,Custoiner;IlD~~h
    , ipiqtcustiimolippi..1;:f, :!ie„itiRs9thehtIe.
                                   ,              rmt:;;.,../:.,a;,. IN
                                ~:in;;liPa'menf~7e~msh`.              #~~ i:11      ~',ii1 ; ;1!;; ;1;drrigagetiidriCI"1.0;
                                                                              , ro!'!,101.;;
                                                                           ~ I„                     ~i
                                                                                            . it° ~i~~,Eri               i '.1:1
                                                                                                           a emerit';;;~ ~,,, li I, .'1...:la.i
                                                                                                                                      Pli!;:lr,,q1;11.;
                                                                                                                                             r 1;71.~r:^r'
                                                                                                                                                      •,w.l,     . i1:
                                                                                                                                                        ,.1;!.1;;.!!‘
                                                                                                                                                                    .i11;.:
                                                                                                                                                                        i;;4~     y~. .u~;,;~
                                                                                                                                                                            .1-.:,I;':1:,           I , iii)ii;siioike:;Pif,tiicid.ljliiP,.
                                                                                                                                                                                       :.~.,..1.;li1.11i:;1;
                                                                                                                                                                                                  ~..L~I' ,:~[; ~~u~~1~5ervice;'Perfod'u;l.
                     07317                           30 DaysDa from Receipt                                                                               Shelby Matter                                                                                                                                       July
                                                                                                                                                                                                                                                                                                              Jul
                                                                                                                                      : , , • ,~y~ .,n. ~ , ;~ i„g                           ,Iii",i,,,
                                                                                                                                                                                                ~ •~~ ;;,„a .•. i ,i~,i   ; . ..~,~ll                .
~.~;i ~:n~i ~ h ,
 :I'   !I    l'ilpi
                            '~~• ~~~, ~ ' ~'}•: : i~~ ~' ~ I
                        il,ipii::1!.
                   .;{~j`~lS,~U~~I:! ',1171).    jr!     1.t.     .  I     ~~-'
                                                                            i,,ii'::::,eill''   tii!, ilr-,"
                                                                                                ':1'  PL C i '.        , ~,s .P' !'' ~ ~ I~i,iy:,
                                                                                                                 . 'tr ..r.''-'..!'                 '               '"        '       )' ym,1.•
                                                                                                                                                                                              tl ... . . ••ir       .1,,P.,i.
                                                                                                                                                                                                           AI. ‘,I "..~ "..'  ~ . or     11.
                                                                                                                                                                                                                                          , N .1.
                                                                                                                                                                                                                                     . ' :.I.
                                                                                                                                                                                                                                         - 14~ .1.     Un(t of.h1
                                                                                                                                                                                                                                                                            • .. ~ .1i1,i --IY.
                                                                                                                                                                                                                                                   s ~ "' 't " ': ' ',.~~.i.i,,
                                                                                                                                                                                                                                                                 Of h~ ii.I.I.‘,.;           ."1~.
                                                                                                                                                                                                                                                                                              °.1,~           ..11„i;
                                                                                                                                                                                                                                                                                                     ,ii;~•• .~~I
                                                                                                                                                                                                                                                                                                   .-Iiic4,  1,        "Illii. 6,14
                                                                                                                                                                                                                                                                                                                               ~ , . 1..
                                                                                                                                                                                                                                                                                                                  .1,.111,-,..!•,,t,.„,,   i t~~;,
                                                                                                                                                                                                                                                                                                                                   ~ F b.u~ i
                                      ) ~'~•~;I..,~;  ' ~ i  ,ui',,.,~;4~'i4~~ii1~~                                                                ~r~~l~  ~y~.                                                                                  3 . .Unt
..-,~~~' ~ril~`~i  :i.    .  .:  -     ,.:.1       11    ,   ,   .1...1,1•.   3i id,       -   Descr!Ptio.n•p-.
                                                                                               Descrfpffott;'.;~~             :     '  ;:i'1     ;I      .,  :,~:;h;~;
                                                                                                                                                                •       ~,  ~ .  ~. .  .'~~f~0,1
                                                                                                                                                                                           '   ~~      "_. ,.1.      AuantIty,.
                                                                                                                                                                                                              ` i. ;Quantt                    ~ ii     , .I..:..
                                                                                                                                                                                                                                                         ,i       ...: ii;
                                                                                                                                                                                                                                                                         ~ ,„.Unit          Price..1
                                                                                                                                                                                                                                                                              ,Uriit~Price;~~                  ,I.Ext.:Priceq,
                                                                                                                                                                                                                                                                                                                IExtl.Rnce~~l,
~u~,     ~.~I.1   i
                   ~~ i, .~ ~ ,~ , ~ ~ , I;., "'
                     . ~I.    ~
 .. .I,;!•4:1'~ 4.1',14.0.,(1.11:••1
                                ~ I   t~.:   ~~:~t~                      .
                                                         ;~,. ivelliiII:i.
                                                            I~ti           1-   .I
                                                                                             I : ~ i' ili.:1•':."•;
                                                                    a~~ :~i,~!i,~..I.~~. ~~;;11::P,111   1:~;,~•'~~ ~ ,~;r  '~. 1~~I
                                                                                                                                        '~
                                                                                                                                           .r.11 ~ ~,.,,:,~
                                                                                                                                  : I~ '~~.~I
                                                                                                                        ii1„.it:111 1             I                    f~
                                                                                                                                                       i ~', _,'+,; • ,.,.i.1
                                                                                                                                                                           Si g
                                                                                                                                                                                ,~f. . .~ . ir~i :{~~:1;~1   . ~'~ ,..1,t.o
                                                                                                                                                                                                           ..I
                                                                                                                                                                                                 „.1:1.11 '..,:, ~   .
                                                                                                                                                                                                                      II.,.i~ f.,ill.rw.:        ,i.~ Measurell
                                                                                                                                                                                                                               ;.p ~iy;~~ ~,,,.?0,0.1                      4!~ r:I:
                                                                                                                                                                                                                                                                 4ITII.:: .0;it, ,i`:,,,,yi ..,;,.;~,1~:",. ~~~.11141,'
                                                                                                                                                                                                                                                                                       41,..it;iii5,ip.1        .I~f '~.~i'.1~'~~ ~~yII',,1 ~I~, i ,.
                                                                                                                                                                                                                                                                                                                            :,,;,11tIlidii!.!.
                                                                                         •
Active Hosting Tier 1 (GB)                                                                                                                                                                                                     6.08                           GB                          $15.00                                    $91,20


Users Tier 1
           1                                                                                                                                                                                                                  2.00                          USER                          $75.00                                 $150.00
                                                                                                                                                                                                                                                                                                                                 5150.06


                                                                                                                                                                                                                                                                                      Subtotal                                    $241.20
                                                                                                                                                                                                                                                                                                                                   241.20
                                                                                                                                                                                                                                                                                          Misc                                      $000
                                                                                                                                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                                                                                                           Tax                                     $15.92
                                                                                                                                                                                                                                                                                                                                   575.92
                                                                                                                                                                                                                                                                                      Delive
                                                                                                                                                                                                                                                                                        Total                                      257.12


                                                                NTITY               bPM S1
                                                                                   2O
                                                                                k 810
                                                                              • ~G      117
                                                                                    8~r~1,~




                                                                                                                                               Bank information
                                                            Bank Name: Cadence Bank .
                                                                                    . Account Name: MEGEL
                                                                                                    MEGEI LLC,
                                                                                                          ILC, DBA EQUIVALENT DATA LLC                                                                                                                                                                  1
                                                                                      Account Number;
                                                                                              Number:
                                                                                   ACH Routing Number:

                                     For electronic payment, kindly send remittance details via email to: accountsreceivablepconsilio.com
                                                                                                          accountsreceivable@consilio.com
                                                            Please include invoice number to ensure proper credit
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 59 of 76



i
!,
                        1                                            ENr,~REO ~~~ ; 91017
                                                                     ENTERED SEP    ~ Zoi~                                 Invoice
      828 L St. NW
     1828
     Suite 1070                                                                                            Page 1/1
                                                                                                                1/1
     Washington, DC 2006
                       20036                                                                            Invoice EQD101937
     T: 202.822.6222
        202.822-6222                                                                                       Date 8/31/2017
     www.  consilio. com
     www.consIlio.com
                                                            STRICTLY CONFIDENTIAL



     Invoice To:       Boxer Property Management Corp.
                       Kristina Nelson
                       720 N Post Oak Rd
                       Houston TX 77024.3841
                                     77024.3841
                       USA




        Customer ID           Payment
                              Pa ment Terms
                                        TermS                  '   En a ement
                                                                   Engagement                                           Service Period
          07317             30 Days from Recei t                   Shelby Matter                                           August
                                         ~.. Description                                             Unit of
                                                                                         Quantity               Unit Price       Ext.,
                                                                                                                                 Ext.. Price
                                                                                                     Measure


     Active Relativity Monthly Data Hosting                                                40.85       GB         $15.~
                                                                                                                  $15.00             5612.75
                                                                                                                                     $612.75
                                     ~~

     Project Management Support Services                                                   3.83       HOUR        $150.00            $574.50


          Access Licenses
     User Accesz                                                                           2.00       USER        575.00
                                                                                                                  $75.00             5150.00
                                                                                                                                     $150.00


                                                                                                                Subtotal               $1,337,25
                                                                                                                                       $1,337.25
                                A-ch V~
                               ,~G-~'I vi, ~OS~ (P'1~~
                                                    61                                                               hodsc
                                                                                                                     Misc
                                                                                                                      Tax
                                                                                                                      T
                                                                                                                                           $0.00
                                                                                                                       ax (............_ Za..-4-
                                                                                                                Deli very
                                                                                                                Delivery                   $0.00
                                                                                                                  T
                                                                                                                  Total
                                                                                                                     otal            $1,387.59

                                   ENTITYJ/~D
                                   ~ I 3~?-5q
                                   CODE ~~IL~!d~

                                                           .9%7



                                                            Bank Information
                               Bank Name: Cadence Bank .
                                                       . Account Name: MEGEL ILC,
                                                                             LLC, DBA EQUIVALENT DATA LLC
                                                         Account Number:
                                                      ACH Routing Number:

                                                                                          accountsreceivable@consilio.com
                     For electronic payment, kindly send remittance details via email to: accountsreceivable~consilio.com
                                            Please include invoice number to ensure proper credit
               Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 60 of 76


  x~; s~ .. ~~,a;«
  i;,

        ~~~ ~~
                                                                                                                                                                                                                                Invoice
    Y~l:':tR ..~~

 ~ a2a L~ St.
 1828     sr. Nw
              NW
                    ~f
                    l     ,
                                                                                      ENYERED NOV
                                                                                      ENTERED         2017P~~
                                                                                              NOV 1 4 201-
 Suite  ~o~o
 s~;re 1070                                                                                                                                                                                      Page 1/1
                                                                                                                                                                                                      t/1
 Washington,
 Washington, DC 20036                                                                                                                                                                         Invoice EQD102419
 T: 202-822-6222
 T:                                                                                                                                                                                              Date 10/31/2017
 www.consilio.com
                                                                                                         STRICTLY CONFIDENTIAL



Invoice To:                      Boxer Property Management Corp.
                                 Kristina Nelson
                                 720 N Post Oak Rd
                                 Houston TX 77024-3841
                                 USA




            Cutomer;ID,s,~;    4t.iilIVPayerier4.7000
                                       ;;;:Payment:Ternls ~;,_'                                                                                                                                  : .«,:
    .;ZOOrifrier                                                               ,,, ,,..:•:- 4Xic't;'
                                                                                                 ''~t~,,T: " ` .,' ';En      a" ement,:; ..-,: : :;M :::., x: .:,.; r --. ', 0. 4iKA'e.,a
                                                                                                                        eifia"geriieritaf,-./                                                              .::.,.. . , .. ::Service       l periods:',.,
                                                                                                                                                                                                                            'Service'Feriod:,
                 07317                 30 Days
                                            Da sfrom  from Receipt
                                                                 Recei t                                             Shelby Matter
                                                                                                               ~ She~tby                                 ~                                                                          October
 „.          rxi il Ai,t . V~YS~~,, iNj, 1- /      1}•a' ?~ lit., ~\ `:',.',.!,.:0•1..„-
                                                                                      i~ -1'          t     , .-1,~ !,. , ~A i-.., ,'f ;.,_V .... tY ~ •,.:Q    ;—,iit4:04?-: .C::lioit'af•              .j• -‘:,..,'. ..0(W;•..:-,
                                                                                                                                                                                                                                  t-f -•'•frl.
                                                                                                                                                                               ,,,,,•Unit                                                     ,.•.:: ,.~ . 't!
                                                                               h)
                                                                          ~                    {!A;Y ~1~
                                                                                                                                                                                               of; ,  `'                  ~~ ~   T          j
                    , ~ ~ 0:  r`~~.All                                                                                                      • t',.1 ...• ' Aian,tite                                  , ,',Ari
             ~1 rt}
,.~
 y ~ * , :kt~                       , s ~= ~ '' 7 ~'fstvil            Description
                                                              ,.i,-,Doscriptloit•              ~ t~~, ~ ~ 5 ve  Y~ ~il  t9 r -,, " r -..~
                                                                                                                                                                     l;
                                                                                                                                                               ~ ~lanti               .1.,..,..p,74,      ~Unl$Vilice,>;: Rice > ~lE~tt
                                                                                                                                                                                                                                      ••Ictamr0t Price'
                                                           ~%~h
                        rr~t        ,'                ~ k~
                                              1J.~;1,NJ,.       t
    , ..::, q: ~.•~ i :,,...a4~ .kt~,-,.~a.,
                                    gt.                  11~r, 'x, "4..~;.t.
                                                                       1.j:).q..i1.~41;0‘n .4.r:t~M~`;;F,
                                                                                                 ti       - 4: 4 t..,>:~,.„
                                                                                                                         ••,> r.: ,,,~K.~
                                                                                                                                       ,+           • • .,`; ,e11i..r             MM9re:t* • ' ~• 'el,~ , ,~;
                                                                                                                                                                  ~ ?-: 5, a; ,-M,easure~.;,                                     ' '4 44gkle......:  .. _~ ,ry


Active Relativity Monthly Data Hosting                                                                                                                               40.85                    GB                  $15.00                       $612.75


Project Management Support Services                                                                                                                                   0.33                 HOUR                  $150.00                         549.50
                                                                                                                                                                                                                                                 $49.50




User Access Licenses                                                                                                                                                  2.Q0
                                                                                                                                                                      2.00                 USER                   $75.00
                                                                                                                                                                                                                  575.00                       $150.00


                                                                                                                                                                                                               Subtotal                        $812.25
                                                                                                                                                                                                                   Misc                          $0.00
                                                                                                                                                                                                                                                 50.00
                                                                                                                                                                                                                    Tax                         $50.34
                                                                                                                                                                                                               Delivery
                                                                                                                                                                                                                 Total                  / 4 862.59
                                                                                                                                                                                                                                              2:::
                                                                                                                                                                                                                                              (
                                                                         VIVI:
                                                                  ENTITY ~~
                                                                  g Q(~2,5'~i  ,~G'
                                                                    g(02 ,5- 9 Pc                                                                                                                                ~\
                                                                   CODE~I~~Z,o
                                                                   CODE(0 1°1Z40                                  ti ~ ~~~(~I"1                                                           ~J~~




                                                                         Bank Information
                                            Bank Name: Cadence Bank .
                                                                    . Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                      Account Number:
                                                                   ACH Routing Number:

                           For electronic payment, kindly send remittance details via email to;
                                                                                            to: accountsreceivabte@consilio.com
                                                                                                eccountsreceivabteC~consitio.com
                                                  Please include invoice number to ensure proper credit
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 61 of 76



    r yg.

                                                                                                   aEc 1~ 99 207
                                                                                           ENTERED DEC       2017
                                                                                                                                                                                                                            Invoice
 1828 L St. NW
 Suite 1070                                                                                                                                                                                     Page 1/1
                                                                                                                                                                                                     1/1
 Washington, DC 20036                                                                                                                                                                        Invoice EQD102567
 T: 202-822-6222                                                                                                                                                                                Date 11/30/2017
 www.consilio,com
 www.consilio.com
                                                                                                           STRICTLY CdNFIDENTIAL
                                                                                                                    CONFIDENTIAL



Invoice To:                      Boxer Property Management Corp.
                                 Kristina Nelson
                                 720 N Poit
                                        Post Oak Rd
                                 Houston TX 77024.3841
                                               77024.3841
                                 USA




ili;t..A: .0.tioti0.i.icf.iiWA;4D14
u,s1,~Customer~ID.~.,          is;J~:Pament,Term~r~`.           .5:im.,IK ,, A::WitiEtiliiiiiti
                                   ,P,iiiihNeiit,,Teritie:,,q, .,`:ii:+i~'~".~'v;~?~              .itioiiii .).;- §:4.r,,
                                                                                                                      - :c1-4,',Viti ;,,,7:..: ~. - ~~,'.~a.;~i`3,..'`r.~='Secvlce'Perbdf_<
                                                                                     ~~'..En . aemenlrY;`;r:..aca;~x,i't'.r;#,_~~.                  1Pilift,1, : i'i,.,' :/.14/..if.si,mee:Iporisa.
                 07317                         Da s from Receipt
                                          30 Days           Recei t                                                 Shelby Matter                                                                                           November
14                                                                                                                                                   ~ : r'-                                                Yr, l;4;:t•-
                                                                                                                                                                                                                  r.~i<:}:);i   . , ;;;1.7)4V.:;
                                                                                                                                                                                                                          i 1;,~.
                                                                                                                                                                                                                                      _          ..,,1
     { .:'~~,r1}
               "''''
               , !fi,,,144;4.        ,k,''''.-
                                      h~' S ~ {.V    w     4it ?,1.41Itt
                                                               ;~ 77•~!r..11,.=;.j:4',    4                           ';g *ti
                                                                                                               ',~r~:
                                                                                                                .. ~~+M14~t                                                 ~i7, ~,    ?'
x~ r#Y~s~~C                                     N F iR~r+~.                        .{~o               ~~~4: Y~~                     ~ ~4S
                                                                                                                            ,,jr ~ ~'~,;~  ~s7 itr            ' '..-;•' b,~
                                                                                                                                                          t 'uantity              L•        Unitx'cf
                                                                                                                                                                                                   of ~ .C, ~~i;
                        iY< G„ ~ tr~ ~I,.~G
                        x  ~„
                            1 'n kl~
                                            ~   ~ ~+; n~ ,~~~   Descrt tion 1~ ~xi
                                                               tp.escription            ,             0,    'r       i ~ 14        .~c ,~ 5 t ~    ,~~
                                                                                                                                                    ~ {x `.Quantity
                                                                                                                                                            +
                                                                                                                                                                                             m,,t,ii ~ C:.UnifiPricei.l.t
                                                                                                                                                                                                           WnitlPHce       +
                                                                                                                                                                                                                                  s~'Ezt Price
tVI~s?r' trk~4;~`~~''~~~
            46 16  .     6~,7~?xe~~+;t:~S..,
                         II I  "''' .7f a:   `~'L~ 1~r .~'t~;r;:..rP.
                                                         4 A;' ,:ti' l' ;'. ' .;3..~~.~       ''t t~~,,, ,4t11
                                                                                     In ~'~ ..0             i ;!;,, .:i:~;,;~„in
                                                                                                                         1‘‘ ,. ,...i ,-,~
                                                                                                                                       r ,' .'   •-,
                                                                                                                                                                          .~  ;tr.y,:
                                                                                                                                                                    ..:0.:ti•qA tt i .,:':
                                                                                                                                                                                           'Meaiu~e`~         ;r~-
                                                                                                                                                                                             QaSige; 1.v•-=',4:41V-,' ".


Active Relativity Monthly Data Hosting                                                                                                                               40.85                  GB                  $15.00                     $612,75
                                                                                                                                                                                                                                           $612.75


User Access Licenses                                                                                                                                                  2.00                  USER                $75.00                     $150.00
                                                                                                                                                                                                                                           5150.00


                                                                                                                                                                                                            Subtotal                    $762.75
                                                                                                                                                                                                                                        5762.75
                                                                                                                                                                                                                Mix
                                                                                                                                                                                                            . Misc                         $0.00
                                                                                                                                                                                                                 Tax                     $50.34
                                                                                                                                                                                                                                           50.34
                                                                                                                                                                                                            Delivery
                                                                                                                                                                                                            Deliver                 „..--- 50790,
                                                                                                                                                                                                               Total              1    $813.09




                                                                                                                                                                                                                                   ~1
                                                                                                                                                                                                                                ~~~
                                                                                 ENTITY
                                                                                                                                    I"
                                                                                  ~ .3~
                                                                                $ gi    D 9,
                                                                                      3/09
                                                                                     ~l 02o
                                                                                cao~ id
                                                                                CODE    DI ~D                                           12- 1,411-7
                                                                                                                                        !Z'~q~i7




                                                                          Bank Information
                                                        Cadence~8ank.• Account Name: MEGEL LLC,
                                             Bank Name: Cadence.Bank                       ILC, DBA EQUIVALEN1'
                                                                                                    EQUIVALEN'~ DATA LLC
                                                                       Account Number:
                                                                    ACH Routing Number:

                            For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                                                                 accountsreceivableC~consilio.com
                                                          include invoice number to ensure proper credit
                                                   please induda
                                                   Please
         Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 62 of 76




 ~~~r ~                                                                                                                                    201
                                                                                                                                      1 9~ 20t
                                                                                                                          ENTERED JAN 19
 ~Ej,   SM{A                      ,
                                                                                                                                                                                                                                                         Invoice
 Ikwww+wJ
                                .~~
        5t, NW
t 828 L St.
1828
Suite 1070                                                                                                                                                                                                              Page 1/1
                                                                                                                                                                                                                             1!1
Washington, DC 20036                                                                                                                                                                                                 Invoice EQD103082
T: 202-822-6222
T:                                                                                                                                                                                                                      Date 12/31/2017
www.consilio.com
                                                                                                                     5TRIC7lY CONFIDENTIAL
                                                                                                                     STRICTLY



Invoice To:                           Boxer Property Management Carp,
                                                                Corp.
                                      Kristine
                                      Kristina Nelson
                                      720 N Post Oak Rd
                                      Houston 7X
                                               TX 77024.3841
                                                    77024.3841
                                      USA




iiii~i~'lCuftomer31D~,t:;il'; '~ ':'~!Fa..me'nt'Terms~ ~~;~l;; ~~:; i ~ •n~                          a ,~"•iv~~,.i ~,:~;.r~f .En "d 'em"r'ntcl,•u~                                                             , ~ ;r,•,.1~'+~~11i~;i+~:hd`•j;:~~:
                                                                                                                                                             ,'.,,,( , ' i,.. .r:d'r .,,,.~G~:',: ~ ~ .,,~ ~ ,1H                               ~~,: r"
                                                                                                                                                                                                                                                    ~o u!IService'iF~riod~I.~Ji,        ,.~
                 07317                    30 Days
                                                Da s from Receipt       Recei t                                               Shel Matter
                                                                                                                              Shelby            Ahatter                                                                                                     December
          ~;~ ',y ry~: III' i:~                                                                                                                                    ~~~~i .
                                         ~~~4 nyit~~~'{11,''"'; ~. .fib,                                                                                                                              1;4 ~ Unit' of~► !~~+, ,t • f ;~~,~ s. yl~
                                                                            ~~ ~.t) •t~.~
;~I                                ~;
   '~~i~'{.~! ~ ~; :~~,Gh~ li.~~•~~.       x ~ n ~ .H7~„v                  Hr,
                                                                !.M, ;;~,:.DlSCd 9 .4.1.3;'          n. •!.~ i'
                                                                                          ~ i,'"•9!:,;;.;' ~ ~,; !ii~ ~;IV' ~ ,•'.L.        •,,,f.. ' ~P~I17u ~- ~                        Id' ,il; '1~~;
                                                                                                                                                                                 "..'.a..1111"11i.                                                         {A 47-
                                                                                                                                                                                                                                                               ~f. ~ql .,:; ~,c,~~i~PU'
                                                                                                                                                                                                                                                                                     . „~,,;
                                      "1••f.:".rrxTto.1"17;:Description,
                                               .,~4 ~r,                                 L1011 ,, ,i ~I~ 1. ~~•P' . ,~~~s ~r~~!i~.,;,.r„,~i                              .....   ',Quantity/;
                                                                                                                                                                                  ~QUairltlt               ~~.              ~~~„          hUnit Pnce."'
  '!'~~i,   ~~f"  %!81        ~~ A     ~~' ~
  r. ,~~.w~~~~~~'(~w~»~,ry~~:,~~~~.h~~~;~w~'~„~r~rt~-t,~ ,tJ~,i.'f ,01n~.,;,~.,~~r,~,P„~
                                                                            :h1111.IIA,             ~~,, ..tr,.,~,.~,,:r~~H'.;r~.;.k„t:,,.,                                   .1       ~.r~~r, rY'          ;•tiieaiuce~;~~              rr.grUnit     P~lce' ~~EXL Pr1il~•~i
                                                                                                                                                                                                                                         ~r.,~,~ ti~iH..N;r,:f!~'r~~~,1'i~~idh:'
                                                                                                                                                                                                                                       ~~~                                          ~•., i.;
                                                                                                                                                                                                                                                                             L~ ~~J~.1,1



Active Relativity Monthly Data Hosting                                                                                                                                                  40.85                       GB                       $15,00
                                                                                                                                                                                                                                             $15.00                         5612.75
                                                                                                                                                                                                                                                                            $612.75


Project Management Support Services                                                                                                                                                      0.75                    HOUR                     $150.00                          $112.50
                                                                                                                                                                                                                                                                           5112.50


User Access Licenses                                                                                                                                                                     2.00                    USER                        575.00
                                                                                                                                                                                                                                             $75.00 ,_,                    5150.00
                                                                                                                                                                                                                                                                           S150.00


                                                                                                                                                                                                                                       Subtotal                            $875.25
                                                                                                                                                                                                                                           Misc                              $0.00
                                                                                                                                                                                                                                                                              0.00
                                                                                                                                                                                                                                            Tax                             $50.34_,
                                                                                                                                                                                                                                                                             50.34
                                                                                                                                                                                                                                       Delivery
                                                                                                                                                                                                                                       Relive                                 0.00
                                                                                                                                                                                                                                                                             $0.00
                                                                                                                                                                                                                                          Total                           $925.59
                                                                                                                                                                                                                                                                          S92S.59




                                                                            :ENTITY
                                                                             ENTITY ~~!~S"I . ~G
                                                                             a°~ZJs~
                                                                            i °12-9, 5 q                                          PG
                                                                             coa~(~tolzc~
                                                                             CODE(' f 0170
                                                                                                                                   1),x)18'
                                                                                                                                   ~jia ) ig



                                                                              Bank Information
                                                                         • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                 Bank Name: Cadence Bank .                                              LlC
                                                                           Account Number:
                                                                        ACH Routing Number:

                               For electronic payment, kindly send remittance details via email to: accountsrecelvable@consilio.com
                                                      Please include invoice number to ensure proper credit
         Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 63 of 76



 ~t~ ~~.~                                                                                               2e1
                                                                                        ENTERED FEB 2 1 ~~'
 u
~ ,_a.~,.                                                                                                                                                                                                                       Invoice
                ~'!~ ' ,
1828 L St. NW
      t070
Suite 1070                                                                                                                                                                                        Page 1/1
                                                                                                                                                                                                       1/1
Washington, DC 20036                                                                                                                                                                           Invoice EQD103219
T: 202.822-6222
T:                                                                                                                                                                                                Date 1/31/2018
www,consilio.com
www.consilio.com
                                                                                                         57RICTLY CONFIDENTIAL
                                                                                                         STRICTLY



Invoice To:                      Boxer Property Management Corp.
                                 Kristina Nelson
                                 720 N Post Oak Rd
                                 Houston TX 77024.3841
                                               77024.3841
                                 USA




t:..   •Ctlitiiriiiii:IDAII:. tAZPijiiii'efit
.:! ;CustomerID.z.R;~~~              ~;~P,a rtienLTerm;'~'x._                    ..?'*`.;
                                                                 iiiiiili :. :'.::)                 •:'~~ ,~.:.r.E.n'
                                                                                            '~` .~_ ,..:,iktr
                                                                                    ,'2i-!::Ve.„;.:.'                  a"ement ~ . ,. .'',:
                                                                                                            ,nEfig:ageblent::::              ' ''::'-'. .0-','',:-):T,Y
                                                                                                                                                          :,: : :`.:     .V0t ‘.•'' 'ql
                                                                                                                                                                      ":w,:             ~` " :`.r
                                                                                                                                                                                             ."?t•J'4.~~~`           ±. ~I~.~ServlceFPeriod'::
                                                                                                                                                                                                           , i~:+'~. 01itSeivil4ii;PetIOdy
                                                                                                                                                                                                       1 ii;M.                                        ,
               07317                    30 Days
                                              Da sfrom from Receipt
                                                                 Recei t                                           Shelby Matter
                                                                                                                   Shelb                                                                                                         January
                                                                                                                                                                                                                                 Janua
                 v. „i7, n{~r.5~t~.
                          .4        •••7 g (r:, , ti.sr3bt~ ck.                         " ~. t j             ỳ~j'3 i", +^~ ~ w         tu ~      _:.
                                                                                                                                                                                                                                               t',s ;,,t.
       11~~.5~,~                                               a s.,,£.S„"rt1
                                                                         t';I ff , :!,,,,
                                                                                                                          ~~. „, .~~ ,, 1: .~ ', ,-,',.-"z,..
                                                                                                                                                                ,..+. y~
                                                                                                                                                                         ,41..•, .,''yUnitlfar,              -,s,P'''ill.,,',,..
                                                                                                                                                                                                             .x~~  *a'~.^ ~ `                        :~. ~t:-,
                                                                                  tion,~ a ^ ,. ,F„~r ,~s~     ..4 ,~, a f+,+;...:.                                                             of
              {e ~~                                                                                                                                                                                                               ~ Gtr JP
      rr
     fN     •~,~~          ~   b'~ ,~e.~y
                              v~        rt, ~,y'
                                             ,1t y~x~a~'
                                                       ~,      t `Desc~i
                                                         Y;? :.,,~           ription,
                                                                               FR                                         ~          ~,
                                                                                                                                    ~~~       r  ,r         :Quantity'
                                                                                                                                                       1~ .244ntitr;                   ,. ,-.,_:•A
                                                                                                                                                                      ~ ,.. , ,','4'..f^F.S'ItIF,
                                                                                                                                                                                  '. i'1',:,-,,         , t ''';Unit.
                                                                                                                                                                                                               Unitipelay,'i.          Ext r Price:
                                                                                                                                                                                                                        Price ,, ,.:,.Ekt;!sPr       Ciii'.':.:
         :.'•~~~•~ ...:*:;.~.. ~~~,. ~ ;~h ;a
     •, :ok,..4.,.                                                 ~.,.~;~;,~ ~. ,.. r'x:
                                                                  .-0,3,               it- ',,s          , ,~~sga,.. •                         •-'!•~,, ,, ,,,,i''r):;',!:           Measure„ . ';:i,1,i311     .r..~~t~._              .. *~i , .., ,,,,
                                                                                                                                                                                                                         ,;'-', ,' ;;',;;;:si,::',   "



Active Relativity Monthly Data Hosting                                                                                                                                40.85                    GB                   $15.00                      $612.75


Project Management Support Services                                                                                                                                    0.42                 HOUR                   $150.00                        $63.00


User Access Licenses                                                                                                                                                  4.00                  USER                   $75.00
                                                                                                                                                                                                                   575.00                       $300.00


                                                                                                                                                                                                                Subtotal                         $975.75,
                                                                                                                                                                                                                                                 $975.75
                                                                                                                                                                                                                    Misc
                                                                                                                                                                                                                    Miu                            $0.00
                                                                                                                                                                                                                     Tax
                                                                                                                                                                                                                    lax
                                                                                                                                                                                                                Delivery                          $0.00
                                                                                                                                                                                                                   Total                    S$1,035.99
                                                                                                                                                                                                                                              1.03 5.99

                                                                                         01•14 g (
                                                                                  ENTITY ~0~                                 •     PG
                                                                                 $ ),035;9q
                                                                                !s~ a p3S,99~                                      ZIZ~1~ s' 3Pn15\
                                                                                                                                             ~~  1
                                                                                                                                                                                                                              cp‘
                                                                                i c3DE            IP/0/Z0
                                                                                                  lv ~~1Z~
                                                                                                                                                                                                              41141


                                                                         Bank Information
                                                                    • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                            Bank Name: Cadence Bank .
                                                                      Account Number:
                                                                   ACH Routing Number:

                            For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                   Please include invoice number to ensure proper credit
               Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 64 of 76



 !?y~}     li:4
 Af7.°SR4. . :l~xis=i4~
 r~             pr-

    ~°
 ~           ++~
                      ~'4
                      ~..F
                                                                                                                         ltiA
                                                                                                        ENTERED FEB 2 ?2 201                                                                                                           Invoice
         „t~t}'y
       ;r?:~.
          ~i...a
1828 L St. NW
Suite 1070                                                                                                                                                                                           Page 1/1
                                                                                                                                                                                                           1/1
Washington, DC 20036                                                                                                                                                                               Invoice EQD10210$
                                                                                                                                                                                                           EQD102108
T: 202-822-6222
T: 202-$22-6222                                                                                                                                                                                       Date 9/30/2017
www.consilio.com
                                                                                                            STRICTLY CONFIDENTIAL



        To:
Invoice To;                          Boxer Property Management Corp.
                                     Kristina Nelson
                                     720 N Post Oak Rd
                                     Houston'fX
                                     Houston TX 77024.3841
                                     USA                ,




                            -AltiPziopainioo.ffeitio
i;..i.:5,..iiccii,tofieteilp.
  >.4iCu'stomer`:ID,,;.                                 s_.~ .„„ ,.;;.fr~~k'
                                 ~;~,~',Pa ,dent Ter'ms~,a,,              ••:/„~.:.-, .;~,,~'.
                                                                                       , :i,:or.g.
                                                                                               Eri  'a ement... . _?,.,2.i
                                                                                                 rigatem:oht.,           . L:.-... - s„~,
                                                                                                                        .,:':.       1.. J-....-. ~ '-. ...,.,!...
                                                                                                                                                          ~:. .):,:.:::..,;.....,,:?:'
                                                                                                                                                                ;;..        ~" ~•;:; Service=Period
                                                                                                                                                                                       ..'NJ. .Cil .,P, ...,0 •
                    07317                    30 Days from Receipt                                                      Shelby
                                                                                                                       Shelb Matter                                                                                                    September
,    S 1 ..4 .f 5'i
                    F i - . .r~i
          ...,4, ,r,AiNg ...':t
           t~4'S                    >: 1; ~ r yl
                                       " •A'/Vi.,            <`
                                                                V., ~1~r5                                          lS i~. .r k
                                                                                   ... .F -'; :ice} tL7; i t'J z'' ~ ''.3.0
                                                                               ~v\~~
                                                                                                                                y          Z")N
                                                                                                                                          it'
                                                                                                                                            1 ''    •     t - '~" ,-„
                                                                                                                                                        igi.i.
                                                                                                                                                                               V.
                                                                                                                                                                      -;‘,..;",tr, ;t    ♦
                                                                                                                                                                                   ',,.ViW.".
                                                                                                                                                                                         ~~
                                                                                                                                                                                                         j4
                                                                                                                                                                                               Sr‘r-, V111t
                                                                                                                                                                                                      Wilt&
                                                                                                                                                                                                                    7
                                                                                                                                                                                                            Of A- T'"'  iy"•
                                                                                                                                                                                                                                              G;K
                                                                                                                                                                                                                                  • ' ., •i.hi'i'.u-   ~
                                                                                                                                                                                                                                                  4-...11•'.•
                                                                                                                                                                                                                                                                .,. ~,,,. ,
                                                                                                                                                                                                                                                                .. -4:
                                                                                                                                                                                                                                                               1,-   ~~.
                   -,:7144:0
                ~i~~~`r
                                 ~'~Lt,,.     ~
                       ~ ~; ,n`ti e ,..~,4 ~ +;:~'~y~~'`
                                              41 q . %i,
                                                                ~
                                                                          Description
                                                             •~ `I'~4~. D05010090              ~'` ~    — " $ ' ~ r,'
                                                                                                                ~~  ,~-,Y             s;; ~~ r          s'i.     ~ '',..-gu.an.ty.-,..-
                                                                                                                                                                      Q,uanti            .,,,,,, :,..,,,1,-,..:.:...,-.
                                                                                                                                                                                              '~         ,              nit 'P
                                                                                                                                                                                                                       Unit   PriceCO..c, ,Ext Ext..Pi*e.,
                                                                                                                                                                                                                                                         P1'ice .•
                          ': ~r't~~ i.. - ~~ A.
                                              'v.. -.J-2L
                                                    ~ ;,.,...;.
                                                          h      hr..,..,11)1.4.A,.',,,I.
                                                                          fi~~ :r:: x • ~!~ •~r-~?.'         •i•~~,T+~`• ~  ,.. `$''' ,'~' '~~~ ~ "     ;'llif•          k ~ + .,.t„,'.q
                                                                                                                                                               - ' '1..-1...;',f-,              ,Measure ..,, ~~,.,
                                                                                                                                                                                         ty' .;M!ast4r.!                     ;.:y , ,,,.._,.
                                                                                                                                                                                                                                         ~ .: 3~-
                                                                                                                                                                                                                                              o-,Y. ..,.....•• -..- •


Active Relativity Monthly Data Hosting                                                                                                                                 40.85                       GB                      $15.00
                                                                                                                                                                                                                           515.00                       $612.75


Project Management Support Services                                                                                                                                     8.42                   HOUR                        5150.00
                                                                                                                                                                                                                           $150.00                  $1,263.00
                                                                                                                                                                                                                                                    51,263.00


User Access Licenses                                                                                                                                                    2.00                    USER                       $75.00
                                                                                                                                                                                                                           575.00                       $150.00
                                                                                                                                                                                                                                                        5150.00


                                                                                                                                                                                                                          Subtotal                  $2,025.75
                                                                                                                                                                                                                                                     2,025.75
                                                                                                                                                                                                                              Misc
                                                                                                                                                                                                                              Miu                       $0.00
                                                                                                                                                                                                                                                         0.00
                                                                                                                                                                                                                              Tax                      $50.34
                                                                                                                                                                                                                                                       550.34
                                                                                                                                                                                                                          Delivery                      $0.00
                                                                                                                                                                                                                                                         0.00
                                                                                                                                                                                                                             Total                 $2,076.09
                                                                                                                                                                                                                                                   52,076,09



                                                                                 ENTITY ~~~~~
                                                                                           M- -~ . ~~
                                                                                        _.------~----.
                                                                                                       CO 3                                                                                           ~~~n~~
                                                                                                                                                                                                        \' `                                             ~
                                                                                  $~2 0~~- ~?.9 ~ 2/Z~l~ ~
                                                                                 $ 2- 0/6*'' (91 Z/Z,Vbe
                                                                                   cooE ~1                                   ~~~'



                                                                             Bank Information
                                                Bank Name: Cadence Bank.. Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                          Account Number:
                                                                       ACH Routing Number:

                               For electronic payment, kindly send remittance details via email to: accountsreceivabte@consilio.com
                                                                                                    accOuntsreceivable@consilio.com
                                                      Please include invoice number to ensure proper credit
           Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 65 of 76



                                               ~.
                ~''~~~
          +r:8u+

                                                                                                                                                                   ENTERED MAR 2 3 201                                                                        ~                          Invoice
 ~~ x:
    rat:~'R.a r~


       t St. NW
 1828 I.
                                         _~d




 Suite 1070                                                                                                                                                                                                                                       Page 1/1
                                                                                                                                                                                                                                                        1/1
 Washington, DC 20036
                 2063b                                                                                                                                                                                                                          Invoice EQD103470
 T: 202.822•b222
 T: 202.822-6222                                                                                                                                                                                                                                  Date 2/28/2018
 www.consilio.com
 www.tonsilio.com
                                                                                                                                     STRICTLY CONFIDENTIAL



 Invoice To:
 Invoke                                   Boxer Property Management Corp.
                                          Kristina Nelson
                                          720 N Post Oak Rd
                                          Houston 7X
                                                   TX 77024-3841
                                          USA
                                          U5A




      `il`~Ci~stomer;ID!
7.111;CUr       itiirifi ilID!!•:;       ,.;17Tritfil.iPaYinelitireiiri'VT,P1.
                                               '; ~~i411'~Pa "e'rit~Terrriv'~~ •;I. :ire                               ,, iii;:kil;.
                                                                                                       :~r~ ;!4:1;..Y.;.1:•;,
                                                                                                                      ;~...     ;+..;,"
                                                                                                                                     .~ .F.:.1  :En a"emeiit:!~'I!;~i:~ . 'r'v,~
                                                                                                                                         F..~ !ii
                                                                                                                                              .ii!Enkaieftient:.K.1...;".4:".1            • :,'~.,~~t'  3^,..~kr'~
                                                                                                                                                                                                . ,f,,: ki!:                         +~ ~;~,
                                                                                                                                                                                                                   i ..1.~~ . ~~'91!r1;•1.i!il
                                                                                                                                                                                                           :'i',,),W.            4`~~~•.           ~',~~` '1:`it:~n.
                                                                                                                                                                                                                                          . .i~j.~'!P',i'.1.1't1,11'    . "1;.;t"~;;SBCVitelPerlod?i'.!:t
                                                                                                                                                                                                                                                                     ,;~:.;   i!':5',i'SeF.tileel.PerIcitl i.'!iir.         ~
                 07317                                      Da from Receipt
                                                      30 Days                     Recei t                                                         5hetb Matter
                                                                                                                                                  Shelby                                                                                                                                      February
                                                                                                                                                                                                                                                                                              Fe6rua
   ~1 ~1
         :.;~~ 'y~.~ f ~ ~ ~~~               ',ii~.~~, n II ~
 ,.i: :~,~4:: yi;~l~.~'Wj,,~!r ~! :1'~~.,;~;''
f',11Y474140'!"1                             '
                                             • 1
                                               .                           ,.:f.,T1 1 i. t.,.,....:,..,
                                                                       ~I~~ Ir,• t .1~..

                                                   I,A4;14 PiVi—;;iA tA4v..:x
                                                11 ~:•r; i ,~t.~7 ~~l~'~+~~,at~~_~.D~KCft      .f.„-.,,..„ ,.;;!:,, n:
                                                                                                    ;.,,.p,,p=
                                                                                              I i ~'. I 'li{          41              I.
                                                                                                         tlony~~ . :~;• b:;l :I~'~~;~t:: ';',if:`;
                                                                                                                                                  i71'.~1~1 ~
                                                                                                                                                                 ~.~.
                                                                                                                                                                       i =~
                                                                                                                                                                 0.., s";.~,;~,•
                                                                                                                                                           11 ,,.,,.;;,'of' .~;,.,.~
                                                                                                                                                                            1.1'!:ii  i
                                                                                                                                                                                       I               '~ II11 n~'i ~
                                                                                                                                                                                       I;i.,,+ , '~ Quantity.
                                                                                                                                                                                                        Quantity•.             ',P.,Unit':of, ..i i!,ii,,,
                                                                                                                                                                                                                       p`. liii/Viii:ac,
                                                                                                                                                                                                                           . .., P • .... ,,,;.~1 - ~0 ~;~1: ' 'h'
                                                                                                                                                                                                                                                                  41~t~i,i;j1:,
                                                                                                                                                                                                                                                                          • I~':,f,....:1r,:,,I.; ,;g11;;;;'.if
                                                                                                                                                                                                                                                                               , ~ ~~rr~;e~ lit
                                                                                                                                                                                                                                                                 i~~~Unft,Pricer
                                                                                                                                                                                                                                                                     Unft;Piice;
                                                                                                                                                                                                                                                                                                               I.:4 ,V'I.1,
                                                                                                                                                                                                                                                                                                     fM,u:i.. ~~~        1111~~I1
   ;,;~,, .
::;:iNi!',1,1!.a~..!
               .,fft~ ~~,le,?,
                             ,,11,/,,~~~~~7
                          4;.u„       .i.r
                                       t ~ij,,,,
                                                      ~~. ,
                                                          r !~~' : ~q.
                                                          .~~ ;I •~N~,:1
                                                                          ..; ,i ;
                                                                                 e        -
                                                                              ,,:idt,...,71;;!,!,/
                                                                                                  .,,.P~
                                                                                     ,..4...; 1,~, . ~~~,4.1p.x,.;
                                                                                  ..~.~
                                                                                                                  ~,;°.N      .
                                                                                                          .~ ~~:~~ ,,,P,61,017':',
                                                                                                                                ~!;•' y,r;
                                                                                                                                       ,,, ,,;‘ ~.'l       ~ i :~I.                , .{111'1'.
                                                                                                                                                                         ' ' .,. ii:ii:;".~;,`~
                                                                                                                                                                 ' , ,'.sic.:                       ',~~;;i; !!: I ' :. 1~,:liteas.14re,4,
                                                                                                                                                                                       • ", •1!i:;fAll;                          ;Measureiu'~ hi                       ,,
                                                                                                                                                                                                                                                                hil%);,.,luii:'.;,:,
                                                                                                                                                                                                                                                                      f ,~d!~ill:.im
                                                                                                                                                                                                                                                                                                         xtePrIce!Ir:^,
                                                                                                                                                                                                                                                                                            , •:,! ~+'Ext:!'P.rlce:l
                                                                                                                                                                                                                                                                                                    ~:I~;:I . ,~' ~:;1:. ~.~~•i
                                                                                                                                                                                                                                                                                                   7.:.:1!::,;,..:;•:::•;wii;


 Active Relativity Monthly Data Hosting                                                                                                                                                                         40.85                          GB                        $15.00                               $612.75


 User Access Licenses                                                                                                                                                                                            4.00                        U5ER
                                                                                                                                                                                                                                             USER                        $75.00
                                                                                                                                                                                                                                                                         S~S.W                                $300.00
                                                                                                                                                                                                                                                                                                              $300,00


                                                                                                                                                                                                                                                                     Subtotal                                $912.75
                                                                                                                                                                                                                                                                         Misc
                                                                                                                                                                                                                                                                         Miu                                   $0.00
                                                                                                                                                                                                                                                                          Tax
                                                                                                                                                                                                                                                                          lax                                 $60.24
                                                                                                                                                                                                                                                                     Delive
                                                                                                                                                                                                                                                                     Delivery                                i$0
                                                                                                                                                                                                                                                                                                             A0,00
                                                                                                                                                                                                                                                                                                                 ~00
                                                                                                                                                                                                                                                                        Total                              /$972.99 \`
                                                                                                                                                                                                                                                                                                           X5972.99

                                                                                                                                                                                                                                                                                                 .~

                                                                                                                                                                         .                                                                                                 ~~.                             G,~
                                                                                                                     ~r~Tin~~~
                                                                                                                     ENTITYWA%
                                                                                                                               ~
                                                                                                                      s 92_~112,
                                                                                                                               L-1q ~ ~~
                                                                                                                      coa~bf___!~_
                                                                                                                      CODE   /910 1-10
                                                                                                                                       31zZ1► sry
                                                                                                                                       Skil)
                                                                                                                                                                                                                                                                                      Ber

                                                                                       Bank Information
                                                                                  . Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                              Piame: Cadence Bank .
                                                         Bank Name:
                                                                                    Account Number:
                                                                                 ACH Routing Number:

                                    For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                                                                         accountsreceivableC~consilio,com
                                                           Please include invoice number to ensure proper credit
                 Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 66 of 76


                                                                                                                                                                               ~S
                                                                                                                                                                                S
    i                                                                                                                   ENTERED APR 2 3 2018
                                                                                                                                        201E
               ,                    i                                                                                                                                                                            Invoice
        1828 L St. NW
        Suite 1070                                                                                                                                                                      Page 1/1
                                                                                                                                                                                             1/1
        Washington, DC 20036                                                                                                                                                         Invoice EQD103594
i       T: 202.822.6222
           202.822-6222                                                                                                                                                                 Date 3/31/2018
        www.consilio.com
                                                                                                          STRICTLY CONFIDENTIAL



        Invoice To:                   Boxer Property Management Corp.
                                      Krishna Nelson
                                      Kristina
                                      720 N Post Oak Rd
                                      Houston TX 77024.3841
                                                   77024.3841
                                      USA




        rs ?Cilitairfer,;ID;M::"4".it';,Wiierit
        r~'~'Cu"sfomer~ID„4~,N~3Pa                       meitTerm;'-
                                                                TefiliS;1...,t    ,-i_ :s.'ya'~                   ';.:c_.t,;En
                                                                                        fr:;;;.4.J,;if:': .'...i'-',z.           a ement` '
                                                                                                                           irEriga_geine'rit7::      .`'
                                                                                                                                                   "!r.               . r,      •    S.:tV.r.:c.
                                                                                                                                                                                         t       J   ~ .-r.,'~.r:.S@E1!~C@
                                                                                                                                                                                                                             ~f~Od:'i—
                      07317                30 Days
                                                Da from Receipt   Recei t                                                  Shelby Matter
                                                                                                                           Shelb                                                                                     March
                                 cu -0
        _,,i.. 4 ~ z~ ~rk
        CP'
                        C
                                    ~P i~    ' 1
                                               'I ,':,1F: il
                                                          k~x `     i rr.
                                                                       ~v2r~
                                                                               , x ~, : :,..;
                                                                        .....rrzix.,       iy-!'rf}~       ~
                                                                                                                    n ~;            ~             s ~ V
                                                                                                                                                     v             ~ ir,`  ~                 -             . . n
                                                                                                                                                                                                                 t    ~,
        ~          ,~ a t,~ rii~rn   ~~        #~.ail4 ~ y,' ~ , Description
                                                                       Descrlptlon y~ ~                                  o                 i                      unit        :Unit
                                                                                                                                                                                 niCof
                                                                                                                                                                                   + of
                                                                                                                                                                                     •- i-'_
                                                                                                                                                                                                        ~
         .~1 .` .fit, ~  '-1!'L'
                           fps.       .-: ~•« le           .1    :..`'.5...:.4-=..-
                                                              1 r.. ~  ~n, ~..ao `s    '...,:,.
                                                                                        ~c.:.    , n,          r,fi. S~t.          f .. 1.:r~ ~     ,   i~,-    Quantity.
                                                                                                                                                               , - •!':; '   ~..►~asure~`
                                                                                                                                                                                 asursr:              tnitTrice
                                                                                                                                                                                                     UnitPrice
                                                                                                                                                                                                          ~ i~7         ~ i.
                                                                                                                                                                                                                                Pcie•
                                                                                                                                                                                                                             xEkPrice
                                                                                                                                                                                                                                   : .~,




        Active Relativity Monthly Data Hosting                                                                                                                    41.55              GB                $15.00                  $623.25


        Production Services -TIFF
                            - TIFF & Branding
                                   &Branding                                                                                                                      22.10              GB               $225.00                $4,972.50
          Production BP_001



        All-In
        All•In Data Processing                                                                                                                                    10.64              GB               $195.00                $2,074.80


        Project Management Support Services                                                                                                                       9.83              HOUR              $150.00                $1,474.50


        User Access Licenses                                                                                                                                      4.00              USER              $75.00
                                                                                                                                                                                                      575.00                   $300.00


                                                                                                                                                                                                     Subtotal                 $91
                                                                                                                                                                                                                              $9 8145.05
                                                                                                                                                                                                                                 445.05,
                                                                                                                                                                                                         Misc                     $0.00
                                                                                                                                                                                                                                  50.00
                                                                                                                                                                                                          Tax                   $526.06
                                                                                                                                                                     t
                                                                                                                                                                         t\                          Delivery
                                                                                                                                                                                                     Dellve                       $0.00
                                                                                  ENTITY kAf_ t
                                                                                          ~u                                                                                                           Total                 $9,971.11
                                                                                                                                                               ~~
                                                                                     Q q'")1.
                                                                                   g qa -TILIL
                                                                                   CODE U1917S.
                                                                                          ~ '~.


                                                                              Bank Information
                                                 Bank Name: Cadence Bank
                                                                    Bank.• Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                           Account Number:
                                                                        ACH Routing Number:

                                 For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                        Please include invoice number to ensure proper credit
          Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 67 of 76




l   ~~~~{f~~+.'eyi~tL1~
       ~~it~,
                                  Jt.if.~
                                                                                            t2_C'                                                   •
                    b      ~      ~ P1                                   ENTERED JUN 2 ~Q~U
                                                                                          p~Z~
                                                                                       2018
       t61~1A   ~          !      '~~~      ~ti                                                                                                                                       Invoice
    •.tt1'NINo~         _ ~+
                             f Y~~~.fii JJ7 ~~
          a

1828 L St. NW
Suite 1070                                                                                                                                                   Page 1/1
                                                                                                                                                                   1/1
Washington, DC
             OC 20036                                                                                                                                      Invoice EQD103718
T: 202.822.6222
T: 202.822-6222                                                                                                                                              Date 4/30/2018
www.consilfo.com
www.consitio.com
                                                                                     STRICTLY CONFIbEtJTfAL
                                                                                              CONFIDENTIAL



Invoice Ta:
        To:                Boxer Property
                                  Property Management Corp.
                           Kristina Nelson
                                    NeEson
                           720 N Post Oak Rd
                         ' Houston TX 77024.3641
                                         77024.3841
                           USA




F4    Custoiiier,!ID' I" iiIPIVktiblititirifriq:1..,,Lin,21.:n
~' il4citiraiii'61,161111" 3iY<Pa'mentiTerins+~"i: 4'~~:1;..:•~?`' ..;:lit  Eriiifferifeilt,M1.511,45;srkiri%,'
                                                                    •`~`;1 `Eri"a'etiient,'s°~'!; ~ s,.it~P,"* :.
                                                                                                 .w-J~v,~         atitiraitAmitan
                                                                                                                :.Y1. T `IZi '~:~
                                                                                                                              ~            a2:Sef,i
                                                                                                                                        s''~;
                                                                                                                                  ~W `i~.,         ,l'ce:PEri'&342
                                                                                                                                            'f~:5e~vlce:P,erioil•.
                                                                                                                                                                 ri1~
            07317           30 D pa rs from Receipt
                                                Recei t ,           , N,, Shelby          Shelb Matter Matter J~l . 41l .. L. ~ .. ,,..,,                         _ , 1...               A ri! , 1, 4
                                                                                                                                                                                         April
~~ :     y-Z~ ~ '~li. ~'i 'F~~ l~!:1_ Y.!~             l~1      l' ~
                                                                       'ir ,Y:+.~  4,'4-.41,0-1.4.
                                                                                   ~~  ..    G~~    T~' •;W71
                                                                                                          ;l~IR11~  1.           h.~~ fd
                                                                                                                               cu~~      'i
                                                                                                                                                             T ~
                                                                                                                                                                       fIfttif•P
                                                                                                                                                                        ,.    ~~•    ~ •{.
                                                                                                                                                                                    li!                ,~ ~~ a
                                                                                                                                                                                            .1,.!. .';••••r.111
t ~;`~;~~      ~1 ;11       S.   'u  y:                  ‘iggiirsi9;i j.frj7        :14   i' e   ,•:'1
                                                                                                     . 1.;•.:;          41..t.itil
                                                                                                               .:j,.i:~~~
                                                                             ,;••121.- 1~' :~~~;~ •-1,.:1-:•%4•40,::. .' 1:RJ9nt-ityY r~               ~'~UiitTb(~s
                                                                                                                                                       '''.'Unit‘ce
it      '11•1Fiti:     . P,15          g} ~.fl~~~'Qescriptionrt.
                            1 6,314it'Fikis'%                                                                                             antityX 1t i.i,!••••.1-041 {i•~lJmt
                                                                                                                                                                          Unit- Price i Est..:.
                                                                                                                                                                                             E:itrPric      .1,,
                                                                                                                                                                                                       Price,Y
11-
.N~ IId 4:1,115:
        +L:.~.    .31.; e '
                   '!~;  ~     ,    -mr.,:i4tti,.u.g.).g13.•..,;LN:
                                       7~ -7~A#:  `.L~,
                                                 k~        ~i,       , s. a. ..:4itilt.1,%.ii_PI
                                                                             ..r,   ~i~~   ~ ~~. r s    ,
                                                                                                     '~i~.:iiiircoNiT,r I 14
                                                                                                          •iit$rr      '+~1+
                                                                                                                        ti     i  i~: ht
                                                                                                                                      :' .10' '71,444 i
                                                                                                                                           ,,
                                                                                                                                       .~~~,  .G.nr„   ~  Measure
                                                                                                                                                          Measure   ti.lgiliNI
                                                                                                                                                                    ~   it;,+kt iiO4i.~t• `a.4 Fli;:    I~ 1i:sn
                                                                                                                                                                                                Al ! Hit.      ,




Active Relativity Monthly Data Hosting                                                                                                236.92
                                                                                                                                      236.42               GB               515.0
                                                                                                                                                                            515.00              $3,553.60
                                                                                                      •        ., •
                                                                                                                ...                 380,641.0
                    • TIFF &Branding
Production Services •TIFF  & Branding .                                                                                                 0               IMAGE                50,03
                                                                                                                                                                             $0,03             $11,419.23
  Praductian
  Production 8P_042
             8P_002                                                                                              ,,
                                                                               ENTITY(60/120
                                                                               ENTITY~~~~
HARD DRIVE
HARb                                                                           ~          sqq,q,r' ~~
                                                                                                   fiC
                                                                               $1I lr~1 2~~' ~.'~' ~                                    1.00             Drive              54(?.00
                                                                                                                                                                            $40.00                 • $40.00
  Media Drive •Production
              - Production 8P_002
                                                                               CODE ~0~0~~
                                                                                    (0/0)1-0 46~ 71 4
                                                                                                     6
                                        Pass-Through
Project Related Expense Reimbursement / Pass•Through                                                                                    1.00             Each               $13.38                   513.36
                                                                                                                                                                                                     $13.38
  Shipping •Production
           • Production BP_002



Protect Management Support Services
Project                                                                                                                                6.08              HOUR              5150.00
                                                                                                                                                                           $150.00                 $912.00
                                                                                                                                                                                                   5912.00


User Access Licenses                                                                                                                    4.00             USER               575.00
                                                                                                                                                                            $75.00                 1300.00


                                                                                                                                                                      ' Subtotal     SS' 238.41
                                                                                                                                                                                         238.41
                                                                                                                                                                            Misc          $0.00
                                                                                                                                                                                           O.bO
                                                                                                                                                                             Tax      $1,011.54
                                                                                                                                                                                      $1 011.54
                                                                                                                                                                        Delive
                                                                                                                                                                        Delivery.      e'
                                                                                                                                                                           Total
                                                                                                                                                                           Total"--117,249,95
                                                                                                                                                                                    $17,249.95


                                                                        Bank
                                                                        Bank information
                                                                              information
                                                                                    MEGEt LLC, DBA EQUIVALENT DATA. LLC
                                                                   • Account Name: MEGEL
                                           Bank Name: Cadence Bank .
                                                                     Account Number:
                                                                  ACH Routing Number;
                                                                               Number:

                         For electronic payment, kindly       remiktance details via email to: accountsreceivable@consilio.
                                                 Idndly send remittance                        accountsreceivablK~7consilio.a~i
                                                        tncEude invoice number to ensure proper credit
                                                Please include                                                                `" ~ }
                                                                                                                                                                                              1/
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 68 of 76



                ~~                                                                                                                                                        JUN 1~ 4'4 20
                                                                                                                                                               ENT~~~:~:~ SUN
                                                                                                                                                               ENTE-.7.:D
 ~~
  ~~                                                                                                                                                                                                                                       voice
                                                                                                                                     JOAN RENTZ
                                                                                                                                          RF.,yTZ
,ii::~.~..
r~                                                                                                                             TI/B1                         sr0,000
1828 L St. NW                                                                                                                           [00,000
                                                                                                                                             ~~
 Suite 1070                                                                                                           ALL 0'      P, `':,1~~,p
                                                                                                                      ALLO~~~•'~~'.i;
                                                                                                                                                                                                     Page 1/1
                                                                                                                                                                                                           1/1
 Washington, DC 20036                                                                                              ~PpRUVAL    DATE:
                                                                                                                   APPROVAL l.lF\~~i'.: _~~1,                                                      Invoice EQD103828
 T: 202-822-6222
 T: 202.822-6222                                                                                                                                                          t                           Date 5/31/2018
 www.consilio.com
                                                                                                            STRICTLY CONFIDENTIAL



Invoice To:                       Boxer Property Management Corp.
                                  Kristina Nelson
                                  720 N Post Oak Rd
                                  Houston TX 77024-3841
                                                77024-3841
                                  USA




.. Cu'stomef~ilD_..~`~~'tPa~r»en'tTermsi.•.
.:..IfY.CifitsitherAD.A1                 KrIpainfent:Ternii)N                         .ti + ~~;.i;4(,11'     .),.,,.
                                                                                                                 ..., :,',     iErigageiriene;,
                                                                                                                       :lit ~...En      a emenf ..             .. ;~   f. .'. •.:;:.i
                                                                                                                                                                                <:~~~ rt?i,, • 1..:' +' `,n,:'  : .~ ~;.a :~r~ . Servic~_P.eriod'
                                                                                                                                                                                                        •ie,.,'.:4,:,;-:,F.M         Seivitifipoiselod2-:,1;
               107317                     30 DaysDa sfromfrom Receipt
                                                                   Recei t                                                     Shelby Matter
                                                                                                                               Shelb                                                                                                          May
                                                                                                                                                                                                                                               Ma
                                                                            t• ' .~.      '.                                                                                                                                                                  ..
;lr                                                                                                                                                         •l ,-{c    . - ' -.7.::•,kC1'1
                                                                                                                                                                                        ._.. ' `Unit iiifiaRt,                                 •-. •-y+
            -'li't+l~t~f..t.
                  4_         . ' '~Il~~
                                   ~„t!f ~ a'  .. u~   ,         h
                                                                     "--:1'',7i].        .%:: • ....P   ,.
                                                                                                      }`L~(~b         -~      'I.
                                                                                                                              .t !` .
                                                                                                                                             • C. '7'                                                       oft. 'f -14.ii       n'AZ'll..yt
                                                                                                                                                                                                                                       }}
                                                                                                                                                                                                                                                          ..4,-,
                                                                                                                                                                                                                                                            ,(;:.
                                                             s ,x .jDiisCriptibri%
                                                                                                                                                                                                                              ~'L~:~
                           " ~4, 1
  rl\
      rr~'
       r' ias~s~Ai; tNt ,~~.,                ._, ‘ ~, ~~rn ,*       ,;Deuription t~r 9s ' ii''a ,.~;,r~                       tom,
                                                                                                                                ?r 4' .~ •:' r --- , 1,, - . ':. f      Quantity                        ~         ,   ~eUMt      Pncew         ~ E aPrice
    .tJi~f_-= a.~~.~,~i
                     :                     ,
                                ..,-~-r~.'1,".,,ti ,,2s,,..,,
                                                     ,      .                u<,.
                                                                       '~.:-:i.} ,i-t- ... n:•,....4-0.7.1,t  *.1 . ~ .
                                                                                                       ,i~f'+,RS,•                 ' p ,.~~.,  dr f;'~ ~, ,     ~,,    s9.:t,~.~
                                                                                                                                                                             4q:n1 i7 1.s:.: .-.. .Measur„e,
                                                                                                                                                                                                   Mer'ki'i44~ '',P       at~a~~rj <<< s .,' f~ k;.~
                                                                                                                                                                                                                         ;f:111FRT                      ,
                                                                                                                                                                                                                                                  )1, ciN ~r


 Active Relativity Monthly Data Hosting                                                                                                                                   268.85                   GB                  $15.00                  $4,032.75

                                                                                                                                                                       194,976.0
Production Services •TIFF
                    - TIFF &
                           8 Branding                                                                                                                                      0                   IMAGE                    $0.03                  $5,849.28
  Production BP_003



All•In Data Processing
All-In                                                                                                                                                                    11.37                   GB                  $195.00                  $2,217.15


Project Management Support Services                                                                                                                                           6.92              HOUR                  $150.00                  $1,038.00


User Access Licenses                                                                                                                                                          4.00              USER                  $75.00
                                                                                                                                                                                                                      575.00                      $300.00


                                                                                                                                                                                                                   Subtotal               $13,437.18
                                                                                                                                                                                                                                          $13 437.18
                                                                                                                                                                                                                       Mist
                                                                                                                                                                                                                       Miu                     U.00
                                                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                        Tax                 $818.35
                                                                                                                                                                                                                    e ~e
                                                                                                                                                                                                                   nn                           o0.00-
                                                                                         ENTITY'~~"1
                                                                                         ENTITY 0:120.2                                    pG                                                                      Delivery



                                                                                                        I~ Iti~'
                                                                                                  ~a2_~ ~G                                                                                                            Total             (c14;5.53
                                                                                                                                                                                                                                          14,255.53

                                                                                              ~~.~s3' ~Dityhr
                                                                                              12-515:53
                                                                                               ~~ ~ ~Z~o
                                                                                          coop10/Pit0
                                                                                          CODE
                                                                                                                                                                                                                              ~(n ~ 0
                                                                          Bank Information
                                                                          Bank
                                                                 Bank • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                              Bank Name: Cadence Bank.
                                                                       Account Number:
                                                                     ACH Routing Number:

                                                                                              to: accountsreceivabte~consilio.com
                             For electronic payment, kindly send remittance details via email to; accountsreceivable®consilio.com
                                                    Please include invoice number to ensure proper credit
                   Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 69 of 76


                                                                                                                                                                                2018
                                                                                                                                                                ENTERED JUL 1i7 218
                                                                       ~.
                ~H~~                                    Ie

       i        ,r, n                                                                                                                                                                                                                                                                                                 Invoice
                                                                                                                                                                                                                                                                                                                      I11V01C~
                                                       :I
       1828 L St. NW
       Suite 1670
             1070                                                                                                                                                                                                                                                          Page 1/1
                                                                                                                                                                                                                                                                                 1/1
       Washington, DC 20036                                                                                                                                                                                                                                              Invoice EQD103935
       T: 202.822-6222
          X02.822.6222                                                                                                                                                                                                                                                      Date 6/30/2018
       www.consilio.com
                                                                                                                                                     STRICTLY CONFIDENTIAL



      Invoice To:                                  Boxer Property Management Corp,
                                                   Kristina Nelson
                                                   720 N Post Oak Rd
                                                   Houston TX 77024.3841
                                                                 77024.3&41
                                                   USA




       ii'l;qCiiittiiiiiir ID ;11:4' 1.*•,11PaYnient:,Teenire..#
      Ih'~~~~,.Cu3tomer~.ID',rf~~~~                             +,~•':4Rh'ment;Tarrris.. •,' .!p+,;,~                           ..f:je ~.~,:°~,
                                                                                                                                          ~/:,!..k.k
                                                                                                                                               ~.              ~ ~II.~ '. J 'Engagement
                                                                                                                                                                             '`Eri' a 'ement~' !~;;~                           ~ .1• %'IMI.
                                                                                                                                                                                                                              i:.i
                                                                                                                                                                                                               '1!.il ~..',~'111     ~. ,.~;~ i,,~,~.'.1
                                                                                                                                                                                                                                                    ~ l ~r
                                                                                                                                                                                                                                                    ".i1.        ii!.,:~.+,) ••b~!''~"
                                                                                                                                                                                                                                                          1, '. ;p•~,           . !i".1);;;IS:rjilliaigi
                                                                                                                                                                                                                                                                                      ~r~;;~•;
                                                                                                                                                                                                                                                                                        „ ~'~ tl~iiu~ lar,S'ef,ViCiiiPerl'cia,
                                                                                                                                                                                                                                                                                                               ~~~.
                                                                                                                                                                                                                                                                                                               ~.,7~.GService,IPeciodrl;4i,i'              4i;i,
                         107317
                         167317                                   30 Days  Da from Receipt                Recei p t                                                       ~ Shelb Matter                                                                                                                                          June
     .r.,,   ,,i,10.,:to        iill~~K'~tl.~                                                                                                                                                                                                      ...     ,  . ~ I::;
                                                                                                                                                                                                                                                                  1, ., ~nw„,„ „ ., ..1.,;       ,..;,,,,
                                              tii.>!:.i.                                                                                                                                                                                                                                             •.'•i ;: .,,,i,i.
                                                                                                      •:i~..
         r:~'~I,    i1~ :111::~iL"N."               ,,. .~i', I:i•       li'.. n.
                                                                'I' .';~~li    ,!ili'
                                                                                  /;. id    ~ ;~~, iii,,: " j11
                                                                                        ';;O:l.                   .~~~„I,.~u •~i~''
                                                                                                                .:1::'„114 ~i
                                                                                                                            ~i.,t.'1'‘iiii.:.'
                                                                                                                                    .~~..~~~ .
                                                                                                                                                          :, ,1~ • ,I- I ~ '
                                                                                                                                                                                 I. i J.: .~ .,
                                                                                                                                                                           ,ri ,~f•;
                                                                                                                                                                                                                        i ~: ~.~ ~,
                                                                                                                                                                                                              ~~Ir~l,'~,.                           ;'I;                                     .Yi ':;%,                  :rimi: ~rirlir:
                                                                                                                                                                                                                                                                                                               ~J~i•~~'~''~         'W11.191 p:/pOr11:    I~~'i:
       1.
      ~ ~ ,. ,i}~:7dd/~ '~~ ~Y:t.'                  4':1; I  ,• 1I.~'~» ~~i              1~',~ ~I. .~~~ ~~i'                                         ~.~.,~~ ~             ,~i                 ~~i;,~Gi"~;r~~,~,,                ,~;               ~, .I~~~ ''~~~ ~~f i Uriit'"of.                                      ,.,ial'I• !        ,I;.~.I^~'
       "",'~~~~ii„~~       ,~, ~e,,.~:~,,f .o- ...i7,~+t~,~~,           ',h    ~'     ~~~.J        p; .AescNptlon                             ,;~~        K„4 ~,;,,°r~;,,;                                     ~r;~~~~,I i; ,:y~,.
                                                                                                                                                                                    ,~~,~',;~:r'~- ,', ~,,'gig"Ir;                11 .         '' 'an . li'l i "' " f f ,iI
                                                                                                                                                                                                                                         ~~Quanti„ty~••                             ,~.,,~ :i~, liPi '~'•~'~;r.
                                                                                                                                                                                                                                                                                                       Unit~Fcice                 laqat
                                                                                                                                                                                                                                                                                                                                                  .~~~~' !),
                                                                                                                                                                                                                                                                                                                                       E~ft.~Price~~~
     .111.) (1,
              1 ~~
       .:1.. , ..uti
                !
                ; ;
                  L' i r       .       '  '1.~. ~'!i~I. „~~. Kli
                                             *   :1                           .,,               ,I,              ,~ „i,.
                                                                                  y; ;'..!`_: 111•!1:•••: .; .1'.I; f.,,:r"        ~~  ,  ~
                                                                                                                            ~~~~ .1 :e,'..0                    .. ,,      .,                   •,iii  ,
                                                                                                                                                                                                  Ili ~-~ '',..u..         •
                                                                                                                                                                                                                        i' ~ ~~::ic;, 1.41.)
                                                                                                                                                                                                              ,.:::::'I'21::.!::.       ~' ~•~~:r:~;~~
                                                                                                                                                                                                                                                     ;.:', 1);;;LE  ~ '.. ;Measure,'`~~
                                                                                                                                                                                                                                                                                                      LUFlii     ! r; eieetti J
                                                                                                                                                                                                                                                                                                  ifs,'''+..Pr~N,~~':n ~,1. 1:•ri?rmWI
                                                                                                                                                                                                                                                                              ihifisure,',,;,) lv,r1P.,114;si,rim                                     ~. ,~/.::
                                                                                                                                                                                                                                                                                                                                           r..',11 ) riCe


      Active Relativity
             RelativityMonthly
                        Monthly Data Hosting                                                                                                                                                                                         268.85                             GB                          $15.00
                                                                                                                                                                                                                                                                                                    515.00                            $4,032.75


      User Access Licenses                                                                                                                                                                                                              4.00                         User                           $75,00
                                                                                                                                                                                                                                                                                                    575,00                                 $300.00
                                                                                                                                                                                                                                                                                                                                           $300.00


                                                                                                                                                                                                                                                                                               Subtotal                                54,332.75
                                                                                                                                                                                                                                                                                                                                       54 332.75
                                                                                                                                                                                                                                                                                                   MIsc
                                                                                                                                                                                                                                                                                                   Misc                                    $0.00
                                                                                                                                                                                                                                                                                                                                            6.00
                                                                                                                                                                                                                                                                                                    Tax                                  $705,96
                                                                                                                                                                                                                                                                                                                                        SZ85.96
                                                                                                                                                                                                                                                                                               Delivery
                                                                                                                                                                                                                                                                                               Deliv

                                                                                                                                 ENTITY                                  m X)                                                                                                                     Total                     XI:61.7
                                                                                                                                                                                                                                                                                                                              4,618, 71


                                                                                                                                                                                 ,                                                                                ~~


                                                                                                                                 CODE Lo.p
                                                                                                                                                                                                                                        ~~
                                                                                                                                                                                                                                          ,/~                                                                      ~~'v
                                                                                                                                                                                     /7/ -7M




~-
                                                                                                Bank Information
                                                                   Bank Name: Cadence Bank • Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                                      Bdnk .
                                                                                             Account Number:
                                                                                          ACH Routing Number:

                                           For electronic payment, kindly send remittance details via email to: accountsreceivablepconsilio.com
                                                                                                                accountsreceivable@consilio.corn
                                                                  Please include invoice number to ensure proper credit
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 70 of 76

                                                                                                                                                               201
                                                                                                                                               ENTERED AUG 2 0 201
       !£e`~       ~ '~

       ~:~                                                                                                                                                                                                                          Invoice
• 1828 L St. NW
  Suite 1070                                                                                                                                                                                         Page 1/1
                                                                                                                                                                                                           1/1
  Washington, DC 20036                                                                                                                                                                             Invoice EQD104230
  T:•
  T:. 202.822.6222
      202.822-6222                                                                                                                                                                                    Date 7/31/2018
  www,consilio.com
                                                                                                           STRICTLY CONFIDENTIAL



 Invoice
 Invofoe To:                     Boxer Property Management Corp.
                                 Kristina Nelson
                                 720 N Post Oak Rd
                                 Houston TX 77024-3841
                                               77024-3841
                                 USA




                                                 ._. _ _             .,              ~~
::a-~`Customer,:.ID,
         Ciiitaiiier:.10:!,1~U~'    i ~s sr Pa ►tiient Terms;y~ , n'r;:::".S.4;*.If';1.
                               :1111!4ii•,:..Pajiiiia,iit.;TerrtiOV                F„~f ~~'i~ .~~:,        t, ,.~`:,En `a emeot; •:;, 7!z~ .`,.1:';',. ;k
                                                                                                     ,.:. t•';',,•!d'Eligageitiritrit,                   .:r.: i;?r.a ` .~.5, ;:,';',,,I,-:•..14•Mli,1•5f.'11,:c;'
                                                                                                                                                                                      ;~'. ''" ~ i }~ ~ ti t y-d.,,,,i,:gekile-61046611a:2,
                                                                                                                                                                                                                   ~~`                                        `,-`'
                107317                   30 Days
                                             Da sfrom from Receipt
                                                             Recei t                                               Shelby Matter
                                                                                                                   Shelb
   ,,,•„, ,..1:         ...                                                                    r     s                                                                                          s                                                            ~';~~~
   ~y. '`'CjK~ ~~ 4fT9-
F y,.~:+'~,:~`~,r   ~ ~`
    ~4. ,t.-i, x'-- ~.+r
                                 i   1c~,Y-1
                                    fill;"1 -t~, ti~''~'~.1~
                           •' of! j,. .. ,t, ; ... sc
                                   , '~i€.E~~'~`
                      „:". • + .~~C~       ~s
                                                         ° - °-L:`!;rFtr.!
                                                             ~xDe,;„4"1:i':;'
                                                                         i1 ,:?:it*
                                                                  i~ ,ription
                                               kk ~;V ~~ ~Deurlption..
                                            ' ~,'"~
                                                               '"itar
                                                                               ~
                                                                                  °i;.:r
                                                                           ' t%''" .
                                                                                            j
                                                                                                   , 7,.. , ps „.
                                                                                                            ~       i~      i
                                                                                               '.'•,s ''' ~4 "' i ,. :4''.-':'-''.
                                                                                               ~. f > ~~,,~ ~ ., ~ s ~~,art~;'a
                                                                                              1.n
                                                                                                ,,        ';,        -  ., it   L_.    r * z
                                                                                                                                             ~?.,+
                                                                                                                                    r i :~ ;70.4*-I.i.!.
                                                                                                                               sw }!~!       ,~n.,`tit44
                                                                                                                                                 $, -~,~
                                                                                                                                                           ~  ~ : s  -,..
                                                                                                                                                           Quantity ~ $+;
                                                                                                                                                                ;: 1
                                                                                                                                                                                tt
                                                                                                                                                                    .•., i- aj.:Wileiit
                                                                                                                                                             .5'7....,,
                                                                                                                                                 a ~ ,s Quantity,                    4W,A
                                                                                                                                                                                           Unit
                                                                                                                                                                                       ~liAdasure,
                                                                                                                                                                                                     r   ~    1 ti3-r'e-.k4Rif,9,
                                                                                                                                                                                                      of f vr134}.
                                                                                                                                                                                                  v r ~. ~ ~Un1t
                                                                                                                                                                                          1, :c_,..
                                                                                                                                                                                               ,C:iirlr.
                                                                                                                                                                                        P:i.1.1%I4r.e. : ~`-, C .V,'.
                                                                                                                                                                    ' :4' cr;:'., rk ,-t-                          e "ns~Y
                                                                                                                                                                                                                       A.::?.:,,~
                                                                                                                                                                                                                                  s v,

                                                                                                                                                                                                                               Y,z-J4.
                                                                                                                                                                                                                                       n       .~.
                                                                                                                                                                                                                                          ~F' h 4 ~
                                                                                                                                                                                                                           ~iatt y-M-A.,-h",-:,
                                                                                                                                                                                                                                       Ezt'~ Pi-lcea
                                                                                                                                                                                                                      Pr1ce ~ 'j,EXtaPriCe1
                                                                                                                                                                                                               fliVPIICVN
                                                                                                                                                                                                                                    ~b;s~`
                                                                                                                                                                                                                                                    Price?
                                                                                                                                                                                                                                                         ,?~;T
                                                                                                                                                                                                                                       •:.r,,ifi7:7,i't,":1:     ,,a
                                                                                                                                                                                                                                                                  „6
                                                                                                                                                                                                                                                           4:fliFn•


Active Relativity Monthly Data Hosting                                                                                                                                  268.85                    GB                   515.00
                                                                                                                                                                                                                       $15.00                    $4,032.75
                                                                                                                                                                                                                                                 54,032.75


        Managerbent Support Services
Project Management                                                                                                                                                        1,17
                                                                                                                                                                          1.17                 HOUR                   $150.00                        $175.50


User Access licenses
            Licenses                                                                                                                                                      4.00                   User                  $75.00                       $300.00


                                                                                                             ... •                                                                                                  Subtotal                     $4
                                                                                                                                                                                                                                                 $4,508.25
                                                                                                                                                                                                                                                     508.25
                                                                                                                                                                                                                        Misc
                                                                                                                                                                                                                        Miu                           $0.00
                                                                                                                                                                                                                         Tax                       $
                                                                                                                                                                                                                                                   52
                                                                                                                                                                                                                    Delivery
                                                                                                                                                                                                                    Delive                              .
                                                                                                                                                                                                                      Total                     $4,794.21
                                                                                        ENTITY
                                                                                        $
                                                                                         'ODE




                                                                           Bank Information
                                              Bank Name: Cadence Bank.• Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                                        Account Number:
                                                                     ACH Routing Number:

                                electroni6 payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                            For electronic                                                       accountsreceivableC~consilio.com
                                                   Please include invoice number to ensure proper credit •
              Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 71 of 76


                                                                                                      ENTERED SEP 1 ~7 2018
 i~   {;cs~
               yt
                                                                                                                                                                                      Invoice
"               ,Z    4




 '~~r,~;;.~               .u4
1828 L St. NW
Suite 1070                                                                                                                                                     Page
                                                                                                                                                                gage    1/1
                                                                                                                                                                        1/1
Washington, DC 20036                                                                                                                                        Invoice     EQD104417
T: 202.822-6222                                                                                                                                                Date     8/31/2018
www.consilio.com
                                                                                      STRICTLY CONFIDENTIAL



Invoice To:                 Boxer Property Management Corp.
                            Kristina Nelson
                            720 N Post Oak Rd
                            Houston TX 77024-3841
                                          77024-3841
                            USA




                                                                                       ~ _           ~-    ~.:.-~
,f,,Nacciitafigoomi
~~.4ustcme.~s'Ip ~; wild'      Pa :. .4      rotItTififaigiA ,ia
                                            ent#~Terms~,~~~,   - r~:
                                                                  a-an
                                                                   - ~-^              - ~•En - Ifiiiirntra-M-Vg5aW
                                                                                    .kie,Iile-4En'      ement-~q     ~.x z-~s;~~     .~ ;i~,~
                                                                                                                                          1ctairi ~~~
                                                                                                                                            :~_._.~    ...,, ~c;+~ ~,~
                                                                                                                                                      4ag;'Vrigt10                    ~
                                                                                                                                                                                 S"`e~fceakted~d~-.:
                                                                                                                                                                     ~a~ artSracliiktigMln                ~~
          107317            30 Days
                                Da from Receipt   Recei t                                     Shelby Matter
                                                                                              Shelb                                                       .                          August
                                                                                                                                                                                     Au ust
                            0 -~~~YI-...i i~t y.r Dre 1. 1 t'1 ~~1
                •
                                                                    .a.,.. ., 1,1~5,-4k3r,         ,I, ti 'fie:  .     ,
                                                                                                           <e- '~i~ "'- 'G~                                                                  _........, ...,,,,,
--,4-4
-~.I
4a   ~.:~,1441.   4% , L}Y.
         4£. +.fwL~
             ~r         a ~'~
                       .I                                                               'z;Syfu
                                                                                             ~ei~' .~        ,~•           , ,p1
                                                                                                                              3'i`t -
                                                                                                                                    a gyg, mniiittret
                                                                                                                                    ~s-~ES~~1U1~~                  -pVoitifa
                                                                                                                                                                    ~----
''67 ~     s,~   r ,
                   ~k~                ,~ ,
      -1 11'7.`7,-4.pie ' a & '' v. r''-''''' '' e     Nst.—.1L
                                                                  ~`~'-~
                                                       5~~ pf ;~ ~~ _
                                                            il i ...w..z..
                                                                       ?
                                                                       ' ,;_
                                                                           '.r -;=-1'
                                                                                     ~
                                                                                            -
                                                                                                   is ~ ~~~. *~~
                                                                                                           ,     ri      "~r1 Q~a
                                                                                                                    ...agttt:
                                                                                                                                   ,~r1~~#Ys
                                                                                                                                             -
                                                                                                                                               ~~   ~-, c~~,~ . ~U
                                                                                                                                               v.. o.-.:161
                                                                                                                                               ....Measuree6
                                                                                                                                                                        nit~p~f~e~
                                                                                                                                                                    ,t•-•,:-
                                                                                                                                                                           -
                                                                                                                                                                           5., ,
                                                                                                                                                                                  -0 ~
                                                                                                                                                                                  ,-     t.-
                                                                                                                                                                                                  Price
                                                                                                                                                                                                   -
                                                                                                                                                                                                          6



Active Relativity Monthly Data Hosting                                                                                                268.85               GB               $15.00               $4,032.75


User Access Licenses                                                                                                                    4.00              User              $75.00                 $300.00


                                                                                                                                                                         Subtotal         54,332.75
                                                                                                                                                                                          $4 332,75
                                                                                                                                                                             Misc             $0.00
                                                                                                                                                                              Tax           $285.96
                                                                                                                                                                         Delivery
                                                                                                                                                                         Delive
                                                                                                                                                                  ...       Total / 0"...cs=
                                                                                                                                                                                         $4,618.71
                                                                        Entity                .° -43..
                                                                                         ~ 'M ~~-

                                                                         $           ~0          ~~I—
                                                                         Code~a~-.
                                                                             \..0 .R{)


                                                                                                                ~ fi~~~Sc




                                                                  Bank Information
                                                             . Account Name: MEGEL LLC, DBA EQUIVALENT DATA
                                     Bank Name: Cadence Bank .                                         pATA LLC
                                                               Account Number:
                                                            ACH Routing Number;
                                                                        Number:

                          For electronic payment, kindly send remittance details via email to: accountsreceivable@consilio.com
                                                 Please include invoice number to ensure proper credit
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 72 of 76



    ~ft,4Afti~~~~„~~;~ ~~ ,~,1 ~, r ,~
   v~~    y~'.S~~Stl




                                                                                                                               ENTERED OCT 2 6 2018
         ~n~.~t        h~"~~' i         41~'      ~.                                                                                                                                                                                        Invoice
             wP:~~~~Ffil ~I'~~t.c
1828 L St. NW
Suite 1070                                                                                                                                                                                                 Page 1/1
                                                                                                                                                                                                                 1/1
Washington,
Washington, DC 20036                                                                                                                                                                                     Invoice EQD104510
                                                                                                                                                                                                                 EQp104510
T: 202.822.6222
T: 202.822-6222                                                                                                                                                                                             Date 9/30/2018
www.consilio.com
                                                                                                               STRICTLY CONFIDENTIAL



Invoice To:                        Boxer Property Management Corp.
                                   Kristina Nelson
                                   720 N Post Oak Rd
                                   Houston TX 77024-3841
                                   USA




••5.'•?C.i."4iitiell•IDWAI!'44f.'R.iiiiiiieliffeeiiiiIft•
:~:~d CusUom.er.''ID~~ u •;kip Pa rrient>Terin's;: ~, • ~                           !•-: r~;','~.
                                                                                             , ,,;','• 'i:.`„
                                                                                                         ~             :4:,Eriiiisgemen
                                                                                                                 '"' ~,3En      a ement4,,`i     rs. '‘..r.  '1*? -.•,•', •.!•••,;t:•.
                                                                                                                                                           3~.z,            } ,t:'"•<. -,' w ..,'„~~,.7,.,y,
                                                                                                                                                                                                    "' ..1%,6, •,, i4i.'
                                                                                                                                                                                                 '.ill"?'             r~+. • ~„_•
                                                                                                                                                                                                                             ~ ... Service'Periotl6~s~
                                                                                                                                                                                                                                           eiAileetPeriiii:VIIM
            107317                   30 Da from Recei t                                                                  Shelb Matter
                                                                                                                         Shetb                                ~
                                                                                                                                                                                                                                             Se tember
                                                                                                                        H h Y [ ".~ J e(             5
        0 -• tit{{{
               ' • '~/..ti~il~
                           7.- •'• y IP
                                      r ~ I.;        7,,      :.
                                                               .   ..
                                                                    .            1
                                                                      !•',`.0.'•.':  Tc'-.•                                                    _ L                           ... ~     +~


a„~
                                                         -1    .rte '. l5}                      71          - iS                                                                                                                                 ly ''':: yj;i        [   yip
~ 1 4l~l~r
                                           ~1    Y1#.t~t                               5, .~.                                                                                             ~
      r {~~'r~~ ~tf'~ it k~f~.. -.F>t
     Fot ~~~,~,s      , ..„~ # a~ ,t k ~.1~
                   tliv„                         ~ ;
                                                              Clke,crliiitIciii•
                                                            SrDescription~            ~       t~   ti         ..       t~~~       '''''.
                                                                                                              ~ .,,, ,,}~, i.r~. , . ,~~
                                                                                                   ~4‘~ ,,'~ e•••
                                                                                                                                         )j '`A5
                                                                                                                                              :•3,    • .a  4.
                                                                                                                                                            ~    ' i
                                                                                                                                                                   ;  .~   ''' g ?.V
                                                                                                                                                              k ~ ;,Ruantity
                                                                                                                                                                                                  Vnit  ~`` ~l    /
                                                                                                                                                                                                    . I,tt',;e:15~'~
                                                                                                                                                                                                                  .:%
                                                                                                                                                                                                                        ~'       .~.~~
                                                                                                                                                                                                                           ni4Aie.?•: }, Ext:j l'aiieci
                                                                                                                                                                                                                          UMt~Price
                                                                                                                                                                                                                                                           f          t t .F.
                                                                                                                                                                                                                                                                 rPnce=Y.
 1 ;h'    .
          s .                                                                                                                                                                                                                                                           I,41.
     :,n,-       .~,x c,t~_'~..    ,.txa'~    z. x,,,sir
                                                     m•T !l • ,''.. :r.r  .,;. ';1••••••:.                                           t"` ..~'              •;n:da •tr~ :b~,     x. ~ar.,r,
                                                                                                                                                                         .; f::.:;i:%.;&-'f. :Measure
                                                                                                                                                                                                    .0 49,1.T.             ~;s.'.4r      4 `.~~
                                                                                                                                                                                                                              ' cl:-..itia.'5;' A   ~..,
                                                                                                                                                                                                                                                    tr.tt;
                                                                                                                                                                                                                                                         •       ' «?,,~'~
                                                                                                                                                                                                                                                             ~t ov,..•g,



Project Management Support Services                                                                                                                                             0.75              .   HOUR                    $150.00                        $112.50
                                                                                                                                                                                                                                                             5112.50


Active Relativity Monthly Data Hosting                                                                                                                                        268.85
                                                                                                                                                                              2b8.85                     GB                    $15.00                    $4,032.75
                                                                                                                                                                                                                                                         54,032.75


User Access Licenses                                                                                                                                                            4.00                   User                    $75.00
                                                                                                                                                                                                                               575.00                        $300.00
                                                                                                                                                                                                                                                              300.00


                                                                                                                                                                                              .                            Subtotal                       $4L445.25
                                                                                                                                                                                                                                                          $4 445:25
                                                                                                                                                                                                                               Misc                           $0.00
                                                                                                                                                                                                                                                              50.00
                                                                                                                                                                                                                                Tax
                                                                                                                                                                                                                           Delivery
                                                                                                                                                                                                                           Delive                            $0.0
                                                                                                                                                                                                                                                             $0.0e
                                                                                           Entity                      LIAC_                                                                          — 4            1        Total                     $4,731.21
                                                                                                                                                                                                                                                        $4,731.21


                                                                                           $ 4 e -0 I “ ..1
                                                                                                        '--

                                                                                           Code Ut W,0


                                                                                                 ~,                    (oplofic
                                                                                                                       10 ~2~~ I ~S




                                                                            Bank Information
                                               Bank Name: Cadence Bank .         Nam'e: MEGEL LLC,
                                                                       • Account Name:        LCC, DBA EQUIVALENT DATA LLC
                                                                         Account Number:
                                                                     ACH Routing Number:

                             For electronic payment, kindly send remittance details via email to: accountsreceivablepconsilio.com
                                                                                                  accountsreceivable®consilio.com
                                                    Please include invoice number to ensure proper credit
      Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 73 of 76



                    .~~ .
          ;:~~
    w.                   I
    aw.                  I-
           ~
                                                                ENTERED FEB 1 9g n,10
                                                                                 '~'~                                  Invoice
 ~ aza L~ sc.
1828          Nw
          St. NW
Suite   Coro
su;ce 1070                                                                                           Page 1/1
                                                                                                          1/1
Washington, DC 20036                                                                              Invoice EQD104871
                                                                                                          EQp104871
T; 242.822.6227
I*: 202.822-6222                                                                                     Date 10/31/2018
                                                                                                          14/31/2018
www.consilio.com
                                                         STRI~T'LY CONFIDENTIAL
                                                         STRICTLY  CONFIDENTIAL,
                                                                                     r


Invoice To:        Boxer Property Management Corp.
                                             Corp,
                   Kristina Nelson
                   720 N Post Oak Rd
                   Houston TX
                            'TX 77024.3841
                                 77024.3841
                   USA




   Customer ID '~    T     Pa ment Terms
                           Payment                             En a ement
                                                               Engagement                                         Service Period
     107317              30 Days
                            Da from Receipt
                                    Recei t                   Shelby Matter
                                                              Shelb                                                  October
                                         Description                                            Unit of
                                                                                   Quantity     ~~~~ °~    Unit Price          Ext.
                                                                                                                               Ext.' Price
                                                                                                Measure


Project Management Support Services                                                   2.00
                                                                                      2.p0       HOUR       $150.00
                                                                                                            S150.00                $300.00


Project Management Support Services                                                      2.58    HOUR       $150.00                $387.00
                                                                                                                                   $387.p0
  Worklog Service Line: Operations



HARD DRIVE                                                                            1.00       Each       $200.00
                                                                                                            5200.00                5200.00
  1T8
  1TB Hard
      Nard Drive



                                                                                                           Subtotal"
                                                                                                           Subtotal                $887.00
                                                                                                                                    887.00
                                                                                                               Misc                  50.00
                                                                                                                                     $0.00
                                                                                                                Tax                 $13.20
                                                                                                                                    513.20
                                                                                                           Delivery
                                                                                                           Delive                     :m.ts
                                                                                                              Total        (
                                                                                                                                  $900.4
                                                                                                                                  $900,2



          .nc~cy  Mg 0 ~ ~ .~
                 ~~c+~~
            ntitaC.                                       ~                                     ~~~~ ~Z ~
                              a~         1 +'~                                                  ~~                     U
          $ qt)() . "()

                              IAO.- '~
                                                                                    ~~
                                                                                   4V1                    ~~
          Code ~,~
               U


                                                          Bank Information
                                                 Bank.• Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                              Bank Name: Cadence Bank
                                                        Account Number:
                                                     ACM Routing Number:

               For electronic payment, kindly send remittance details via email to: accountsreceivablegiconsilio.com
                                                                                    accountsreceivable@consilio.com
                                      Please include invoice number to ensure proper credit
       Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 74 of 76



r



                       ~      .~

                                                                                                                      Invoice
~.,.~t.~.:. : .
    ~~-   ~

                                                                                     e9-7
1828 L St. NW                                            ENTERED PR    9 2019
                                                                 APR 2 9X019
Suite 1070                                                                                          Page 1/1
                                                                                                          111
Washington, DC 24036
                20036                                                                             Invoice EQD105216
T: 202-622.6222
   202-822.6222                                                                                      Date 3/31/2019
                                                                                                          3 / 31/2019
www,consilio.
www.consilio. com
              corn
                                                           STRICTLY CONFIDENTIAL



Invoice To:       Boxer Property Management Corp.
                  Krishna Nelson
                  Kristina
                  720 N Post
                         Pos[ Oak Rd
                  Houston       77024.3841
                  Wouston TX 77024.3841
                  USA
                  U5A




    Customer ID '            Pa ment Terms
                             Payment                           ~n a ement
                                                               Engagement      .                                   Service Period
      107317               30 Days
                              pa s from Receipt
                                        Revel t                Shelby
                                                               Shelb Matter                                            March
                                         pescription
                                         Description                                Quant ty
                                                                                    Quantity   UnSt of
                                                                                               Unit
                                                                                                           Unft Price
                                                                                                           Unit            Ext. Price
                                                                                                                                PrVice
                                                                                               Measure            ... ..


Project Management Support Services                                                   6.92       HOUR       $150.00          51,038.00
                                                                                                                             $1,038.00


User Access Licenses                                                                  4.00
                                                                                      4.OQ       User        $75.00            5300.00
                                                                                                                               $300.00


Active Relativit
       Relativity Monthl       Wostin
                  Monthly Data Hosting                                               268.85       GB         $15.00
                                                                                                             515.00             032.75
                                                                                                                             $4,032.75
                                                                                                                             54


                                                                                                           Subtotal          55 370.75
                                                                                                                             51370.75
                                                                                                               Misc              50.00
                                                                                                                                 $0.00
                                                                                                                Tax             285,96
                                                                                                                                285.96
                                                                                                           Delive
                                                                                                           Delivery
                                                                                                            _total          $5,656.71
                                                                                         ,~
                                                                                                                      Ov.,\Ito   ~r



                                                  ENTITY
                                                  $
                                                         601°0 `~
                                                  ~N7f7Y i7~M~~
                                                       (0 -5(0 71'1
                                                                                                                       e
                                                              la1o
                                                                 9 Pt'
                                                                                                  \~_
                                                  coop ~~o
                                                  CODE  (49° P/0    P~'                         ~r~--
                                                                      iibedrq
                                                                      y~a-~ lr ~

                                                          Bank Information
                             Bank Name: Cadence Bank .
                                                     . Account Name: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                               Number:
                                                       Account Number.
                                                    ACH Routing Number:

               For electronic payment, kindly send remittance details via email to: accountsreceivable@consitio.com
                                                                                    ac~ountsreceivable(~consftio.com
                                      Please include invoice number to ensure proper Credit
                                                                                       credit
            Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 75 of 76



       .o
                       ~~7f
            .hN~~~Yt
     ~~                            ~I


I~       P              y~
                                                                                                                                                             Invoice
 ~Tiat~4ll

~_-----
                       ~~F
                                                                            4r 2019 ~S
                                                              ENTERED MAY 2 ~
1828 L St.
       St, NW
Suite 1070                                                                                                                            Page 1/1
                                                                                                                                           1/1
Washington, DC 20036                                                                                                               Involve EQD105267
                                                                                                                                   Invoke
T:202-822.6222
T: 202-822.6222                                                                                                                       Date 4/30/2019
www.consilio.com
                                                                            STttICTLY CONFIDE NTIAL
                                                                            STRICTLY CONFIDENTIAL



Invoice To:             Boxer
                        6orc~• Property
                                Pr•operry Management Corp.
                        Kristini
                        Krist ina Nelson
                        72011
                        770 ~~ Post Oak Rd
                        Houston 7X      77024.3841
                                   TX 77024.3841                                                                                `l~
                        USA




     ~P;Custo'mer'ID,:.'~~ .,Pa
   ACustomer'ID                      rnent~Terins•' ~ ~ '~~~•~
                             .,PayMent;Terms:;','                                         En a ement
                                                                                    ."~ Engagement       .       ''j;;                       `~          Servlce~Pe'r,tod
                                                                                                                                                          ehricePe'ribd.„
             107317          30 Da from Recei t
                             JO                                                           Shelb Matter                                                        Aril
                                                                                                                                                              A ril
                ~~ , •~ ~             ~    "' . ~                                      ;.    •   .
             .. ,• •                                                                                                           • Uriit:q..
          ~               ~~
                                                                               ..                            ~                                    'Unit•Price-
                                                                                                                                                   Unit ptice     Ext:
  ~•~~
.,..~ ~
    ,'1':• '
                                               • •„~..
                                  .. '~~.~•.~-~,.~   ';Description
                                                   , i'Description;1 :il,. ,. •.:~.
                                                        .. . •• ••••...'•."                                        ,Quantity
                                                                                                                    ~.uantity•
                                                                                                                       . ~ . . Measure'
                                                                                                                                Measure
                                                                                                                                                                  E*t.,•prke';*
                                                                                                                                                                       Price'
                                                                                                                                                                       -i.


        Nanagemene Support
Project Management Su~~poit Services                                                                                     0.33    HOUR              $150.00              $49.50


Active Relativity Monthly Data Hosting                                                                               268.85
                                                                                                                     X68.85        GB
                                                                                                                                   G8               $15.00          $4,032.75
                                                                                                                                                                    54,032.75


User Arrecs
        PSt Licenses                                                                                                     4.00     User              $75.00            $300.00


                                                                                                                                                  Subtotal          $4,382,25
                                                                                                                                                                    $4    382,25
                                                                                                                                                      Misc
                                                                                                                                                      Misr                 $0,00
                                                                                                                                                                           50.00
                                                                                                                                                       Tax            $285.96
                                                                                                                                                                      5285.46
                                                                                                                                                  Delivery
                                                                                                                                                  Delfve               .--, gice.
                                                                                                                                                                     .apr-S
                                                                                           ~~                                                        Total          4, 668.21
                                                                                                                                                                 /14,660.21

                                                           ~HriTY ~~~0
                                                           ENTITY        AP° ~                  '
                                                           a y c~~s-~ a~
                                                                 (~ro~~~:
                                                                          G                                                                           v~-~
                                                           co~~ lofoin
                                                           CODE                                 5~23~~ ~+




                                                               Bank Information
                                 Bank tJame: Cadence Bank .
                                 dank Name:                                          DBA EQUIVALENT DATA LLC
                                                          • Account Name: MEGEL LLC, D8A
                                                            Account Number:
                                                         ACH Routing Number:

                    Far
                    For electronic                                                    to: accountsreceivable@consilio.com
                        electr•onit payment, kindly send remittance details via email to;
                                            Vlease include invoice number to ensure proper credit
                                            Please
                     Case 4:16-cv-01549 Document 169 Filed on 04/02/20 in TXSD Page 76 of 76
i

        ,,. ~".
                           ~                                                               ENTERED NOV   26,\ 201
                                                                                                   idflV 2~'01~                                                  Invoice
        1828 L Street, NW, Suite 1070
'       Washington,
        Washington, DC 20036
        202-822.6222
        202.622.6222




                                                                                               CbNFIDENTIAL
                                                                                      STRICTLY CDREIDSMAL                                Invoice Date Invoice Number
                                                                                                                                       I InvoicerDate`

                                                                                                                                             5/31/19 ~~
                                                                                                                                           .N5/31/19                 EQD105328


        Invoice'ro:
        Invoice To:           Boxer Property Management Corp.
                                                        Carp.
'                             Kristina Nelson
                              720 N Post Qak
                                         Oak Rd
                              Houston,     77024-3841
                              Houston, TX 77024-3841
                              USA



                                                                                             ..........--......-----.--,.......-_-.-.....- -................„....,..,,,,...._,._.       ,.-..... .-.,
'   :Customer
    ~~Custome~ No.
               No.~;Engagement
                    ..Engagement Name                       '~
                                                                                                                                 ...~..__.__..W... ,Paymenc7erms'~
                                                                                                                           Service Period . ,Payment
                                                                                                                                                               w                  ...• '
                                                                                                                                                                       Terms7r7....
                                                                                                                                                                                                  " 1
    ;;707317
      107317                 Shelby Matter
                                                                                               r         •                 May                         130Days
                                                                                                                                                         30... Days from Receipt
               ._- - • • - -...._.....
                               • --- .- _.............
                                           - - ' — _ . _ .._ _.... ......---- .. .._ _
                                                                                       _..__...._I._..__.._
                                                                                               I....                                                             _ . . ..._.... .._.... . _..
                                                                                                                                           r......_......, ,          , , .- 7.-...,..,
    [Les.cript loty
            iptfon'       .'• '
                                                       .)..
                                                                                '      ' i• •--....
                                                                                        -,-.
                                                                                                     Quantity „.~ Unit
                                                                                                                   U.n1t of Measure'
                                                                                                                            M                         .Unit.Pri'ce.~
                                                                                                                                           ! , • .0nit.PriCel            ,Extehded''P,rice.
                                                                                                                                                                         ,Exteitded'Rri          -.]
                                                                                           •'
      Project Management Support Services                                                   I          1.25        T
                                                                                                                ~__.   .HOUR
                                                                                                                        HOUR  ~.,_ ~,~T,,,~~     T             5150  $150,001
                                                                                                                                                                    00             .,._$187.50
                                                                                                                                                                                        $187.501
                                                                                                                                                                       •
                                                                                                                                        ~~.• SobtotSubtofall                           $187.50
                                                                                                                                                                                       5187.50
                                                                                                                                                        ,.     ~'Misc
                                                                                                                                                                Alisc        ....__......_.__.$0.00
                                                                                                                                                                                             $0,00

                                                                                                                                                 ....            Tax                       $O.pl7l
                                                                                                                                                                                           $0.001
                                                                                                                                             ~    _                                           ....-~
                                                                                                                                                         ,.
                                                                                                                                                         ' Deliveryf~
                                                                                                                                                            Delivery  ~~~~$A,                         ~
                                                                                                                                                                of
                                                                                                                                                                of W                     1137.501
                                                                                                                                                                    i

                                                                            Bank Name:
                                                                                         Bank Information
                                                                                 Name; Cadence Bank
                                                                                                                                                 `~1~        ~ ~~~
                                                                                                                                                                                 ~'_/         {~
                                                                 Account Name:
                                                                         kame: MEGEL LLC, DBA EQUIVALENT DATA LLC
                                                            Account Number:
                                                                    Number:                        •
                                                                                                   •   Routfng Number:
                                                                                                       Routing
                                   For electronic payment, kindly send remittance details via email to: accountsrecetvableGkonsillo.com
                                                                                                        accovntsrecetvabiec8consifio.com
                                                                 Please Include Invoice number to ensure proper credit.




                                                ENTITY .A1
                                               'ENTITY   9/t1A0
                                                        PI'/'ids;
                                               -a 1 g~.~0                         !~
                                                                                        ,/I2~fj ~,
                                               'CODE
                                                CODE .1
                                                      , ~~~°~
                                                     ~~ /°/'2o




                                                                                                                                                                        Page: 1
                                                                                                                                                                              1 of 1
                                                                                                                                                                                   1
